UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08532 AMERICAN CENTURY STRATEGIC ASSET ALLOCATIONS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 11-30-2010 ITEM 1.REPORTS TO STOCKHOLDERS. ANNUAL REPORT NOVEMBER 30, 2010 Strategic Allocation: Conservative Fund Table of Contents President’s Letter 2 Independent Chairman’s Letter 3 Market Perspective 4 Market Returns 4 Performance 5 Portfolio Commentary 7 Top Ten Stock Holdings 9 Geographic Composition of Stock Holdings 9 Key Fixed-Income Portfolio Statistics 9 Types of Investments in Portfolio 9 Shareholder Fee Example 10 Financial Statements Schedule of Investments 12 Statement of Assets and Liabilities 42 Statement of Operations 43 Statement of Changes in Net Assets 44 Notes to Financial Statements 45 Financial Highlights 55 Report of Independent Registered Public Accounting Firm 61 Other Information Proxy Voting Results 62 Management 63 Additional Information 66 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended November 30, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the “Insights & News” tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web site’s home page also provides a link to “Our Story,” which, first and foremost, outlines our commitment—since 1958—to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. That’s who we are. Another important, unique facet of our story and who we are is “Profits with a Purpose,” which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organization—founded by our company founder James E. Stowers, Jr. and his wife Virginia—that is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments’ private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers’ example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairman’s Letter Don Pratt Dear Fellow Shareholders, As regulators and the markets continue to sort out the events of the credit crisis, a consistent theme has been that financial services firms should re-examine their risk management practices. Risk management has been a regular part of American Century Investments’ activities for many years. However, recently American Century and your mutual fund board have been spending additional time focusing on our risk oversight processes. The board’s efforts are now organized around three categories of risk: investment risk, operational risk, and enterprise risk. This approach has facilitated a realignment of many risk oversight tasks that the board has historically conducted. Investment risk tasks include a review of portfolio risk, monitoring the use of derivatives, and performance assessment. Operational risk focuses on compliance, valuation, shareholder services, and trading activities. Enterprise risk addresses the financial condition of the advisor, human resource development, and reputational risks. Risk oversight tasks are addressed in every quarterly board meeting, and a review of the advisor’s entire risk management program is undertaken annually. We acknowledge and support the approach that American Century Investments takes to its risk management responsibilities. While the board has refocused its efforts in this important oversight area, we recognize that risk oversight is a journey and we expect to continue to improve our processes. Our September quarterly board meeting was held in the New York offices of American Century Investments. This gave the directors an opportunity to meet with the portfolio management teams for each of the global and international funds overseen by the board. Each team uses sophisticated investment tools and daily risk analysis in managing client assets. We also were impressed with the “bench strength” that has been developed under the leadership of the Global and Non-U.S. Equity CIO Mark Kopinski. These face-to-face meetings provide an opportunity for the directors—working on behalf of shareholders—to validate the advisor’s efforts and the investment management approach being followed. I thank you for your continued confidence in American Century during this turbulent time in the economy and investment markets. If you have thoughts or questions you would like to share with the board send them to me at dhpratt@fundboardchair.com. Best regards, Don Pratt 3 Market Perspective By Scott Wittman, Chief Investment Officer, Quantitative Equity and Asset Allocation Double-Digit Gains and Greater Volatility for U.S. Stocks U.S. stocks gained ground for the 12 months ended November 30, 2010. The bulk of the market’s advance occurred during the first five months of the period thanks to continued evidence of a nascent economic recovery and a rebound in corporate profits. By May, persistent worries about sovereign debt problems in Europe and evidence of a slowdown in the pace of economic recovery in the U.S. began to weigh on investor confidence. As a result, the stock market suffered a sizable pullback in May and June and remained volatile throughout the summer months. However, stocks rebounded sharply over the last three months of the reporting period as investors grew more confident that the U.S. economy would avoid a relapse into recession. Small- and mid-cap stocks led the market’s advance (see the table below), while growth shares outperformed value-oriented issues across all market capitalizations. Foreign Stocks Posted Modest Gains Recurrent sovereign debt issues in Europe, and the accompanying currency declines, kept international stock returns in check. Despite a recovery late in the period, developed markets managed only small gains for the 12-month period. European markets fell slightly, while Japan and its neighbors along the Pacific Rim posted solid gains. Emerging markets were the best performers, rebounding sharply over the last few months of the period. Bonds Advanced The U.S. bond market generated positive returns for the 12-month period, with market leadership shifting along the way. As economic conditions improved during the first half of the period, corporate bonds were the best performers. However, when the economic recovery began to lose momentum and the European debt crisis escalated, Treasury bonds outperformed as a flight to quality sent their yields down to their lowest levels in decades. Nonetheless, corporate bonds continued to benefit from strong demand as the low interest rate environment led many investors to seek out their relatively high yields. Mortgage-backed securities were mixed—commercial mortgage-backed securities posted the best returns in the bond market, but residential mortgage-backed securities lagged as record-low mortgage rates led to concerns about higher refinancing activity. Market Returns For the 12 months ended November 30, 2010 U.S. Stocks U.S. Bonds Russell 1000 Index (large-cap) 11.48% Barclays Capital U.S. Aggregate Bond Index 6.02% Russell Midcap Index 24.04% Barclays Capital U.S. Corporate High-Yield Bond Index 16.78% Russell 2000 Index (small-cap) 26.98% Foreign Stocks MSCI EAFE Index 1.11% MSCI Emerging Markets (Net) Index 15.34% 4 Performance Total Returns as of November 30, 2010 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class TWSCX 6.85% 4.00% 4.34% 5.79% 2/15/96 S&P 500 Index — 9.94% 0.98% 0.81% 6.11%(1) — Barclays Capital U.S. Aggregate Bond Index(2) — 6.02% 6.23% 6.15% 6.30%(1) — Citigroup US Broad Investment-Grade Bond Index — 5.71% 6.44% 6.28% 6.39%(1) — Barclays Capital U.S. 1-3 Month Treasury Bill Index(2) — 0.12% 2.37% 2.31% 3.26%(1) — 90-Day U.S. Treasury Bill Index — 0.13% 2.19% 2.17% 3.12%(1) — Institutional Class ACCIX 7.06% 4.17% 4.54% 4.51% 8/1/00 A Class(3) No sales charge* With sales charge* ACCAX 6.38% 0.32% 3.71% 2.50% 4.06% 3.44% 5.53% 5.09% 10/2/96 B Class No sales charge* With sales charge* ACVBX 5.78% 1.78% 2.97% 2.79% — — 3.54% 3.54% 9/30/04 C Class AACCX 5.78% 2.97% — 3.53% 9/30/04 R Class AACRX 6.32% 3.45% — 3.67% 3/31/05 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. (1) Index returns from February 29, 1996, the date nearest the Investor Class’s inception for which data are available. In January 2010, the fund’s benchmarks changed from the Citigroup US Broad Investment-Grade Bond Index to the Barclays Capital U.S. Aggregate Bond Index and from the 90-Day U.S. Treasury Bill Index to the Barclays Capital U.S. 1-3 Month Treasury Bill Index. This reflects a change in the portfolio management analytics software used by American Century Investments’ fixed-income teams. The investment process is unchanged. Prior to December 3, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 Growth of $10,000 Over 10 Years $10,000 investment made November 30, 2000 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class B Class C Class R Class 1.01% 0.81% 1.26% 2.01% 2.01% 1.51% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 6 Portfolio Commentary Portfolio Managers: Enrique Chang, Scott Wittman, Richard Weiss, and Irina Torelli Performance Summary Strategic Allocation: Conservative returned 6.85%* for the fiscal year ended November 30, 2010. The fund’s return reflected positive performance for most of the asset classes represented in the portfolio, including U.S. and international stocks, U.S. bonds, and cash-equivalent investments. The only exception was foreign bonds, which declined for the 12-month period. Strategic Allocation: Conservative’s neutral asset mix throughout the period was 45% stocks, 47% bonds, and 8% cash-equivalent investments. However, the portfolio’s actual asset weightings varied based on short-term tactical adjustments and fluctuating securities prices. Tactical Positioning Our management strategy involves making slight tactical adjustments to the fund’s actual asset mix in an effort to enhance performance and help the fund better achieve its investment objective. Throughout the 12-month period, we maintained a modest underweight position in stocks and a corresponding overweight position in bonds. This conservative tactical allocation reflected the uncertain economic environment that prevailed for much of the period. While improving profitability in the corporate sector was a positive sign for the economy, persistently high unemployment, continued consumer deleveraging, and expanding fiscal deficits created headwinds for growth. Although this defensive tactical positioning contributed favorably to fund performance during the first nine months of the period as bonds outperformed stocks, it detracted from fund performance over the last three months as stocks rebounded sharply and bonds fell slightly. Bond Component Advanced The fund’s fixed-income holdings gained ground for the 12-month period. Sector allocation added value during the period, especially an overweight position in corporate bonds and an underweight position in residential mortgage-backed securities. Small positions in commercial mortgage-backed securities and Build America Bonds (taxable municipal bonds), as well as an underweight position in nominal Treasury securities, were also generally positive for performance. The bond component was positioned for a flatter yield curve—that is, a smaller gap between long- and short-term interest rates. We originally established the position in mid-2009 but added to it strategically over the past 12 months. This positioning detracted modestly from performance as the yield spread between two- and 30-year Treasury securities widened slightly during the period. With yield spreads near historically wide levels, we intend to maintain this positioning. The fund’s strategic exposure to Treasury inflation-protected securities (TIPS) and foreign bonds weighed on results during the 12-month period. TIPS underperformed as a lack of inflationary pressure (the consumer price index rose by just 1.2% for the 12 months) led to limited demand for inflation protection. International bonds were hurt by currency weakness—as the sovereign debt issues in Europe worsened, the euro declined sharply against the U.S. dollar, which lowered returns on euro-denominated bonds for U.S. investors. * All fund returns referenced in this commentary are for Investor Class shares. 7 Stocks Fared Well Strategic Allocation: Conservative’s equity holdings also advanced for the reporting period. As in the broad stock market, the top performers in the portfolio were mid- and small-cap growth stocks, which posted returns of more than 25% as a group. The position in small-cap growth stocks was added to the portfolio’s equity component on January 1, 2010, along with positions in small-cap value stocks and real estate investment trusts (REITs), which were also strong performers during the period. The fund’s tactical overweight position in growth-oriented companies added value as growth stocks outperformed value shares across all market capitalizations, particularly over the last six months. Stock selection in the fund’s growth stocks also boosted performance, especially among small-cap issues. In contrast, stock selection among the fund’s value holdings weighed on performance, most notably in the large- and mid-cap value segments. In the portfolio’s foreign equity holdings, stock selection contributed favorably to performance across the board, led by European markets such as Italy, France, and the United Kingdom. Outlook Our economic outlook remains cautious, but we are more optimistic than we have been in the recent past. Although unemployment remains unacceptably high and fiscal deficits continue to widen, several factors point to the likelihood of better economic growth in 2011. First, we are seeing encouraging signs of life from the consumer—retail sales increased in each of the last six months, while personal debt has begun to decline and the savings rate has risen. On the corporate side, businesses continued to generate impressive earnings and are flush with cash. Finally, the eleventh-hour decision to extend the Bush-era tax cuts for another two years should provide a favorable backdrop for economic growth. Currently, valuations in the equity market have become increasingly attractive, especially compared to other asset classes. In particular, the spread between stock earnings yields (earnings divided by share price) and bond yields are compelling on a historical basis. As a result, we eliminated our underweight position in stocks and shifted back to a neutral position shortly after the end of the reporting period. At the same time, we removed our overweight position in bonds, bringing all of the fund’s broad tactical weightings back to neutral. Despite these changes, we are maintaining our tilt toward growth versus value within the equity component; quantitative analysis indicates that growth stocks tend to outperform in low interest rate environments. 8 Top Ten Stock Holdings % of net assets as of 11/30/10 Exxon Mobil Corp. 0.7% AT&T, Inc. 0.6% Chevron Corp. 0.6% JPMorgan Chase & Co. 0.6% Johnson & Johnson 0.5% Microsoft Corp. 0.5% Wells Fargo & Co. 0.5% International Business Machines Corp. 0.4% Pfizer, Inc. 0.4% Apple, Inc. 0.4% Geographic Composition of Stock Holdings % of net assets as of 11/30/10 United States 37.0% United Kingdom 1.4% Switzerland 1.1% Japan 0.9% Other Countries 4.4% Key Fixed-Income Portfolio Statistics As of 11/30/10 Weighted Average Life 6.6 years Average Duration (effective) 4.6 years Types of Investments in Portfolio % of net assets as of 11/30/10 Domestic Common Stocks & Rights 37.0% Foreign Common Stocks 7.8% U.S. Treasury Securities 15.5% Corporate Bonds 9.0% U.S. Government Agency Mortgage-Backed Securities 8.6% Sovereign Governments & Agencies 7.1% U.S. Government Agency Securities and Equivalents 3.0% Commercial Paper 2.6% Municipal Securities 1.7% Commercial Mortgage-Backed Securities 1.6% Collateralized Mortgage Obligations 0.3% Convertible Preferred Stocks —* Preferred Stocks —* Temporary Cash Investments 4.2% Other Assets and Liabilities 1.6% *Category is less than 0.05% of total net assets. 9 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from May 29, 2010 to November 30, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 10 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 5/29/10 Ending Account Value 11/30/10 Expenses Paid During Period* 5/29/10 – 11/30/10 Annualized Expense Ratio* Actual Investor Class 1.00% Institutional Class 0.80% A Class 1.25% B Class 2.00% C Class 2.00% R Class 1.50% Hypothetical Investor Class 1.00% Institutional Class 0.80% A Class 1.25% B Class 2.00% C Class 2.00% R Class 1.50% * Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 186, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 11 Schedule of Investments NOVEMBER 30, 2010 Shares/ Principal Amount Value Common Stocks & Rights— 44.8% AEROSPACE & DEFENSE — 0.8% AAR Corp.(1) AerCap Holdings NV(1) AeroVironment, Inc.(1) Alliant Techsystems, Inc.(1) Applied Signal Technology, Inc. BE Aerospace, Inc.(1) Boeing Co. (The) Ceradyne, Inc.(1) Curtiss-Wright Corp. Esterline Technologies Corp.(1) General Dynamics Corp. Goodrich Corp. Honeywell International, Inc. ITT Corp. Ladish Co., Inc.(1) Lockheed Martin Corp. Moog, Inc., Class A(1) Northrop Grumman Corp. Orbital Sciences Corp.(1) Raytheon Co. Rockwell Collins, Inc. Rolls-Royce Group plc C Shares(1) Safran SA TransDigm Group, Inc.(1) Triumph Group, Inc. AIR FREIGHT & LOGISTICS — 0.3% Atlas Air Worldwide Holdings, Inc.(1) C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. United Parcel Service, Inc., Class B UTi Worldwide, Inc. AIRLINES — 0.2% Alaska Air Group, Inc.(1) Allegiant Travel Co. British Airways plc(1) JetBlue Airways Corp.(1) Ryanair Holdings plc ADR SkyWest, Inc. Southwest Airlines Co. United Continental Holdings, Inc.(1) US Airways Group, Inc.(1) AUTO COMPONENTS — 0.2% American Axle & Manufacturing Holdings, Inc.(1) Amerigon, Inc.(1) BorgWarner, Inc.(1) Cooper Tire & Rubber Co. Dana Holding Corp.(1) Dorman Products, Inc.(1) Magna International, Inc. Standard Motor Products, Inc. TRW Automotive Holdings Corp.(1) AUTOMOBILES — 0.4% Bayerische Motoren Werke AG Daimler AG(1) Ford Motor Co.(1) Nissan Motor Co. Ltd. BEVERAGES — 0.6% Anheuser-Busch InBev NV Carlsberg A/S B Shares Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. Hansen Natural Corp.(1) PepsiCo, Inc. Pernod-Ricard SA Primo Water Corp.(1) 12 Shares/ Principal Amount Value BIOTECHNOLOGY — 0.6% Acorda Therapeutics, Inc.(1) Alexion Pharmaceuticals, Inc.(1) Alkermes, Inc.(1) AMAG Pharmaceuticals, Inc.(1) Amgen, Inc.(1) Biogen Idec, Inc.(1) Cephalon, Inc.(1) Cepheid, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Geron Corp.(1) Gilead Sciences, Inc.(1) Human Genome Sciences, Inc.(1) ImmunoGen, Inc.(1) Incyte Corp. Ltd.(1) InterMune, Inc.(1) Isis Pharmaceuticals, Inc.(1) Momenta Pharmaceuticals, Inc.(1) Onyx Pharmaceuticals, Inc.(1) PDL BioPharma, Inc. Pharmasset, Inc.(1) Savient Pharmaceuticals, Inc.(1) Seattle Genetics, Inc.(1) Talecris Biotherapeutics Holdings Corp.(1) Theravance, Inc.(1) BUILDING PRODUCTS(2) Apogee Enterprises, Inc. Griffon Corp.(1) Simpson Manufacturing Co., Inc. CAPITAL MARKETS — 1.0% Ameriprise Financial, Inc. Apollo Investment Corp. Ares Capital Corp. Artio Global Investors, Inc. Bank of New York Mellon Corp. (The) BGC Partners, Inc., Class A BlackRock, Inc. Calamos Asset Management, Inc., Class A Charles Schwab Corp. (The) Cohen & Steers, Inc. 80 Fifth Street Finance Corp. Goldman Sachs Group, Inc. (The) Hercules Technology Growth Capital, Inc. HFF, Inc., Class A(1) Invesco Ltd. Investment Technology Group, Inc.(1) Knight Capital Group, Inc., Class A(1) Legg Mason, Inc. LPL Investment Holdings, Inc.(1) 82 MCG Capital Corp. Morgan Stanley Northern Trust Corp. PennantPark Investment Corp. Piper Jaffray Cos.(1) Prospect Capital Corp. Pzena Investment Management, Inc., Class A Schroders plc State Street Corp. TradeStation Group, Inc.(1) UBS AG(1) Waddell & Reed Financial, Inc., Class A CHEMICALS — 0.8% A. Schulman, Inc. Air Liquide SA Albemarle Corp. Arch Chemicals, Inc. Balchem Corp. BASF SE CF Industries Holdings, Inc. Cytec Industries, Inc. E.I. du Pont de Nemours & Co. 13 Shares/ Principal Amount Value Georgia Gulf Corp.(1) Givaudan SA H.B. Fuller Co. International Flavors & Fragrances, Inc. Intrepid Potash, Inc.(1) Kraton Performance Polymers, Inc.(1) Lubrizol Corp. Minerals Technologies, Inc. Olin Corp. OM Group, Inc.(1) PPG Industries, Inc. Sensient Technologies Corp. Sigma-Aldrich Corp. Solutia, Inc.(1) TPC Group, Inc.(1) Umicore W.R. Grace & Co.(1) Yara International ASA COMMERCIAL BANKS — 1.8% American National Bankshares, Inc. Associated Banc-Corp. Banco Bilbao Vizcaya Argentaria SA Banco Santander SA BancorpSouth, Inc. Barclays plc BB&T Corp. BNP Paribas Boston Private Financial Holdings, Inc. Comerica, Inc. Commerce Bancshares, Inc. Commonwealth Bank of Australia Community Bank System, Inc. Cullen/Frost Bankers, Inc. CVB Financial Corp. Danvers Bancorp., Inc. East West Bancorp., Inc. Erste Group Bank AG F.N.B. Corp. First Commonwealth Financial Corp. First Horizon National Corp.(1) First Interstate Bancsystem, Inc. First Midwest Bancorp., Inc. FirstMerit Corp. Fulton Financial Corp. Hampton Roads Bankshares, Inc.(1) Hampton Roads Bankshares, Inc. Rights(1) Heritage Financial Corp.(1) HSBC Holdings plc IBERIABANK Corp. KBC Groep NV(1) Lakeland Financial Corp. Lloyds Banking Group plc(1) Marshall & Ilsley Corp. MB Financial, Inc. National Bankshares, Inc. Old National Bancorp. Pacific Continental Corp. Park Sterling Bank, Inc.(1) PNC Financial Services Group, Inc. Sandy Spring Bancorp, Inc. Standard Chartered plc Sterling Bancshares, Inc. Sumitomo Mitsui Financial Group, Inc. SunTrust Banks, Inc. Swedbank AB A Shares(1) Synovus Financial Corp. Trico Bancshares Trustmark Corp. U.S. Bancorp. United Bankshares, Inc. United Overseas Bank Ltd. Washington Banking Co. Webster Financial Corp. Wells Fargo & Co. Whitney Holding Corp. 14 Shares/ Principal Amount Value Wilmington Trust Corp. Wintrust Financial Corp. COMMERCIAL SERVICES & SUPPLIES — 0.5% Avery Dennison Corp. Brink’s Co. (The) Cintas Corp. Deluxe Corp. IESI-BFC Ltd. Pitney Bowes, Inc. Republic Services, Inc. Stericycle, Inc.(1) SYKES Enterprises, Inc.(1) US Ecology, Inc. Waste Connections, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 0.7% Acme Packet, Inc.(1) Bel Fuse, Inc., Class B Blue Coat Systems, Inc.(1) Cisco Systems, Inc.(1) DG FastChannel, Inc.(1) Emulex Corp.(1) F5 Networks, Inc.(1) Finisar Corp.(1) Harris Corp. Netgear, Inc.(1) Oplink Communications, Inc.(1) Plantronics, Inc. Polycom, Inc.(1) QUALCOMM, Inc. RADWARE Ltd.(1) Research In Motion Ltd.(1) Riverbed Technology, Inc.(1) Sycamore Networks, Inc. Telefonaktiebolaget LM Ericsson B Shares Tellabs, Inc. Viasat, Inc.(1) 83 COMPUTERS & PERIPHERALS — 1.0% Apple, Inc.(1) Cray, Inc.(1) Electronics for Imaging, Inc.(1) EMC Corp.(1) Fujitsu Ltd. Hewlett-Packard Co. Lexmark International, Inc., Class A(1) NCR Corp.(1) NetApp, Inc.(1) Novatel Wireless, Inc.(1) SanDisk Corp.(1) Seagate Technology plc(1) Stratasys, Inc.(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING(2) Comfort Systems USA, Inc. EMCOR Group, Inc.(1) Granite Construction, Inc. Pike Electric Corp.(1) Shaw Group, Inc. (The)(1) CONSTRUCTION MATERIALS(2) Holcim Ltd. Martin Marietta Materials, Inc. Texas Industries, Inc. Vulcan Materials Co. CONSUMER FINANCE — 0.2% American Express Co. Cash America International, Inc. Discover Financial Services EZCORP, Inc., Class A(1) NetSpend Holdings, Inc.(1) ORIX Corp. World Acceptance Corp.(1) CONTAINERS & PACKAGING — 0.1% Ball Corp. Bemis Co., Inc. Graphic Packaging Holding Co.(1) 15 Shares/ Principal Amount Value Silgan Holdings, Inc. Sonoco Products Co. DISTRIBUTORS — 0.1% Core-Mark Holding Co., Inc.(1) Genuine Parts Co. Li & Fung Ltd. DIVERSIFIED — 0.2% iShares Russell Midcap Value Index Fund iShares S&P SmallCap 600 Index Fund DIVERSIFIED CONSUMER SERVICES — 0.1% Career Education Corp.(1) H&R Block, Inc. ITT Educational Services, Inc.(1) Regis Corp. Sotheby’s DIVERSIFIED FINANCIAL SERVICES — 1.1% Bank of America Corp. Citigroup, Inc.(1) Compass Diversified Holdings Deutsche Boerse AG JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.2% AT&T, Inc. Atlantic Tele-Network, Inc. CenturyLink, Inc. Consolidated Communications Holdings, Inc. General Communication, Inc., Class A(1) Qwest Communications International, Inc. Telefonica SA Telenor ASA Verizon Communications, Inc. Vonage Holdings Corp.(1) Windstream Corp. ELECTRIC UTILITIES — 0.8% American Electric Power Co., Inc. Central Vermont Public Service Corp. Cleco Corp. Entergy Corp. Exelon Corp. Fortum Oyj Great Plains Energy, Inc. IDACORP, Inc. NextEra Energy, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. PPL Corp. Unitil Corp. Westar Energy, Inc. ELECTRICAL EQUIPMENT — 0.4% Acuity Brands, Inc. American Superconductor Corp.(1) Belden, Inc. Brady Corp., Class A Emerson Electric Co. Encore Wire Corp. Hubbell, Inc., Class B LSI Industries, Inc. Regal-Beloit Corp. Rockwell Automation, Inc. Schneider Electric SA Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 0.3% Agilent Technologies, Inc.(1) Anixter International, Inc. 83 Benchmark Electronics, Inc.(1) Celestica, Inc.(1) Cognex Corp. Coherent, Inc.(1) Daktronics, Inc. DDi Corp. Dolby Laboratories, Inc., Class A(1) 16 Shares/ Principal Amount Value Electro Scientific Industries, Inc.(1) Jabil Circuit, Inc. KEMET Corp.(1) Littelfuse, Inc. Methode Electronics, Inc. Molex, Inc. Murata Manufacturing Co. Ltd. Nippon Electric Glass Co. Ltd. Park Electrochemical Corp. PC Connection, Inc.(1) Plexus Corp.(1) Rogers Corp.(1) SMART Modular Technologies (WWH), Inc.(1) Tech Data Corp.(1) Tyco Electronics Ltd. Vishay Intertechnology, Inc.(1) Vishay Precision Group, Inc.(1) 88 ENERGY EQUIPMENT & SERVICES — 1.0% Atwood Oceanics, Inc.(1) Baker Hughes, Inc. Bristow Group, Inc.(1) Cal Dive International, Inc.(1) Complete Production Services, Inc.(1) Core Laboratories NV Dril-Quip, Inc.(1) FMC Technologies, Inc.(1) Global Industries Ltd.(1) Halliburton Co. Helix Energy Solutions Group, Inc.(1) Key Energy Services, Inc.(1) National Oilwell Varco, Inc. North American Energy Partners, Inc.(1) Petroleum Geo-Services ASA(1) Pioneer Drilling Co.(1) Rowan Cos., Inc.(1) Saipem SpA Schlumberger Ltd. SEACOR Holdings, Inc.(1) Seadrill Ltd. Superior Energy Services, Inc.(1) Tetra Technologies, Inc.(1) Transocean Ltd.(1) Unit Corp.(1) FOOD & STAPLES RETAILING — 0.9% Costco Wholesale Corp. Jeronimo Martins SGPS SA Kroger Co. (The) Metro AG PriceSmart, Inc. Ruddick Corp. SYSCO Corp. Tesco plc Village Super Market, Inc., Class A Walgreen Co. Wal-Mart Stores, Inc. Weis Markets, Inc. Wesfarmers Ltd. Whole Foods Market, Inc.(1) FOOD PRODUCTS — 1.2% Archer-Daniels-Midland Co. ConAgra Foods, Inc. Corn Products International, Inc. Danone SA Del Monte Foods Co. Dole Food Co., Inc.(1) Farmer Bros. Co. Flowers Foods, Inc. General Mills, Inc. H.J. Heinz Co. Hershey Co. (The) Kellogg Co. Kraft Foods, Inc., Class A Mead Johnson Nutrition Co. Ralcorp Holdings, Inc.(1) 17 Shares/ Principal Amount Value Seneca Foods Corp., Class A(1) TreeHouse Foods, Inc.(1) Tyson Foods, Inc., Class A Unilever NV CVA Unilever NV New York Shares GAS UTILITIES — 0.1% AGL Resources, Inc. Atmos Energy Corp. Chesapeake Utilities Corp. Nicor, Inc. Southwest Gas Corp. WGL Holdings, Inc. HEALTH CARE EQUIPMENT & SUPPLIES — 0.7% Abaxis, Inc.(1) Align Technology, Inc.(1) American Medical Systems Holdings, Inc.(1) Analogic Corp. Arthrocare Corp.(1) Beckman Coulter, Inc. Becton, Dickinson & Co. Boston Scientific Corp.(1) C.R. Bard, Inc. CareFusion Corp.(1) Cie Generale d’Optique Essilor International SA Covidien plc Cutera, Inc.(1) Cyberonics, Inc.(1) DENTSPLY International, Inc. DexCom, Inc.(1) Edwards Lifesciences Corp.(1) Gen-Probe, Inc.(1) Haemonetics Corp.(1) HeartWare International, Inc.(1) 70 ICU Medical, Inc.(1) Immucor, Inc.(1) Insulet Corp.(1) Integra LifeSciences Holdings Corp.(1) Intuitive Surgical, Inc.(1) Masimo Corp. Medtronic, Inc. Meridian Bioscience, Inc. Neogen Corp.(1) NuVasive, Inc.(1) Sirona Dental Systems, Inc.(1) Sonova Holding AG STERIS Corp. Symmetry Medical, Inc.(1) Utah Medical Products, Inc. Varian Medical Systems, Inc.(1) Volcano Corp.(1) West Pharmaceutical Services, Inc. Young Innovations, Inc. Zimmer Holdings, Inc.(1) Zoll Medical Corp.(1) HEALTH CARE PROVIDERS & SERVICES — 1.0% Aetna, Inc. Alliance HealthCare Services, Inc.(1) Almost Family, Inc.(1) Amedisys, Inc.(1) AMERIGROUP Corp.(1) Amsurg Corp.(1) Assisted Living Concepts, Inc., Class A(1) Bio-Reference Labs, Inc.(1) Cardinal Health, Inc. Catalyst Health Solutions, Inc.(1) Chemed Corp. Community Health Systems, Inc.(1) Express Scripts, Inc.(1) Fresenius Medical Care AG & Co. KGaA Health Management Associates, Inc., Class A(1) Health Net, Inc.(1) HealthSouth Corp.(1) HMS Holdings Corp.(1) Humana, Inc.(1) Kindred Healthcare, Inc.(1) 18 Shares/ Principal Amount Value Landauer, Inc. 66 LifePoint Hospitals, Inc.(1) Magellan Health Services, Inc.(1) McKesson Corp. Medco Health Solutions, Inc.(1) MWI Veterinary Supply, Inc.(1) 87 National Healthcare Corp. Owens & Minor, Inc. Patterson Cos., Inc. PSS World Medical, Inc.(1) Quest Diagnostics, Inc. Select Medical Holdings Corp.(1) Sun Healthcare Group, Inc.(1) U.S. Physical Therapy, Inc.(1) UnitedHealth Group, Inc. WellPoint, Inc.(1) HEALTH CARE TECHNOLOGY — 0.1% athenahealth, Inc.(1) MedAssets, Inc.(1) Quality Systems, Inc. SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS & LEISURE — 1.0% Accor SA Bob Evans Farms, Inc. Brinker International, Inc. Carnival plc CEC Entertainment, Inc.(1) Chipotle Mexican Grill, Inc.(1) Compass Group plc Darden Restaurants, Inc. DineEquity, Inc.(1) 97 Domino’s Pizza, Inc.(1) International Speedway Corp., Class A Jack in the Box, Inc.(1) Las Vegas Sands Corp.(1) Marriott International, Inc., Class A McDonald’s Corp. Orient-Express Hotels Ltd., Class A(1) Red Robin Gourmet Burgers, Inc.(1) Royal Caribbean Cruises Ltd.(1) Ruby Tuesday, Inc.(1) Speedway Motorsports, Inc. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Vail Resorts, Inc.(1) HOUSEHOLD DURABLES — 0.2% American Greetings Corp., Class A CSS Industries, Inc. Deer Consumer Products, Inc.(1) Ethan Allen Interiors, Inc. Fortune Brands, Inc. Furniture Brands International, Inc.(1) Helen of Troy Ltd.(1) Lennar Corp., Class A M.D.C. Holdings, Inc. Stanley Black & Decker, Inc. Tempur-Pedic International, Inc.(1) Toll Brothers, Inc.(1) Whirlpool Corp. HOUSEHOLD PRODUCTS — 0.9% Church & Dwight Co., Inc. Clorox Co. Colgate-Palmolive Co. Energizer Holdings, Inc.(1) Kimberly-Clark Corp. Procter & Gamble Co. (The) Reckitt Benckiser Group plc Unicharm Corp. WD-40 Co. 19 Shares/ Principal Amount Value INDEPENDENT POWER PRODUCERS & ENERGY TRADERS — 0.1% Mirant Corp.(1) NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES — 0.8% 3M Co. General Electric Co. Raven Industries, Inc. Seaboard Corp. 3 Siemens AG Textron, Inc. Tredegar Corp. Tyco International Ltd. INSURANCE — 2.2% ACE Ltd. Admiral Group plc Aflac, Inc. Allianz SE Allied World Assurance Co. Holdings Ltd. Allstate Corp. (The) Alterra Capital Holdings Ltd. American Equity Investment Life Holding Co. American Financial Group, Inc. Amtrust Financial Services, Inc. Aon Corp. Aspen Insurance Holdings Ltd. Baldwin & Lyons, Inc., Class B Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Endurance Specialty Holdings Ltd. FPIC Insurance Group, Inc.(1) Hanover Insurance Group, Inc. (The) HCC Insurance Holdings, Inc. Hiscox Ltd. Horace Mann Educators Corp. Loews Corp. Marsh & McLennan Cos., Inc. Mercer Insurance Group, Inc. Platinum Underwriters Holdings Ltd. Principal Financial Group, Inc. ProAssurance Corp.(1) Prudential Financial, Inc. Safety Insurance Group, Inc. Symetra Financial Corp. Torchmark Corp. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) United Fire & Casualty Co. Unitrin, Inc. 87 Validus Holdings Ltd. INTERNET & CATALOG RETAIL — 0.3% HSN, Inc.(1) Netflix, Inc.(1) priceline.com, Inc.(1) Rakuten, Inc. INTERNET SOFTWARE & SERVICES — 0.5% Akamai Technologies, Inc.(1) Ancestry.com, Inc.(1) AOL, Inc.(1) Dice Holdings, Inc.(1) EarthLink, Inc. Google, Inc., Class A(1) Internap Network Services Corp.(1) KIT Digital, Inc.(1) Limelight Networks, Inc.(1) Liquidity Services, Inc.(1) MercadoLibre, Inc.(1) Rackspace Hosting, Inc.(1) Terremark Worldwide, Inc.(1) Travelzoo, Inc.(1) 20 Shares/ Principal Amount Value ValueClick, Inc.(1) VeriSign, Inc.(1) Vocus, Inc.(1) WebMD Health Corp.(1) Yahoo Japan Corp. Zix Corp.(1) IT SERVICES — 0.9% Accenture plc, Class A Automatic Data Processing, Inc. Booz Allen Hamilton Holding Corp.(1) CACI International, Inc., Class A(1) Cass Information Systems, Inc. Cognizant Technology Solutions Corp., Class A(1) Computer Sciences Corp. DST Systems, Inc. Fiserv, Inc.(1) International Business Machines Corp. MasterCard, Inc., Class A MAXIMUS, Inc. 92 NeuStar, Inc., Class A(1) Paychex, Inc. Total System Services, Inc. Western Union Co. (The) LEISURE EQUIPMENT & PRODUCTS — 0.1% Arctic Cat, Inc.(1) JAKKS Pacific, Inc.(1) 91 Mattel, Inc. Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES — 0.1% Bruker Corp.(1) Dionex Corp.(1) Illumina, Inc.(1) Luminex Corp.(1) PAREXEL International Corp.(1) Pharmaceutical Product Development, Inc. Sequenom, Inc.(1) Thermo Fisher Scientific, Inc.(1) Waters Corp.(1) MACHINERY — 1.6% 3D Systems Corp.(1) Actuant Corp., Class A AGCO Corp.(1) Alfa Laval AB Altra Holdings, Inc.(1) ArvinMeritor, Inc.(1) Atlas Copco AB A Shares Barnes Group, Inc. Blount International, Inc.(1) Briggs & Stratton Corp. Cascade Corp. Caterpillar, Inc. CIRCOR International, Inc. CNH Global NV(1) Colfax Corp.(1) Commercial Vehicle Group, Inc.(1) Cummins, Inc. Deere & Co. Douglas Dynamics, Inc. Dover Corp. Dynamic Materials Corp. Eaton Corp. EnPro Industries, Inc.(1) FANUC Corp. FreightCar America, Inc. Harsco Corp. Illinois Tool Works, Inc. Ingersoll-Rand plc Joy Global, Inc. Kaydon Corp. Komatsu Ltd. Lincoln Electric Holdings, Inc. Lindsay Corp. Middleby Corp.(1) Mueller Industries, Inc. Mueller Water Products, Inc., Class A NACCO Industries, Inc., Class A NN, Inc.(1) 21 Shares/ Principal Amount Value Oshkosh Corp.(1) Parker-Hannifin Corp. Robbins & Myers, Inc. Sauer-Danfoss, Inc.(1) Timken Co. Titan International, Inc. Volvo AB B Shares(1) Wabash National Corp.(1) MARINE — 0.1% Alexander & Baldwin, Inc. Diana Shipping, Inc.(1) Genco Shipping & Trading Ltd.(1) Kuehne + Nagel International AG MEDIA — 1.1% Belo Corp., Class A(1) CBS Corp., Class B Comcast Corp., Class A DirecTV, Class A(1) Discovery Communications, Inc., Class A(1) Discovery Communications, Inc., Class C(1) E.W. Scripps Co. (The), Class A(1) Entravision Communications Corp., Class A(1) Gannett Co., Inc. Harte-Hanks, Inc. Imax Corp.(1) JC Decaux SA(1) Journal Communications, Inc., Class A(1) Knology, Inc.(1) Liberty Media Corp. - Starz, Series A(1) LIN TV Corp., Class A(1) Omnicom Group, Inc. Publicis Groupe SA Reed Elsevier plc Scholastic Corp. Scripps Networks Interactive, Inc., Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B Walt Disney Co. (The) METALS & MINING — 0.9% Allied Nevada Gold Corp.(1) Antofagasta plc BHP Billiton Ltd. Brush Engineered Materials, Inc.(1) Century Aluminum Co.(1) Cliffs Natural Resources, Inc. Coeur d’Alene Mines Corp.(1) Commercial Metals Co. Freeport-McMoRan Copper & Gold, Inc. Globe Specialty Metals, Inc. Haynes International, Inc. Hecla Mining Co.(1) Kaiser Aluminum Corp. Mesabi Trust Newmont Mining Corp. Nucor Corp. Royal Gold, Inc. RTI International Metals, Inc.(1) Schnitzer Steel Industries, Inc., Class A Thompson Creek Metals Co., Inc.(1) Walter Energy, Inc. Worthington Industries, Inc. Xstrata plc MULTILINE RETAIL — 0.6% Big Lots, Inc.(1) Dollar Tree, Inc.(1) Family Dollar Stores, Inc. Fred’s, Inc., Class A Kohl’s Corp.(1) Macy’s, Inc. Target Corp. 22 Shares/ Principal Amount Value MULTI-UTILITIES — 0.4% Avista Corp. Black Hills Corp. Consolidated Edison, Inc. DTE Energy Co. Integrys Energy Group, Inc. MDU Resources Group, Inc. NorthWestern Corp. PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. OFFICE ELECTRONICS — 0.1% Canon, Inc. Zebra Technologies Corp., Class A(1) OIL, GAS & CONSUMABLE FUELS — 3.5% Alpha Natural Resources, Inc.(1) Apache Corp. Berry Petroleum Co., Class A BG Group plc Bill Barrett Corp.(1) BP Prudhoe Bay Royalty Trust Brigham Exploration Co.(1) Canadian Natural Resources Ltd. Chevron Corp. Cimarex Energy Co. Concho Resources, Inc.(1) ConocoPhillips Crosstex Energy LP Devon Energy Corp. DHT Holdings, Inc. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Forest Oil Corp.(1) Frontier Oil Corp. Goodrich Petroleum Corp.(1) Hugoton Royalty Trust Imperial Oil Ltd. Knightsbridge Tankers Ltd. Murphy Oil Corp. Noble Energy, Inc. Nordic American Tanker Shipping Occidental Petroleum Corp. Overseas Shipholding Group, Inc. Penn Virginia Corp. Permian Basin Royalty Trust Pioneer Natural Resources Co. Rosetta Resources, Inc.(1) Royal Dutch Shell plc, Class A SandRidge Energy, Inc.(1) Southwestern Energy Co.(1) Statoil ASA Sunoco, Inc. Swift Energy Co.(1) Teekay Tankers Ltd., Class A Total SA Tullow Oil plc Ultra Petroleum Corp.(1) Valero Energy Corp. W&T Offshore, Inc. Whiting Petroleum Corp.(1) PAPER & FOREST PRODUCTS — 0.1% Buckeye Technologies, Inc. Clearwater Paper Corp.(1) Domtar Corp. International Paper Co. KapStone Paper and Packaging Corp.(1) MeadWestvaco Corp. P.H. Glatfelter Co. PERSONAL PRODUCTS — 0.1% Estee Lauder Cos., Inc. (The), Class A Prestige Brands Holdings, Inc.(1) 23 Shares/ Principal Amount Value Schiff Nutrition International, Inc. PHARMACEUTICALS — 2.2% Abbott Laboratories Allergan, Inc. Auxilium Pharmaceuticals, Inc.(1) Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc.(1) Forest Laboratories, Inc.(1) Impax Laboratories, Inc.(1) Johnson & Johnson Medicis Pharmaceutical Corp., Class A Merck & Co., Inc. Nektar Therapeutics(1) Novartis AG Novo Nordisk A/S B Shares Perrigo Co. Pfizer, Inc. Questcor Pharmaceuticals, Inc.(1) Roche Holding AG Salix Pharmaceuticals Ltd.(1) Shire plc Teva Pharmaceutical Industries Ltd. ADR VIVUS, Inc.(1) PROFESSIONAL SERVICES — 0.1% Adecco SA Capita Group plc (The) CDI Corp. Heidrick & Struggles International, Inc. Kelly Services, Inc., Class A(1) Korn/Ferry International(1) Mistras Group, Inc.(1) SGS SA Towers Watson & Co., Class A REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.4% Agree Realty Corp. Alexandria Real Estate Equities, Inc. AMB Property Corp. American Campus Communities, Inc. Annaly Capital Management, Inc. Apartment Investment & Management Co., Class A Ashford Hospitality Trust, Inc.(1) Associated Estates Realty Corp. AvalonBay Communities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. Camden Property Trust Capstead Mortgage Corp. CBL & Associates Properties, Inc. Chimera Investment Corp. CommonWealth REIT Cousins Properties, Inc. DCT Industrial Trust, Inc. Developers Diversified Realty Corp. Digital Realty Trust, Inc. Duke Realty Corp. DuPont Fabros Technology, Inc. Equity LifeStyle Properties, Inc. Equity One, Inc. Equity Residential Essex Property Trust, Inc. Extra Space Storage, Inc. Federal Realty Investment Trust First Industrial Realty Trust, Inc.(1) First Potomac Realty Trust General Growth Properties, Inc. Getty Realty Corp. Government Properties Income Trust Hatteras Financial Corp. 24 Shares/ Principal Amount Value HCP, Inc. Healthcare Realty Trust, Inc. Hersha Hospitality Trust Highwoods Properties, Inc. Host Hotels & Resorts, Inc. Inland Real Estate Corp. Kilroy Realty Corp. Kimco Realty Corp. LaSalle Hotel Properties Lexington Realty Trust Macerich Co. (The) Medical Properties Trust, Inc. MFA Financial, Inc. National Health Investors, Inc. National Retail Properties, Inc. Nationwide Health Properties, Inc. Omega Healthcare Investors, Inc. Pennsylvania Real Estate Investment Trust Piedmont Office Realty Trust, Inc., Class A Post Properties, Inc. ProLogis PS Business Parks, Inc. Public Storage Rayonier, Inc. Regency Centers Corp. Sabra Health Care REIT, Inc. Saul Centers, Inc. Simon Property Group, Inc. SL Green Realty Corp. Sunstone Hotel Investors, Inc.(1) Taubman Centers, Inc. UDR, Inc. Urstadt Biddle Properties, Inc., Class A Ventas, Inc. Vornado Realty Trust Washington Real Estate Investment Trust Weingarten Realty Investors Weyerhaeuser Co. Winthrop Realty Trust REAL ESTATE MANAGEMENT & DEVELOPMENT — 0.2% Brookfield Asset Management, Inc., Class A CB Richard Ellis Group, Inc., Class A(1) Forest City Enterprises, Inc., Class A(1) Global Logistic Properties Ltd.(1) Jones Lang LaSalle, Inc. Sumitomo Realty & Development Co. Ltd. Sun Hung Kai Properties Ltd. ROAD & RAIL — 0.2% Arkansas Best Corp. Canadian National Railway Co. CSX Corp. Kansas City Southern(1) Norfolk Southern Corp. Old Dominion Freight Line, Inc.(1) Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 1.2% Advanced Micro Devices, Inc.(1) Altera Corp. Amtech Systems, Inc.(1) Applied Materials, Inc. ARM Holdings plc ASML Holding NV Atheros Communications, Inc.(1) Broadcom Corp., Class A Cavium Networks, Inc.(1) Cirrus Logic, Inc.(1) Cree, Inc.(1) Cymer, Inc.(1) Entegris, Inc.(1) 25 Shares/ Principal Amount Value GT Solar International, Inc.(1) Integrated Device Technology, Inc.(1) Intel Corp. Intersil Corp., Class A KLA-Tencor Corp. Linear Technology Corp. LSI Corp.(1) Marvell Technology Group Ltd.(1) Mattson Technology, Inc.(1) MEMC Electronic Materials, Inc.(1) Micron Technology, Inc.(1) MIPS Technologies, Inc.(1) MKS Instruments, Inc.(1) Photronics, Inc.(1) Sigma Designs, Inc.(1) Silicon Image, Inc.(1) Skyworks Solutions, Inc.(1) Standard Microsystems Corp.(1) Teradyne, Inc.(1) Texas Instruments, Inc. Ultratech, Inc.(1) Varian Semiconductor Equipment Associates, Inc.(1) Veeco Instruments, Inc.(1) Verigy Ltd.(1) Zoran Corp.(1) SOFTWARE — 1.6% ACI Worldwide, Inc.(1) Activision Blizzard, Inc. Ariba, Inc.(1) Aspen Technology, Inc.(1) Cadence Design Systems, Inc.(1) Citrix Systems, Inc.(1) CommVault Systems, Inc.(1) Compuware Corp.(1) Electronic Arts, Inc.(1) Fortinet, Inc.(1) Interactive Intelligence, Inc.(1) Intuit, Inc.(1) Kenexa Corp.(1) Lawson Software, Inc.(1) Microsoft Corp. Motricity, Inc.(1) Nintendo Co. Ltd. Oracle Corp. Parametric Technology Corp.(1) Progress Software Corp.(1) Quest Software, Inc.(1) Radiant Systems, Inc.(1) Red Hat, Inc.(1) Rovi Corp.(1) S1 Corp.(1) salesforce.com, inc.(1) SAP AG Smith Micro Software, Inc.(1) Sourcefire, Inc.(1) Symantec Corp.(1) Synopsys, Inc.(1) Taleo Corp., Class A(1) TIBCO Software, Inc.(1) Ulticom, Inc.(1) VMware, Inc., Class A(1) Websense, Inc.(1) SPECIALTY RETAIL — 1.3% Advance Auto Parts, Inc. Aeropostale, Inc.(1) American Eagle Outfitters, Inc. AutoZone, Inc.(1) Best Buy Co., Inc. Brown Shoe Co., Inc. Cabela’s, Inc.(1) Cato Corp. (The), Class A Charming Shoppes, Inc.(1) Christopher & Banks Corp. Coldwater Creek, Inc.(1) Collective Brands, Inc.(1) Dress Barn, Inc. (The)(1) Finish Line, Inc. (The), Class A 26 Shares/ Principal Amount Value Gap, Inc. (The) Genesco, Inc.(1) Group 1 Automotive, Inc. Home Depot, Inc. (The) Hot Topic, Inc. Inditex SA Jos. A. Bank Clothiers, Inc.(1) Limited Brands, Inc. Lithia Motors, Inc., Class A Lowe’s Cos., Inc. Men’s Wearhouse, Inc. (The) Monro Muffler Brake, Inc. New York & Co., Inc.(1) Nitori Holdings Co. Ltd. OfficeMax, Inc.(1) O’Reilly Automotive, Inc.(1) Penske Automotive Group, Inc.(1) PEP Boys-Manny Moe & Jack PetSmart, Inc. Pier 1 Imports, Inc.(1) RadioShack Corp. Rent-A-Center, Inc. Ross Stores, Inc. Stage Stores, Inc. Staples, Inc. Systemax, Inc.(1) Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS — 0.4% adidas AG Burberry Group plc Compagnie Financiere Richemont SA Crocs, Inc.(1) Culp, Inc.(1) Deckers Outdoor Corp.(1) Fossil, Inc.(1) G-III Apparel Group Ltd.(1) Iconix Brand Group, Inc.(1) Jones Group, Inc. (The) Lululemon Athletica, Inc.(1) Maidenform Brands, Inc.(1) Pandora A/S(1) Phillips-Van Heusen Corp. Steven Madden Ltd.(1) Swatch Group AG (The) True Religion Apparel, Inc.(1) VF Corp. Warnaco Group, Inc. (The)(1) THRIFTS & MORTGAGE FINANCE — 0.2% Brookline Bancorp., Inc. Capitol Federal Financial, Inc. First Financial Holdings, Inc. First Financial Northwest, Inc. First Niagara Financial Group, Inc. Flushing Financial Corp. Hudson City Bancorp., Inc. Kaiser Federal Financial Group, Inc. Oritani Financial Corp. People’s United Financial, Inc. PMI Group, Inc. (The)(1) Provident Financial Services, Inc. Radian Group, Inc. Washington Federal, Inc. TOBACCO — 0.3% Altria Group, Inc. British American Tobacco plc Lorillard, Inc. Philip Morris International, Inc. TRADING COMPANIES & DISTRIBUTORS — 0.2% Beacon Roofing Supply, Inc.(1) CAI International, Inc.(1) Fastenal Co. GATX Corp. Kaman Corp. Lawson Products, Inc. Mitsubishi Corp. 27 Shares/ Principal Amount Value RSC Holdings, Inc.(1) Rush Enterprises, Inc., Class A(1) United Rentals, Inc.(1) W.W. Grainger, Inc. WESCO International, Inc.(1) Wolseley plc(1) WATER UTILITIES(2) Artesian Resources Corp., Class A WIRELESS TELECOMMUNICATION SERVICES — 0.5% American Tower Corp., Class A(1) Crown Castle International Corp.(1) NII Holdings, Inc.(1) SBA Communications Corp., Class A(1) SOFTBANK CORP. Syniverse Holdings, Inc.(1) Vodafone Group plc TOTAL COMMON STOCKS & RIGHTS (Cost $196,662,873) U.S. Treasury Securities — 15.5% U.S. Treasury Bonds, 5.50%, 8/15/28(3) U.S. Treasury Bonds, 4.375%, 11/15/39(3) U.S. Treasury Inflation Indexed Bonds, 2.50%, 1/15/29(3) U.S. Treasury Inflation Indexed Bonds, 2.125%, 2/15/40(3) U.S. Treasury Inflation Indexed Notes, 3.375%, 1/15/12(3) U.S. Treasury Inflation Indexed Notes, 3.00%, 7/15/12(3) U.S. Treasury Inflation Indexed Notes, 0.50%, 4/15/15(3) U.S. Treasury Inflation Indexed Notes, 1.375%, 7/15/18(3) U.S. Treasury Notes, 0.75%, 5/31/12(3) U.S. Treasury Notes, 1.875%, 6/15/12(3) U.S. Treasury Notes, 1.375%, 9/15/12(3) U.S. Treasury Notes, 2.375%, 8/31/14(3) U.S. Treasury Notes, 2.375%, 2/28/15(3) U.S. Treasury Notes, 3.00%, 8/31/16(3) U.S. Treasury Notes, 2.625%, 8/15/20(3) TOTAL U.S. TREASURY SECURITIES(Cost $79,871,281) Corporate Bonds — 9.0% AEROSPACE & DEFENSE — 0.2% Honeywell International, Inc., 5.30%, 3/1/18(3) L-3 Communications Corp., 5.20%, 10/15/19(3) Lockheed Martin Corp., 5.50%, 11/15/39(3) United Technologies Corp., 6.05%, 6/1/36(3) United Technologies Corp., 5.70%, 4/15/40(3) AUTOMOBILES — 0.1% American Honda Finance Corp., 2.375%, 3/18/13(3)(4) American Honda Finance Corp., 2.50%, 9/21/15(3)(4) Nissan Motor Acceptance Corp., 3.25%, 1/30/13(3)(4) BEVERAGES — 0.3% Anheuser-Busch InBev Worldwide, Inc., 3.00%, 10/15/12(3) Anheuser-Busch InBev Worldwide, Inc., 6.875%, 11/15/19(4) Dr Pepper Snapple Group, Inc., 6.82%, 5/1/18(3) PepsiCo, Inc., 4.875%, 11/1/40(3) SABMiller plc, 6.20%, 7/1/11(3)(4) 28 Shares/ Principal Amount Value BIOTECHNOLOGY(2) Amgen, Inc., 3.45%, 10/1/20(3) CAPITAL MARKETS — 1.0% Bear Stearns Cos. LLC (The), 6.40%, 10/2/17(3) Credit Suisse (New York), 5.00%, 5/15/13(3) Credit Suisse (New York), 5.50%, 5/1/14(3) Credit Suisse (New York), 5.30%, 8/13/19(3) Credit Suisse (New York), 4.375%, 8/5/20(3) Deutsche Bank AG (London), 4.875%, 5/20/13(3) Deutsche Bank AG (London), 3.875%, 8/18/14(3) Goldman Sachs Group, Inc. (The), 6.00%, 5/1/14(3) Goldman Sachs Group, Inc. (The), 7.50%, 2/15/19(3) Jefferies Group, Inc., 8.50%, 7/15/19(3) Morgan Stanley, 4.20%, 11/20/14(3) Morgan Stanley, 6.625%, 4/1/18(3) Morgan Stanley, 7.30%, 5/13/19(3) UBS AG (Stamford Branch), 2.25%, 8/12/13(3) UBS AG (Stamford Branch), 5.875%, 12/20/17(3) CHEMICALS — 0.1% Dow Chemical Co. (The), 5.90%, 2/15/15(3) Dow Chemical Co. (The), 2.50%, 2/15/16(3) Dow Chemical Co. (The), 8.55%, 5/15/19(3) Dow Chemical Co. (The), 4.25%, 11/15/20(3) PPG Industries, Inc., 5.50%, 11/15/40(3) COMMERCIAL BANKS — 1.0% Bank of Scotland plc, 3.25%, 1/25/13 EUR Barclays Bank plc, 5.00%, 9/22/16(3) BB&T Corp., 5.70%, 4/30/14(3) Eurohypo AG, 3.75%, 4/11/11 EUR Fifth Third Bancorp., 6.25%, 5/1/13(3) HSBC Bank plc, 3.50%, 6/28/15(3)(4) HSBC Holdings plc, 6.80%, 6/1/38(3) HSBC USA, Inc., 5.00%, 9/27/20(3) National Australia Bank Ltd., 2.75%, 9/28/15(3)(4) PNC Bank N.A., 4.875%, 9/21/17(3) PNC Bank N.A., 6.00%, 12/7/17(3) Royal Bank of Scotland plc, 3.95%, 9/21/15 SunTrust Bank, 7.25%, 3/15/18(3) Wachovia Bank N.A., 4.80%, 11/1/14(3) Wachovia Bank N.A., 4.875%, 2/1/15(3) Wells Fargo & Co., 4.375%, 1/31/13(3) COMMERCIAL SERVICES & SUPPLIES — 0.1% Republic Services, Inc., 5.50%, 9/15/19(3) Waste Management, Inc., 6.125%, 11/30/39(3) COMMUNICATIONS EQUIPMENT — 0.1% Cisco Systems, Inc., 5.90%, 2/15/39(3) CONSUMER FINANCE — 0.3% American Express Centurion Bank, 5.55%, 10/17/12(3) American Express Centurion Bank, 6.00%, 9/13/17(3) American Express Co., 7.25%, 5/20/14(3) 29 Shares/ Principal Amount Value Capital One Bank USA N.A., 8.80%, 7/15/19(3) General Electric Capital Corp., 3.75%, 11/14/14(3) General Electric Capital Corp., 2.25%, 11/9/15(3) General Electric Capital Corp., 5.625%, 9/15/17(3) General Electric Capital Corp., 4.375%, 9/16/20(3) DIVERSIFIED FINANCIAL SERVICES — 0.6% Bank of America Corp., 6.50%, 8/1/16(3) Bank of America Corp., 5.75%, 12/1/17(3) Bank of America N.A., 5.30%, 3/15/17(3) Citigroup, Inc., 6.00%, 12/13/13(3) Citigroup, Inc., 6.01%, 1/15/15(3) Citigroup, Inc., 4.75%, 5/19/15 Citigroup, Inc., 6.125%, 5/15/18(3) Citigroup, Inc., 8.50%, 5/22/19(3) Citigroup, Inc., 5.375%, 8/9/20(3) JPMorgan Chase & Co., 6.00%, 1/15/18(3) DIVERSIFIED TELECOMMUNICATION SERVICES — 0.5% Alltel Corp., 7.875%, 7/1/32(3) AT&T, Inc., 6.80%, 5/15/36(3) AT&T, Inc., 6.55%, 2/15/39(3) British Telecommunications plc, 5.95%, 1/15/18(3) Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18(3) Deutsche Telekom International Finance BV, 6.75%, 8/20/18(3) Embarq Corp., 7.08%, 6/1/16(3) France Telecom SA, 4.375%, 7/8/14(3) Qwest Corp., 7.875%, 9/1/11(3) Qwest Corp., 7.50%, 10/1/14(3) Telecom Italia Capital SA, 6.175%, 6/18/14(3) Telecom Italia Capital SA, 7.00%, 6/4/18(3) Telefonica Emisiones SAU, 5.88%, 7/15/19(3) Verizon Communications, Inc., 6.40%, 2/15/38(3) ELECTRIC UTILITIES — 0.3% Carolina Power & Light Co., 5.15%, 4/1/15(3) Carolina Power & Light Co., 5.25%, 12/15/15(3) Cleveland Electric Illuminating Co. (The), 5.70%, 4/1/17(3) Duke Energy Corp., 3.95%, 9/15/14(3) Edison International, 3.75%, 9/15/17(3) Exelon Generation Co. LLC, 4.00%, 10/1/20(3) FirstEnergy Solutions Corp., 6.05%, 8/15/21(3) Florida Power Corp., 6.35%, 9/15/37(3) Southern California Edison Co., 5.625%, 2/1/36(3) ENERGY EQUIPMENT & SERVICES — 0.1% Transocean, Inc., 6.50%, 11/15/20(3) Weatherford International Ltd., 9.625%, 3/1/19(3) FOOD & STAPLES RETAILING — 0.2% CVS Caremark Corp., 6.60%, 3/15/19(3) Kroger Co. (The), 6.40%, 8/15/17(3) Wal-Mart Stores, Inc., 5.875%, 4/5/27(3) Wal-Mart Stores, Inc., 6.20%, 4/15/38(3) Wal-Mart Stores, Inc., 5.625%, 4/1/40(3) 30 Shares/ Principal Amount Value Wal-Mart Stores, Inc., 5.00%, 10/25/40(3) FOOD PRODUCTS — 0.2% Kellogg Co., 4.45%, 5/30/16(3) Kraft Foods, Inc., 6.00%, 2/11/13(3) Kraft Foods, Inc., 5.375%, 2/10/20(3) Kraft Foods, Inc., 6.50%, 2/9/40(3) Mead Johnson Nutrition Co., 3.50%, 11/1/14(3) HEALTH CARE EQUIPMENT & SUPPLIES — 0.1% Baxter International, Inc., 5.90%, 9/1/16(3) Covidien International Finance SA, 1.875%, 6/15/13(3) HEALTH CARE PROVIDERS & SERVICES — 0.2% Express Scripts, Inc., 5.25%, 6/15/12(3) Express Scripts, Inc., 7.25%, 6/15/19(3) Medco Health Solutions, Inc., 7.25%, 8/15/13(3) WellPoint, Inc., 5.80%, 8/15/40(3) HOTELS, RESTAURANTS & LEISURE — 0.1% McDonald’s Corp., 5.35%, 3/1/18(3) Yum! Brands, Inc., 5.30%, 9/15/19(3) INDUSTRIAL CONGLOMERATES — 0.1% General Electric Co., 5.00%, 2/1/13(3) General Electric Co., 5.25%, 12/6/17(3) INSURANCE — 0.4% Allstate Corp. (The), 7.45%, 5/16/19 American International Group, Inc. 3.65%, 1/15/14(5) 60,000 American International Group, Inc., 5.85%, 1/16/18(3) CNA Financial Corp., 5.875%, 8/15/20(3) Genworth Financial, Inc., 7.20%, 2/15/21(3) Hartford Financial Services Group, Inc. (The), 4.00%, 3/30/15(3) Lincoln National Corp., 6.25%, 2/15/20(3) MetLife Global Funding I, 5.125%, 4/10/13(3)(4) MetLife, Inc., 6.75%, 6/1/16(3) New York Life Global Funding, 4.65%, 5/9/13(3)(4) Prudential Financial, Inc., 7.375%, 6/15/19(3) Prudential Financial, Inc., 5.40%, 6/13/35(3) Travelers Cos., Inc. (The), 5.90%, 6/2/19(3) Travelers Cos., Inc. (The), 3.90%, 11/1/20(3) INTERNET SOFTWARE & SERVICES(2) eBay, Inc., 3.25%, 10/15/20(3) MACHINERY — 0.1% Deere & Co., 5.375%, 10/16/29(3) MEDIA — 0.7% CBS Corp., 5.75%, 4/15/20(3) CBS Corp., 4.30%, 2/15/21(3) CBS Corp., 5.50%, 5/15/33(3) Comcast Corp., 5.90%, 3/15/16(3) Comcast Corp., 5.70%, 5/15/18(3) Comcast Corp., 6.40%, 5/15/38(3) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14(3) NBC Universal, Inc., 5.15%, 4/30/20(3)(4) 31 Shares/ Principal Amount Value NBC Universal, Inc., 4.375%, 4/1/21(4) NBC Universal, Inc., 5.95%, 4/1/41(4) News America, Inc., 6.90%, 8/15/39(3) Omnicom Group, Inc., 4.45%, 8/15/20(3) Time Warner Cable, Inc., 5.40%, 7/2/12(3) Time Warner Cable, Inc., 6.75%, 7/1/18(3) Time Warner, Inc., 3.15%, 7/15/15(3) Time Warner, Inc., 7.70%, 5/1/32(3) Viacom, Inc., 6.25%, 4/30/16(3) METALS & MINING — 0.1% Alcoa, Inc., 6.15%, 8/15/20(3) Anglo American Capital plc, 4.45%, 9/27/20(3)(4) ArcelorMittal, 5.25%, 8/5/20(3) Newmont Mining Corp., 6.25%, 10/1/39(3) Rio Tinto Finance USA Ltd., 3.50%, 11/2/20(3) MULTILINE RETAIL(2) Macy’s Retail Holdings, Inc., 5.35%, 3/15/12(3) MULTI-UTILITIES — 0.3% CenterPoint Energy Resources Corp., 6.125%, 11/1/17(3) CenterPoint Energy Resources Corp., 6.25%, 2/1/37(3) Dominion Resources, Inc., 6.40%, 6/15/18(3) Pacific Gas & Electric Co., 5.80%, 3/1/37(3) PG&E Corp., 5.75%, 4/1/14(3) Sempra Energy, 8.90%, 11/15/13(3) Sempra Energy, 6.50%, 6/1/16(3) OFFICE ELECTRONICS(2) Xerox Corp., 5.65%, 5/15/13(3) Xerox Corp., 4.25%, 2/15/15(3) OIL, GAS & CONSUMABLE FUELS — 0.9% Anadarko Petroleum Corp., 6.45%, 9/15/36(3) Apache Corp., 5.10%, 9/1/40(3) Apache Corp., 5.25%, 2/1/42(5) BP Capital Markets plc, 4.50%, 10/1/20(3) ConocoPhillips, 5.75%, 2/1/19(3) ConocoPhillips, 6.50%, 2/1/39(3) Enbridge Energy Partners LP, 6.50%, 4/15/18(3) Enbridge Energy Partners LP, 5.50%, 9/15/40(3) Enterprise Products Operating LLC, 6.30%, 9/15/17(3) Enterprise Products Operating LLC, 6.45%, 9/1/40(3) EOG Resources, Inc., 5.625%, 6/1/19(3) Hess Corp., 6.00%, 1/15/40(3) Kinder Morgan Energy Partners LP, 6.85%, 2/15/20(3) Kinder Morgan Energy Partners LP, 6.50%, 9/1/39(3) Magellan Midstream Partners LP, 6.55%, 7/15/19(3) Motiva Enterprises LLC, 5.75%, 1/15/20(3)(4) Nexen, Inc., 5.65%, 5/15/17(3) Plains All American Pipeline LP/PAA Finance Corp., 3.95%, 9/15/15(3) Plains All American Pipeline LP/PAA Finance Corp., 8.75%, 5/1/19(3) 32 Shares/ Principal Amount Value Shell International Finance BV, 3.10%, 6/28/15(3) Shell International Finance BV, 4.30%, 9/22/19(3) Shell International Finance BV, 6.375%, 12/15/38(3) Talisman Energy, Inc., 7.75%, 6/1/19(3) TransCanada PipeLines Ltd., 3.80%, 10/1/20 Williams Partners LP, 5.25%, 3/15/20(3) Williams Partners LP, 4.125%, 11/15/20(3) PAPER & FOREST PRODUCTS(2) International Paper Co., 9.375%, 5/15/19(3) PHARMACEUTICALS — 0.3% Abbott Laboratories, 5.875%, 5/15/16(3) Abbott Laboratories, 5.30%, 5/27/40(3) AstraZeneca plc, 5.40%, 9/15/12(3) AstraZeneca plc, 5.90%, 9/15/17(3) GlaxoSmithKline Capital, Inc., 4.85%, 5/15/13(3) Pfizer, Inc., 7.20%, 3/15/39(3) Watson Pharmaceuticals, Inc., 5.00%, 8/15/14(3) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.1% Boston Properties LP, 4.125%, 5/15/21(3) Digital Realty Trust LP, 5.875%, 2/1/20(3) Kimco Realty Corp., 6.875%, 10/1/19(3) Ventas Realty LP/Ventas Capital Corp., 3.125%, 11/30/15(3) REAL ESTATE MANAGEMENT & DEVELOPMENT(2) AMB Property LP, 6.625%, 12/1/19(3) ROAD & RAIL — 0.1% Burlington Northern Santa Fe Corp., 5.05%, 3/1/41(3) Union Pacific Corp., 5.75%, 11/15/17(3) SOFTWARE — 0.1% Intuit, Inc., 5.75%, 3/15/17(3) SPECIALTY RETAIL — 0.1% Lowe’s Cos., Inc., 2.125%, 4/15/16(3) Staples, Inc., 9.75%, 1/15/14(3) THRIFTS & MORTGAGE FINANCE — 0.1% Cie de Financement Foncier, 1.25%, 12/1/11 JPY TOBACCO(2) Altria Group, Inc., 10.20%, 2/6/39(3) WIRELESS TELECOMMUNICATION SERVICES — 0.1% Rogers Communications, Inc., 6.25%, 6/15/13(3) TOTAL CORPORATE BONDS (Cost $45,622,806) U.S. Government Agency Mortgage-Backed Securities(6) — 8.6% FHLMC, 6.50%, 12/1/12(3) FHLMC, 7.00%, 6/1/14(3) FHLMC, 6.50%, 6/1/16(3) FHLMC, 4.50%, 1/1/19(3) FHLMC, 5.00%, 1/1/21(3) FHLMC, 5.00%, 4/1/21(3) FHLMC, 8.00%, 7/1/30(3) FHLMC, 6.50%, 5/1/31(3) FHLMC, 5.50%, 12/1/33(3) FHLMC, 5.50%, 1/1/38(3) FHLMC, 6.00%, 11/1/38 FHLMC, 6.50%, 7/1/47(3) FNMA, 6.50%, 5/1/11(3) FNMA, 6.50%, 5/1/11(3) FNMA, 6.50%, 5/1/11(3) FNMA, 6.50%, 2/1/12(3) FNMA, 6.50%, 4/1/12(3) 33 Shares/ Principal Amount Value FNMA, 6.50%, 5/1/12(3) FNMA, 6.00%, 4/1/14(3) FNMA, 7.50%, 6/1/15(3) FNMA, 4.50%, 5/1/19(3) FNMA, 5.00%, 9/1/20(3) FNMA, 7.00%, 6/1/26(3) FNMA, 7.50%, 3/1/27(3) FNMA, 6.50%, 6/1/29(3) FNMA, 7.00%, 7/1/29(3) FNMA, 7.00%, 7/1/29(3) FNMA, 7.00%, 3/1/30(3) FNMA, 7.50%, 8/1/30(3) FNMA, 7.50%, 9/1/30(3) FNMA, 6.50%, 9/1/31(3) FNMA, 7.00%, 9/1/31(3) FNMA, 6.50%, 1/1/32(3) FNMA, 7.00%, 6/1/32(3) FNMA, 5.50%, 6/1/33(3) FNMA, 5.50%, 8/1/33(3) FNMA, 5.50%, 9/1/33(3) FNMA, 5.00%, 11/1/33(3) FNMA, 5.50%, 1/1/34(3) FNMA, 4.50%, 9/1/35(3) FNMA, 5.00%, 2/1/36(3) FNMA, 5.50%, 4/1/36(3) FNMA, 5.00%, 10/1/36(3) FNMA, 5.50%, 12/1/36(3) FNMA, 5.50%, 1/1/37 FNMA, 5.50%, 2/1/37(3) FNMA, 6.50%, 8/1/37(3) FNMA, 6.50%, 6/1/47(3) FNMA, 6.50%, 8/1/47(3) FNMA, 6.50%, 8/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) GNMA, 7.00%, 1/15/24(3) GNMA, 8.00%, 7/15/24(3) GNMA, 8.00%, 9/15/24(3) GNMA, 9.00%, 4/20/25(3) GNMA, 7.00%, 9/15/25(3) GNMA, 7.50%, 10/15/25(3) GNMA, 7.50%, 2/15/26(3) GNMA, 6.00%, 4/15/26(3) GNMA, 8.25%, 7/15/26(3) GNMA, 9.00%, 8/20/26(3) GNMA, 7.00%, 12/15/27(3) GNMA, 6.50%, 2/15/28(3) GNMA, 6.50%, 2/15/28(3) GNMA, 6.50%, 3/15/28(3) GNMA, 6.50%, 4/15/28(3) GNMA, 6.00%, 7/15/28(3) GNMA, 6.00%, 10/15/28(3) GNMA, 7.00%, 5/15/31(3) GNMA, 5.50%, 11/15/32(3) GNMA, 6.50%, 10/15/38(3) TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $43,264,490) Sovereign Governments & Agencies — 7.1% AUSTRALIA — 0.1% Government of Australia, 6.50%, 5/15/13 AUD New South Wales Treasury Corp., 5.50%, 3/1/17 AUD AUSTRIA — 0.4% Republic of Austria, 3.40%, 10/20/14 EUR Republic of Austria, 4.30%, 9/15/17(4) EUR Republic of Austria, 4.35%, 3/15/19(4) EUR Republic of Austria, 4.15%, 3/15/37(4) EUR BELGIUM — 0.4% Kingdom of Belgium, 4.00%, 3/28/14 EUR Kingdom of Belgium, 4.00%, 3/28/18 EUR Kingdom of Belgium, 3.75%, 9/28/20 EUR Kingdom of Belgium, 5.00%, 3/28/35 EUR 34 Shares/ Principal Amount Value CANADA — 0.4% Government of Canada, 3.75%, 6/1/12 CAD Government of Canada, 5.00%, 6/1/14 CAD Government of Canada, 3.75%, 6/1/19 CAD Government of Canada, 5.75%, 6/1/33 CAD Hydro Quebec, 8.40%, 1/15/22(3) $ DENMARK — 0.2% Kingdom of Denmark, 5.00%, 11/15/13 DKK Kingdom of Denmark, 4.00%, 11/15/17 DKK Kingdom of Denmark, 4.00%, 11/15/19 DKK FINLAND — 0.4% Government of Finland, 4.25%, 9/15/12 EUR Government of Finland, 3.125%, 9/15/14 EUR Government of Finland, 3.875%, 9/15/17 EUR Government of Finland, 4.375%, 7/4/19 EUR Government of Finland, 3.375%, 4/15/20 EUR Government of Finland, 4.00%, 7/4/25 EUR FRANCE — 0.2% Government of France, 4.00%, 4/25/14 EUR Government of France, 4.25%, 4/25/19 EUR Government of France, 5.50%, 4/25/29 EUR Government of France, 4.75%, 4/25/35 EUR GERMANY — 1.1% German Federal Republic, 4.25%, 10/12/12 EUR German Federal Republic, 3.50%, 1/4/16 EUR German Federal Republic, 3.75%, 1/4/19 EUR German Federal Republic, 5.625%, 1/4/28 EUR German Federal Republic, 4.75%, 7/4/34 EUR German Federal Republic, 4.25%, 7/4/39 EUR KfW, 4.375%, 10/11/13 EUR IRELAND — 0.3% Republic of Ireland, 4.00%, 1/15/14 EUR Republic of Ireland, 5.90%, 10/18/19 EUR Republic of Ireland, 5.40%, 3/13/25 EUR ITALY — 0.3% Republic of Italy, 5.25%, 8/1/17 EUR Republic of Italy, 4.75%, 8/1/23 EUR Republic of Italy, 5.00%, 8/1/34 EUR Republic of Italy, 4.00%, 2/1/37 EUR JAPAN — 1.2% Government of Japan, 1.20%, 3/20/12 JPY Government of Japan, 0.60%, 9/20/14 JPY Government of Japan, 1.20%, 6/20/15 JPY Government of Japan, 1.50%, 9/20/18 JPY Government of Japan, 2.10%, 12/20/26 JPY Government of Japan, 2.40%, 3/20/37 JPY MULTI-NATIONAL — 0.2% European Investment Bank, 4.75%, 6/6/12 GBP European Investment Bank, 5.375%, 10/15/12 EUR NETHERLANDS — 0.3% Kingdom of Netherlands, 4.25%, 7/15/13 EUR Kingdom of Netherlands, 4.00%, 7/15/16 EUR 35 Shares/ Principal Amount Value Kingdom of Netherlands, 3.50%, 7/15/20 EUR Kingdom of Netherlands, 4.00%, 1/15/37 EUR PORTUGAL — 0.3% Republic of Portugal, 3.60%, 10/15/14 EUR Republic of Portugal, 4.35%, 10/16/17 EUR Republic of Portugal, 4.75%, 6/14/19 EUR Republic of Portugal, 4.10%, 4/15/37 EUR SPAIN — 0.3% Government of Spain, 5.40%, 7/30/11 EUR Government of Spain, 4.25%, 1/31/14 EUR Government of Spain, 4.00%, 4/30/20 EUR Government of Spain, 4.90%, 7/30/40 EUR SWEDEN — 0.1% Government of Sweden, 5.25%, 3/15/11 SEK Government of Sweden, 6.75%, 5/5/14 SEK Government of Sweden, 4.25%, 3/12/19 SEK UNITED KINGDOM — 0.9% Government of United Kingdom, 5.00%, 3/7/12(3) GBP Government of United Kingdom, 5.00%, 9/7/14 GBP Government of United Kingdom, 4.00%, 9/7/16 GBP Government of United Kingdom, 4.50%, 3/7/19 GBP Government of United Kingdom, 3.75%, 9/7/19 GBP Government of United Kingdom, 8.00%, 6/7/21 GBP Government of United Kingdom, 4.25%, 6/7/32 GBP Government of United Kingdom, 4.25%, 3/7/36 GBP Government of United Kingdom, 4.50%, 12/7/42 GBP TOTAL SOVEREIGN GOVERNMENTS & AGENCIES(Cost $40,107,039) U.S. Government Agency Securities and Equivalents — 3.0% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES — 1.4% FNMA, 5.375%, 6/12/17(3) FNMA, 6.625%, 11/15/30(3) GOVERNMENT-BACKED CORPORATE BONDS(7) — 1.6% Bank of America Corp., VRN, 0.59%, 1/31/11(3) Citigroup Funding, Inc., VRN, 0.62%, 1/31/11(3) KeyCorp, VRN, 0.94%, 12/15/10(3) Morgan Stanley, VRN, 0.64%, 12/20/10(3) TOTAL U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS(Cost $15,467,773) Commercial Paper(8) — 2.6% Austin Texas, 0.30%, 12/15/10(3) Catholic Health Initiatives, 0.32%, 1/13/11(3) Chariot Funding LLC, 0.25%, 12/1/10(3)(4) Chicago Illinois, 0.40%, 2/3/11 Crown Point Capital Co., 0.40%, 12/10/10(3)(4) Govco LLC, 0.45%, 2/7/11(3)(4) Legacy Capital LLC, 0.35%, 12/2/10(3)(4) Salvation Army (The), 0.27%, 12/2/10(3) Shell International Finance BV, 0.38%, 4/5/11(3)(4) TOTAL COMMERCIAL PAPER (Cost $14,149,861) 36 Shares/ Principal Amount Value Municipal Securities — 1.7% Bay Area Toll Auth. Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40(3) California GO, (Building Bonds), 7.30%, 10/1/39(3) California GO, (Building Bonds), 7.60%, 11/1/40(5) Columbus Development Auth. Industrial Rev., (Litho-Krome), VRDN, 0.50%, 12/1/10 (LOC: Bank of America N.A.)(3) Georgia Municipal Electric Auth. Rev., Series 2010 J, (Building Bonds), 6.64%, 4/1/57(3) Gulf Gate Apartments, VRDN, 0.28%, 12/2/10(3)(4) Illinois GO, (Taxable Pension), 5.10%, 6/1/33(3) Illinois GO, Series 2010-3, (Building Bonds), 6.725%, 4/1/35 Los Angeles Community College District GO, Series 2010 D, (Election of 2008), 6.68%, 8/1/36(3) Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39(3) New Jersey State Turnpike Auth. Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40(3) Ohio Water Development Auth. Pollution Control Rev., Series 2010 B2, (Building Bonds), 4.88%, 12/1/34(3) Orange County Housing Finance Auth. Multifamily Rev., Series 2002 B, (Millenia), VRDN, 0.24%, 12/1/10 (LOC: FNMA)(3) Oregon State Department of Transportation Highway Usertax Rev., Series 2010 A, (Building Bonds), 5.83%, 11/15/34(3) Rutgers State University Rev., Series 2010 H, (Building Bonds), 5.67%, 5/1/40(3) Sacramento Municipal Utility District Electric Rev., Series 2010 W, (Building Bonds), 6.16%, 5/15/36(3) Salt River Agricultural Improvement & Power District Electric Rev., Series 2010 A, (Building Bonds), 4.84%, 1/1/41(3) San Francisco City and County Public Utilities Water Commission Rev., Series 2010 B, (Building Bonds), 6.00%, 11/1/40(3) Santa Clara Valley Transportation Auth. Sales Tax Rev., Series 2010 A, (Building Bonds), 5.88%, 4/1/32(3) Texas GO, (Building Bonds), 5.52%, 4/1/39(3) University Regiments Medical Center Rev., (Building Bonds), 6.55%, 5/15/48(3) Washington GO, Series 2010 F, (Building Bonds), 5.14%, 8/1/40(3) TOTAL MUNICIPAL SECURITIES (Cost $9,409,855) Commercial Mortgage-Backed Securities(6) — 1.6% Commercial Mortgage Pass-Through Certificates, Series 2004 LB3A, Class A4 SEQ, VRN, 5.23%, 12/1/10(3) Credit Suisse Mortgage Capital Certificates, Series 2007 TF2A, Class A1, VRN, 0.43%, 12/15/10, resets monthly off the 1-month LIBOR plus 0.18% with no caps(3)(4) Greenwich Capital Commercial Funding Corp., Series 2005 GG3, Class A4, VRN, 4.80%, 12/1/10(3) 37 Shares/ Principal Amount Value GS Mortgage Securities Corp. II, Series 2004 GG2, Class A6 SEQ, VRN, 5.40%, 12/1/10(3) GS Mortgage Securities Corp. II, Series 2005 GG4, Class A4 SEQ, 4.76%, 7/10/39(3) GS Mortgage Securities Corp. II, Series 2005 GG4, Class A4A SEQ, 4.75%, 7/10/39(3) LB-UBS Commercial Mortgage Trust, Series 2004 C1, Class A4 SEQ, 4.57%, 1/15/31(3) LB-UBS Commercial Mortgage Trust, Series 2004 C2, Class A4 SEQ, 4.37%, 3/15/36(3) LB-UBS Commercial Mortgage Trust, Series 2005 C2, Class A2 SEQ, 4.82%, 4/15/30(3) Merrill Lynch Floating Trust, Series 2006-1, Class A1, VRN, 0.32%, 12/15/10, resets monthly off the 1-month LIBOR plus 0.07% with no caps(3)(4) Morgan Stanley Capital I, Series 2001 T5, Class A4 SEQ, 6.39%, 10/15/35(3) Morgan Stanley Capital I, Series 2005 HQ6, Class A2A SEQ, 4.88%, 8/13/42(3) PNC Mortgage Acceptance Corp., Series 2001 C1, Class A2 SEQ, 6.36%, 3/12/34(3) Wachovia Bank Commercial Mortgage Trust, Series 2003 C3, Class A2 SEQ, 4.87%, 2/15/35(3) Wachovia Bank Commercial Mortgage Trust, Series 2004 C11, Class A3 SEQ, 4.72%, 1/15/41(3) Wachovia Bank Commercial Mortgage Trust, Series 2004 C15, Class A3 SEQ, 4.50%, 10/15/41(3) Wachovia Bank Commercial Mortgage Trust, Series 2005 C20, Class A5, VRN, 5.09%, 12/1/10(3) Wachovia Bank Commercial Mortgage Trust, Series 2005 C20, Class A6A, VRN, 5.11%, 12/1/10(3) Wachovia Bank Commercial Mortgage Trust, Series 2006 C23, Class A4, VRN, 5.42%, 12/1/10(3) TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES(Cost $8,790,569) Collateralized Mortgage Obligations(6) — 0.3% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS(2) MASTR Alternative Loans Trust, Series 2003-8, Class 4A1, 7.00%, 12/25/33(3) 23,586 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.3% FHLMC, Series 2926, Class EW SEQ, 5.00%, 1/15/25(3) FNMA, Series 2003-52, Class KF SEQ, VRN, 0.65%, 12/27/10, resets monthly off the 1-month LIBOR plus 0.40% with a cap of 7.50%(3) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS(Cost $1,651,231) 38 Shares Value Convertible Preferred Stocks(2) INSURANCE(2) Aspen Insurance Holdings Ltd., Series AHL, 5.625% LEISURE EQUIPMENT & PRODUCTS(2) Callaway Golf Co., Series B, 7.50% 94 MEDIA(2) LodgeNet Interactive Corp., 10.00%(4) 7 REAL ESTATE INVESTMENT TRUSTS (REITs)(2) Entertainment Properties Trust, Series E, 9.00% Lexington Realty Trust, Series C, 6.50% TOBACCO(2) Universal Corp., 6.75% 11 TOTAL CONVERTIBLE PREFERRED STOCKS(Cost $138,891) Shares Value Preferred Stocks(2) REAL ESTATE INVESTMENT TRUSTS (REITs)(2) DuPont Fabros Technology, Inc., Series A, 7.875% National Retail Properties, Inc., Series C, 7.375% PS Business Parks, Inc., Series O, 7.375% TOTAL PREFERRED STOCKS(Cost $27,028) Temporary Cash Investments – Segregated For Futures Contracts — 1.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares (Cost $7,191,000) Temporary Cash Investments — 2.9% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares(3) (Cost $15,699,929) TOTAL INVESTMENT SECURITIES — 98.4% (Cost $478,054,626) OTHER ASSETS AND LIABILITIES — 1.6% TOTAL NET ASSETS — 100.0% 39 Forward Foreign Currency Exchange Contracts Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for AUD Barclays Bank plc 1/28/11 $ 1,143 EUR for DKK Barclays Bank plc 1/28/11 JPY for EUR UBS AG 1/28/11 EUR for GBP Westpac Banking Corp. 1/28/11 JPY for GBP HSBC Bank plc 1/28/11 CAD for USD UBS AG 1/28/11 CAD for USD UBS AG 1/28/11 49 CHF for USD UBS AG 1/28/11 CHF for USD HSBC Bank plc 1/28/11 DKK for USD UBS AG 1/28/11 DKK for USD Barclays Bank plc 1/28/11 EUR for USD Westpac Banking Corp. 1/28/11 EUR for USD HSBC Bank plc 1/28/11 EUR for USD UBS AG 1/28/11 JPY for USD Westpac Banking Corp. 1/28/11 JPY for USD Barclays Bank plc 1/28/11 NOK for USD UBS AG 1/28/11 NZD for USD UBS AG 1/28/11 SEK for USD Deutsche Bank AG 1/28/11 (Value on Settlement Date $2,122,777) Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) AUD for EUR Barclays Bank plc 1/28/11 DKK for EUR Barclays Bank plc 1/28/11 EUR for JPY UBS AG 1/28/11 GBP for EUR Westpac Banking Corp. 1/28/11 GBP for JPY HSBC Bank plc 1/28/11 AUD for USD HSBC Bank plc 1/28/11 AUD for USD UBS AG 1/28/11 EUR for USD Barclays Bank plc 1/28/11 GBP for USD UBS AG 1/28/11 GBP for USD HSBC Bank plc 1/28/11 JPY for USD HSBC Bank plc 1/28/11 JPY for USD UBS AG 1/28/11 NOK for USD Deutsche Bank AG 1/28/11 NZD for USD Westpac Banking Corp. 1/28/11 SEK for USD UBS AG 1/28/11 (Value on Settlement Date $2,860,732) 40 Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 18 NASDAQ 100 E-Mini Futures December 2010 S&P 500 E-Mini Futures December 2010 37 U.S. Long Bond March 2011 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) U.S. Treasury 2-Year Notes March 2011 Notes to Schedule of Investments ADR American Depositary Receipt AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc CVA Certificaten Van Aandelen DKK Danish Krone Equivalent Security whose principal payments are backed by the full faith and credit of the United States EUR Euro FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GBP British Pound GNMA Government National Mortgage Association GO General Obligation JPY Japanese Yen LB-UBS Lehman Brothers, Inc. — UBS AG LIBOR London Interbank Offered Rate LOC Letter of Credit MASTR Mortgage Asset Securitization Transactions, Inc. NOK Norwegian Krone NZD New Zealand Dollar resets The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEK Swedish Krona SEQ Sequential Payer USD United States Dollar VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Non-income producing. Category is less than 0.05% of total net assets. Security, or a portion thereof, has been segregated for when issued securities and/or futures contracts. At the period end, the aggregate value of securities pledged was $38,611,000. Security was purchased under Rule 144A or Section 4(2) of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $17,083,795, which represented 3.1% of total net assets. When-issued security. Final maturity date indicated, unless otherwise noted. The debt is guaranteed under the Federal Deposit Insurance Corporation’s (FDIC) Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC’s guarantee is the earlier of the maturity date of the debt or December 31, 2012. The rate indicated is the yield to maturity at purchase. See Notes to Financial Statements. 41 Statement of Assets and Liabilities NOVEMBER 30, 2010 Assets Investment securities, at value (cost of $478,054,626) Foreign currency holdings, at value (cost of $563,563) Receivable for investments sold Receivable for capital shares sold Unrealized gain on forward foreign currency exchange contracts Receivable for variation margin on futures contracts Dividends and interest receivable Liabilities Disbursements in excess of demand deposit cash Payable for investments purchased Payable for capital shares redeemed Payable for variation margin on futures contracts Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution and service fees payable Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value $5.38* B Class, $0.01 Par Value C Class, $0.01 Par Value R Class, $0.01 Par Value *Maximum offering price $5.71 (net asset value divided by 0.9425) See Notes to Financial Statements. 42 Statement of Operations YEAR ENDED NOVEMBER 30, 2010 Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $64,077) $5,547,533 Interest Expenses: Management fees Distribution and service fees: A Class B Class C Class R Class Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions Swap agreement transactions Foreign currency transactions Change in net unrealized appreciation (depreciation) on: Investments Futures contracts Swap agreements Translation of assets and liabilities in foreign currencies Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations $34,682,934 See Notes to Financial Statements. 43 Statement of Changes in Net Assets YEARS ENDED NOVEMBER 30, 2, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class Institutional Class A Class B Class C Class R Class Decrease in net assets from distributions Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 44 Notes to Financial Statements NOVEMBER 30, 2010 1. Organization American Century Strategic Asset Allocations, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company and is organized as a Maryland corporation. Strategic Allocation: Conservative Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to provide as high a level of total return (capital appreciation plus dividend and interest income) as is consistent with its mix of asset types. The fund pursues its objective by diversifying investments among three asset classes — equity securities, bonds and money market instruments, the mix of which will depend on the risk profile of the fund. The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. 45 Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes paydown gain (loss) and accretion of discounts and amortization of premiums. When-Issued and Forward Commitments — The fund may engage in securities transactions on a when-issued or forward commitment basis. In these transactions, the securities’ prices and yields are fixed on the date of the commitment. In a when-issued transaction, the payment and delivery are scheduled for a future date and during this period, securities are subject to market fluctuations. In a forward commitment transaction, the fund may sell a security and at the same time make a commitment to purchase the same security at a future date at a specified price. Conversely, the fund may purchase a security and at the same time make a commitment to sell the same security at a future date at a specified price. These types of transactions are executed simultaneously in what are known as “roll” transactions. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. The fund accounts for “roll” transactions as purchases and sales. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. 46 Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Exchange-Traded Funds — The fund may invest in exchange-traded funds (ETFs). ETFs are a type of index fund bought and sold on a securities exchange. An ETF trades like common stock and represents a fixed portfolio of securities designed to track the performance and dividend yield of a particular domestic or foreign market index. A fund may purchase an ETF to temporarily gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although a lack of liquidity on an ETF could result in it being more volatile. Additionally, ETFs have fees and expenses that reduce their value. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income are declared and paid quarterly. Distributions from net realized gains, if any, are generally declared and paid twice per year. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 47 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.80% to 1.00% for the Investor Class, A Class, B Class, C Class and R Class. The Institutional Class is 0.20% less at each point within the range. The effective annual management fee for each class for the year ended November 30, 2010 was 0.99% for the Investor Class, A Class, B Class, C Class and R Class and 0.79% for the Institutional Class. Prior to July 16, 2010, ACIM had entered into a subadvisory agreement with American Century Global Investment Management, Inc. (ACGIM) (see Note 10) on behalf of the fund, under which ACGIM made investment decisions for the international portion of the fund in accordance with the fund’s investment objectives, policies and restrictions under the supervision of ACIM and the Board of Directors. ACIM paid all costs associated with retaining ACGIM as the subadvisor of the fund. Distribution and Service Fees — The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and C Class will each pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended November 30, 2010, are detailed in the Statement of Operations. Acquired Fund Fees and Expenses — The fund may invest in mutual funds, exchange-traded funds, and business development companies (the acquired funds). The fund will indirectly realize its pro rata share of the fees and expenses of the acquired funds in which it invests. These indirect fees and expenses are not paid out of the fund’s assets but are reflected in the return realized by the fund on its investment in the acquired funds. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a securities lending agreement with JPMorgan Chase Bank (JPMCB) and a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 48 4. Investment Transactions Purchases of investment securities, excluding short-term investments, for the year ended November 30, 2010, totaled $379,493,993, of which $50,531,321 represented U.S. Treasury and Government Agency obligations. Sales of investment securities, excluding short-term investments, for the year ended November 30, 2010, totaled $470,209,672, of which $108,992,847 represented U.S. Treasury and Government Agency obligations. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended November 30, 2010 Year ended November 30, 2009 Shares Amount Shares Amount Investor Class/Shares Authorized Sold $ 53,855,823 Issued in reinvestment of distributions Redeemed Institutional Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed A Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed B Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed C Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed R Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed Net increase (decrease) $ 10,843,896 49 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks & Rights — Foreign Common Stocks — U.S. Treasury Securities — — Corporate Bonds — — U.S. Government Agency Mortgage-Backed Securities — — Sovereign Governments & Agencies — — U.S. Government Agency Securities and Equivalents — — Commercial Paper — — Municipal Securities — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Convertible Preferred Stocks — — Preferred Stocks — — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Forward Foreign Currency Exchange Contracts — — Futures Contracts — — Total Unrealized Gain (Loss) on Other Financial Instruments — 50 7. Derivative Instruments Credit Risk — The fund is subject to credit risk in the normal course of pursuing its investment objectives. The value of a bond generally declines as the credit quality of its issuer declines. Credit default swap agreements enable a fund to buy/sell protection against a credit event of a specific issuer or index. A fund may attempt to enhance returns by selling protection or attempt to mitigate credit risk by buying protection. The buyer/seller of credit protection against a security or basket of securities may pay/receive an up-front or periodic payment to compensate for/against potential default events. A fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Changes in value, including the periodic amounts of interest to be paid or received on swap agreements, are recorded as unrealized appreciation (depreciation) on swap agreements. Realized gain or loss is recorded upon receipt or payment of a periodic settlement or termination of swap agreements. Net realized and unrealized gains or losses occurring during the holding period of swap agreements are a component of net realized gain (loss) on swap agreement transactions and change in net unrealized appreciation (depreciation) on swap agreements, respectively. The risks of entering into swap agreements include the possible lack of liquidity, failure of the counterparty to meet its obligations, and that there may be unfavorable changes in the underlying investments or instruments. The fund held no credit risk derivative instruments at period end. The fund participated in one credit default swap agreement to buy protection throughout most of the year and liquidated the position shortly before period end. Equity Price Risk — The fund is subject to equity price risk in the normal course of pursuing its investment objectives. A fund may enter into futures contracts based on an equity index in order to manage its exposure to changes in market conditions. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund is required to deposit either cash or securities in an amount equal to a certain percentage of the contract value (initial margin). Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The equity price risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations, or to shift exposure to the fluctuations in the value of foreign currencies from one foreign currency to another foreign currency. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily using prevailing exchange rates. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. 51 Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Value of Derivative Instruments as of November 30, 2010 Asset Derivatives Liability Derivatives Type of Risk Exposure Location on Statement of Assets and Liabilities Value Location on Statement of Assets and Liabilities Value Equity Price Risk Receivable for variation margin on futures contracts Payable for variation margin on futures contracts Foreign Currency Risk Unrealized gain on forward foreign currency exchange contracts Unrealized loss on forward foreign currency exchange contracts Interest Rate Risk Receivable for variation margin on futures contracts Payable for variation margin on futures contracts Effect of Derivative Instruments on the Statement of Operations for the Year Ended November 30, 2010 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation) Type of Risk Exposure Location on Statement of Operations Value Location on Statement of Operations Value Credit Risk Net realized gain (loss) on swap agreement transactions Change in net unrealized appreciation (depreciation) on swap agreements Equity Price Risk Net realized gain (loss) on futures contract transactions Change in net unrealized appreciation (depreciation) on futures contracts Foreign Currency Risk Net realized gain (loss) on foreign currency transactions Change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies Interest Rate Risk Net realized gain (loss) on futures contract transactions Change in net unrealized appreciation (depreciation) on futures contracts 52 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. 9. Federal Tax Information On December 28, 2010, the fund declared and paid the following per-share distributions from net investment income to shareholders of record on December 27, 2010: Investor Institutional A B C R The tax character of distributions paid during the years ended November 30, 2010 and November 30, 2009 were as follows: Distributions Paid From Ordinary income Long-term capital gains — — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of paydown losses, interest on swap agreements, foreign taxes, certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2010, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on derivatives and translation of assets and liabilities in foreign currencies Other book-to-tax adjustments Net tax appreciation (depreciation) Undistributed ordinary income $1,477,413 Accumulated capital losses The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization for tax purposes of unrealized gains (losses) on certain forward foreign currency exchange contracts, futures contracts and investments in passive foreign investment companies. Other book-to-tax adjustments are attributable primarily to the tax deferral of losses on straddle positions. The accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire in 2017. 53 10. Corporate Event As part of a long-standing estate and business succession plan established by James E. Stowers, Jr., the founder of American Century Investments, ACC Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the fund’s advisors. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee was considered a change of control of ACC and therefore also a change of control of the fund’s advisors even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of the fund’s investment advisory and subadvisory agreements. As required by the 1940 Act, the assignment automatically terminated such agreements, making the approval of a new agreement necessary. On February 18, 2010, the Board of Directors approved interim investment advisory and subadvisory agreements under which the fund was managed until a new agreement was approved. The new investment advisory agreement for the fund was approved by the Board of Directors on March 29, 2010, and by shareholders at a Special Meeting of Shareholders on June 16, 2010. It went into effect on July 16, 2010. The new agreement, which is substantially identical to the terminated agreement (with the exception of different effective and termination dates), did not result in changes in the management of American Century Investments, the fund, its investment objectives, fees or services provided. In order to streamline American Century’s corporate organization, ACGIM was merged into ACIM on July 16, 2010, eliminating the need for a new subadvisory agreement. 11. Other Tax Information (Unaudited) The following information is provided pursuant to provisions of the Internal Revenue Code. The fund hereby designates up to the maximum amount allowable as qualified dividend income for the fiscal year ended November 30, 2010. For corporate taxpayers, the fund hereby designates $3,767,619, or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended November 30, 2010 as qualified for the corporate dividends received deduction. 54 Financial Highlights Investor Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income From Net Realized Gains — — Total Distributions Net Asset Value, End of Period Total Return(2) 6.85% 17.18% (17.93)% 8.31% 9.33% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.00% 1.00% 0.99% 0.99% 0.99% Ratio of Net Investment Income (Loss) to Average Net Assets 1.68% 2.19% 2.58% 2.67% 2.61% Portfolio Turnover Rate 74% 128% 168% 172% 242% Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 55 Institutional Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income From Net Realized Gains — — Total Distributions Net Asset Value, End of Period Total Return(2) 7.06% 17.41% (17.76)% 8.34% 9.54% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.80% 0.80% 0.79% 0.79% 0.79% Ratio of Net Investment Income (Loss) to Average Net Assets 1.88% 2.39% 2.78% 2.87% 2.81% Portfolio Turnover Rate 74% 128% 168% 172% 242% Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 56 A Class(1) For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(2) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income From Net Realized Gains — — Total Distributions Net Asset Value, End of Period Total Return(3) 6.38% 16.89% (18.13)% 8.04% 9.06% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.25% 1.25% 1.24% 1.24% 1.24% Ratio of Net Investment Income (Loss) to Average Net Assets 1.43% 1.94% 2.33% 2.42% 2.36% Portfolio Turnover Rate 74% 128% 168% 172% 242% Net Assets, End of Period (in thousands) Prior to December 3, 2007, the A Class was referred to as the Advisor Class. Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 57 B Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income From Net Realized Gains — — Total Distributions Net Asset Value, End of Period Total Return(2) 5.78% 16.05% (18.79)% 7.25% 8.27% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.00% 2.00% 1.99% 1.99% 1.99% Ratio of Net Investment Income (Loss) to Average Net Assets 0.68% 1.19% 1.58% 1.67% 1.61% Portfolio Turnover Rate 74% 128% 168% 172% 242% Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. (2) Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 58 C Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income From Net Realized Gains — — Total Distributions Net Asset Value, End of Period Total Return(2) 5.78% 16.05% (18.79)% 7.25% 8.27% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.00% 2.00% 1.99% 1.99% 1.99% Ratio of Net Investment Income (Loss) to Average Net Assets 0.68% 1.19% 1.58% 1.67% 1.61% Portfolio Turnover Rate 74% 128% 168% 172% 242% Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 59 R Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income From Net Realized Gains — — Total Distributions Net Asset Value, End of Period Total Return(2) 6.32% 16.63% (18.38)% 7.60% 8.80% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.50% 1.50% 1.49% 1.49% 1.49% Ratio of Net Investment Income (Loss) to Average Net Assets 1.18% 1.69% 2.08% 2.17% 2.11% Portfolio Turnover Rate 74% 128% 168% 172% 242% Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 60 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders, American Century Strategic Asset Allocations, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of Strategic Allocation: Conservative Fund, one of the funds constituting American Century Strategic Asset Allocations, Inc. (the “Corporation”), as of November 30, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Corporation’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporation’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2010, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Strategic Allocation: Conservative Fund of American Century Strategic Asset Allocations, Inc., as of November 30, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri January 21, 2011 61 Proxy Voting Results A special meeting of shareholders was held on June 16, 2010, to vote on the following proposals. Each proposal received the required number of votes and was adopted. A summary of voting results is listed below each proposal. Proposal 1: To elect one Director to the Board of Directors of American Century Strategic Asset Allocations, Inc. (the proposal was voted on by all shareholders of funds issued by American Century Strategic Asset Allocations, Inc.): John R. Whitten For: Withhold: 71,829,301 Abstain: 0 Broker Non-Vote: 0 The other directors whose term of office continued after the meeting include Jonathan S. Thomas, Thomas A. Brown, Andrea C. Hall, James A. Olson, Donald H. Pratt, and M. Jeannine Strandjord. Proposal 2: To approve a management agreement between the fund and American Century Investment Management, Inc.: Investor, A, B, C and R Classes For: Against: Abstain: Broker Non-Vote: Institutional Class For: Against: 0 Abstain: 0 Broker Non-Vote: 62 Management The Board of Directors The individuals listed below serve as directors of the fund. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors), is 72. However, the mandatory retirement age for an individual director may be extended with the approval of the remaining independent directors. Mr. Thomas is the only director who is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Independent Directors Thomas A. Brown Year of Birth: 1940 Position(s) with the Fund: Director Length of Time Served: Since 1980 Principal Occupation(s) During the Past Five Years: Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BS in Mechanical Engineering, University of Kansas; formerly, Chief Executive Officer, Associated Bearings Company; formerly, Area Vice President, Applied Industrial Technologies (bearings and power transmission company) Andrea C. Hall Year of Birth: 1945 Position(s) with the Fund: Director Length of Time Served: Since 1997 Principal Occupation(s) During the Past Five Years: Retired as advisor to the President, Midwest Research Institute (not-for-profit research organization) (June 2006) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BS in Biology, Florida State University; PhD in Biology, Georgetown University; formerly, Senior Vice President and Director of Research Operations, Midwest Research Institute 63 James A. Olson Year of Birth: 1942 Position(s) with the Fund: Director Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: Member, Plaza Belmont LLC (private equity fund manager); Chief Financial Officer, Plaza Belmont LLC (September 1999 to September 2006) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: Saia, Inc. and Entertainment Properties Trust Education/Other Professional Experience: BS in Business Administration and MBA, St. Louis University; CPA; 21 years of experience as a partner in the accounting firm of Ernst & Young LLP Donald H. Pratt Year of Birth: 1937 Position(s) with the Fund: Director, Chairman of the Board Length of Time Served: Since 1995 (Chairman since 2005) Principal Occupation(s) During the Past Five Years: Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BS in Industrial Engineering, Wichita State University; MBA, Harvard Business School; serves on the Board of Governors of the Independent Directors Council and Investment Company Institute; formerly, Chairman of the Board, Butler Manufacturing Company (metal buildings producer) M. Jeannine Strandjord Year of Birth: 1945 Position(s) with the Fund: Director Length of Time Served: Since 1994 Principal Occupation(s) During the Past Five Years: Retired, formerly, Senior Vice President, Process Excellence, Sprint Corporation (telecommunications company) (January 2005 to September 2005) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: DST Systems Inc., Euronet Worldwide Inc., Charming Shoppes, Inc. Education/Other Professional Experience: BS in Business Administration and Accounting, University of Kansas; CPA; formerly, Senior Vice President of Financial Services and Treasurer and Chief Financial Officer, Global Markets Group; Sprint Corporation; formerly, with the accounting firm of Ernst and Whinney John R. Whitten Year of Birth: 1946 Position(s) with the Fund: Director Length of Time Served: Since 2008 Principal Occupation(s) During the Past Five Years: Project Consultant, Celanese Corp. (industrial chemical company) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: Rudolph Technologies, Inc. Professional Education/Experience: BS in Business Administration, Cleveland State University; CPA; formerly, Chief Financial Officer and Treasurer, Applied Industrial Technologies, Inc.; thirteen years of experience with accounting firm Deloitte & Touche LLP 64 Interested Director Jonathan S. Thomas Year of Birth: 1963 Position(s) with the Fund: Director and President Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Number of Funds in Fund Complex Overseen by Director: 101 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BA in Economics, University of Massachusetts; MBA, Boston College; formerly held senior leadership roles with Fidelity Investments, Boston Financial Services, Bank of America and Morgan Stanley; serves on the Board of Governors of the Investment Company Institute Officers The following table presents certain information about the executive officers of the fund. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the fund. The listed officers are interested persons of the fund and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Fund Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Executive Vice President since 2007 Chief Operating Officer and Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Managing Director, Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS and Director, ACC and certain ACC subsidiaries Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present); Assistant Treasurer, ACC (January 1995 to August 2006); and Treasurer and Chief Financial Officer, various American Century funds (July 2000 to August 2006). Also serves as: Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present); Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS Robert J. Leach Vice President, Treasurer and Chief Financial Officer since 2006 Vice President, ACS (February 2000 to present); and Controller, various American Century funds (1997 to September 2006) David H. Reinmiller Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present); Chief Compliance Officer, American Century funds and ACIM (January 2001 to February 2005). Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s directors and is available without charge, upon request, by calling 1-800-345-2021. 65 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 66 Notes 67 Notes 68 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Strategic Asset Allocations, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2011 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-702101101 69 ANNUAL REPORT NOVEMBER 30, 2010 Strategic Allocation:Moderate Fund Table of Contents President’s Letter 2 Independent Chairman’s Letter 3 Market Perspective 4 Market Returns 4 Performance 5 Portfolio Commentary 7 Top Ten Stock Holdings 9 Geographic Composition of Stock Holdings 9 Key Fixed-Income Portfolio Statistics 9 Types of Investments in Portfolio 9 Shareholder Fee Example 10 Financial Statements Schedule of Investments 12 Statement of Assets and Liabilities 49 Statement of Operations 50 Statement of Changes in Net Assets 51 Notes to Financial Statements 52 Financial Highlights 62 Report of Independent Registered Public Accounting Firm 68 Other Information Proxy Voting Results 69 Management 70 Additional Information 73 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended November 30, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the “Insights & News” tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web site’s home page also provides a link to “Our Story,” which, first and foremost, outlines our commitment—since 1958—to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. That’s who we are. Another important, unique facet of our story and who we are is “Profits with a Purpose,” which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organization—founded by our company founder James E. Stowers, Jr. and his wife Virginia—that is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments’ private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers’ example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairman’s Letter Don Pratt Dear Fellow Shareholders, As regulators and the markets continue to sort out the events of the credit crisis, a consistent theme has been that financial services firms should re-examine their risk management practices. Risk management has been a regular part of American Century Investments’ activities for many years. However, recently American Century and your mutual fund board have been spending additional time focusing on our risk oversight processes. The board’s efforts are now organized around three categories of risk: investment risk, operational risk, and enterprise risk. This approach has facilitated a realignment of many risk oversight tasks that the board has historically conducted. Investment risk tasks include a review of portfolio risk, monitoring the use of derivatives, and performance assessment. Operational risk focuses on compliance, valuation, shareholder services, and trading activities. Enterprise risk addresses the financial condition of the advisor, human resource development, and reputational risks. Risk oversight tasks are addressed in every quarterly board meeting, and a review of the advisor’s entire risk management program is undertaken annually. We acknowledge and support the approach that American Century Investments takes to its risk management responsibilities. While the board has refocused its efforts in this important oversight area, we recognize that risk oversight is a journey and we expect to continue to improve our processes. Our September quarterly board meeting was held in the New York offices of American Century Investments. This gave the directors an opportunity to meet with the portfolio management teams for each of the global and international funds overseen by the board. Each team uses sophisticated investment tools and daily risk analysis in managing client assets. We also were impressed with the “bench strength” that has been developed under the leadership of the Global and Non-U.S. Equity CIO Mark Kopinski. These face-to-face meetings provide an opportunity for the directors—working on behalf of shareholders—to validate the advisor’s efforts and the investment management approach being followed. I thank you for your continued confidence in American Century during this turbulent time in the economy and investment markets. If you have thoughts or questions you would like to share with the board send them to me at dhpratt@fundboardchair.com. Best regards, Don Pratt 3 Market Perspective By Scott Wittman, Chief Investment Officer, Quantitative Equity and Asset Allocation Double-Digit Gains and Greater Volatility for U.S. Stocks U.S. stocks gained ground for the 12 months ended November 30, 2010. The bulk of the market’s advance occurred during the first five months of the period thanks to continued evidence of a nascent economic recovery and a rebound in corporate profits. By May, persistent worries about sovereign debt problems in Europe and evidence of a slowdown in the pace of economic recovery in the U.S. began to weigh on investor confidence. As a result, the stock market suffered a sizable pullback in May and June and remained volatile throughout the summer months. However, stocks rebounded sharply over the last three months of the reporting period as investors grew more confident that the U.S. economy would avoid a relapse into recession. Small- and mid-cap stocks led the market’s advance (see the table below), while growth shares outperformed value-oriented issues across all market capitalizations. Foreign Stocks Posted Modest Gains Recurrent sovereign debt issues in Europe, and the accompanying currency declines, kept international stock returns in check. Despite a recovery late in the period, developed markets managed only small gains for the 12-month period. European markets fell slightly, while Japan and its neighbors along the Pacific Rim posted solid gains. Emerging markets were the best performers, rebounding sharply over the last few months of the period. Bonds Advanced The U.S. bond market generated positive returns for the 12-month period, with market leadership shifting along the way. As economic conditions improved during the first half of the period, corporate bonds were the best performers. However, when the economic recovery began to lose momentum and the European debt crisis escalated, Treasury bonds outperformed as a flight to quality sent their yields down to their lowest levels in decades. Nonetheless, corporate bonds continued to benefit from strong demand as the low interest rate environment led many investors to seek out their relatively high yields. Mortgage-backed securities were mixed—commercial mortgage-backed securities posted the best returns in the bond market, but residential mortgage-backed securities lagged as record-low mortgage rates led to concerns about higher refinancing activity. Market Returns For the 12 months ended November 30, 2010 U.S. Stocks U.S. Bonds Russell 1000 Index (large-cap) 11.48% Barclays Capital U.S. Aggregate Bond Index 6.02% Russell Midcap Index 24.04% Barclays Capital U.S. Corporate High-Yield Bond Index 16.78% Russell 2000 Index (small-cap) 26.98% Foreign Stocks MSCI EAFE Index 1.11% MSCI Emerging Markets (Net) Index 15.34% 4 Performance Total Returns as of November 30, 2010 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class TWSMX 9.65% 4.18% 4.50% 6.72% 2/15/96 S&P 500 Index — 9.94% 0.98% 0.81% 6.11%(1) — Barclays Capital U.S. Aggregate Bond Index(2) — 6.02% 6.23% 6.15% 6.30%(1) — Citigroup US Broad Investment-Grade Bond Index — 5.71% 6.44% 6.28% 6.39%(1) — Barclays Capital U.S. 1-3 Month Treasury Bill Index(2) — 0.12% 2.37% 2.31% 3.26%(1) — 90-Day U.S. Treasury Bill Index — 0.13% 2.19% 2.17% 3.12%(1) — Institutional Class ASAMX 9.87% 4.36% 4.69% 4.18% 8/1/00 A Class(3) No sales charge* With sales charge* ACOAX 9.39% 3.02% 3.90% 2.66% 4.23% 3.62% 6.31% 5.86% 10/2/96 B Class No sales charge* With sales charge* ASTBX 8.56% 4.56% 3.15% 2.97% — — 4.40% 4.40% 9/30/04 C Class ASTCX 8.54% 3.14% — 4.67% 10/2/01 R Class ASMRX 8.94% 3.64% — 5.63% 8/29/03 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Index returns from February 29, 1996, the date nearest the Investor Class’s inception for which data are available. (2) In January 2010, the fund’s benchmarks changed from the Citigroup US Broad Investment-Grade Bond Index to the Barclays Capital U.S. Aggregate Bond Index and from the 90-Day U.S. Treasury Bill Index to the Barclays Capital U.S. 1-3 Month Treasury Bill Index. This reflects a change in the portfolio management analytics software used by American Century Investments’ fixed-income teams. The investment process is unchanged. Prior to December 3, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 Growth of $10,000 Over 10 Years $10,000 investment made November 30, 2000 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class B Class C Class R Class 1.09% 0.89% 1.34% 2.09% 2.09% 1.59% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 6 Portfolio Commentary Portfolio Managers: Enrique Chang, Scott Wittman, Richard Weiss, and Irina Torelli Performance Summary Strategic Allocation: Moderate returned 9.65%* for the fiscal year ended November 30, 2010. The fund’s return reflected positive performance for most of the asset classes represented in the portfolio, including U.S. and international stocks, U.S. bonds, and cash-equivalent investments. The only exception was foreign bonds, which declined for the 12-month period. Strategic Allocation: Moderate’s neutral asset mix throughout the period was 64% stocks, 31% bonds, and 5% cash-equivalent investments. However, the portfolio’s actual asset weightings varied based on short-term tactical adjustments and fluctuating securities prices. Tactical Positioning Our management strategy involves making slight tactical adjustments to the fund’s actual asset mix in an effort to enhance performance and help the fund better achieve its investment objective. Throughout the 12-month period, we maintained a modest underweight position in stocks and a corresponding overweight position in bonds. This conservative tactical allocation reflected the uncertain economic environment that prevailed for much of the period. While improving profitability in the corporate sector was a positive sign for the economy, persistently high unemployment, continued consumer deleveraging, and expanding fiscal deficits created headwinds for growth. Although this defensive tactical positioning contributed favorably to fund performance during the first nine months of the period as bonds outperformed stocks, it detracted from fund performance over the last three months as stocks rebounded sharply and bonds fell slightly. Stocks Fared Well Strategic Allocation: Moderate’s equity holdings advanced for the reporting period. As in the broad stock market, the top performers in the portfolio were mid- and small-cap growth stocks, which posted returns of more than 25% as a group. The position in small-cap growth stocks was added to the portfolio’s equity component on January 1, 2010, along with positions in small-cap value stocks and real estate investment trusts (REITs), which were also strong performers during the period. The fund’s tactical overweight position in growth-oriented companies added value as growth stocks outperformed value shares across all market capitalizations, particularly over the last six months. Stock selection in the fund’s growth stocks also boosted performance, especially among small-cap issues. In contrast, stock selection among the fund’s value holdings weighed on performance, most notably in the large- and mid-cap value segments. *All fund returns referenced in this commentary are for Investor Class shares. 7 In the portfolio’s foreign equity holdings, stock selection contributed favorably to performance across the board. In particular, holdings in developed markets delivered the bulk of the outperformance, led by European markets such as Italy, France, and the United Kingdom. Stock choices also added value in emerging markets, primarily in Asia. Bond Component Advanced The fund’s fixed-income holdings gained ground for the 12-month period. Sector allocation added value during the period, especially an overweight position in corporate bonds and an underweight position in residential mortgage-backed securities. Small positions in commercial mortgage-backed securities and Build America Bonds (taxable municipal bonds), as well as an underweight position in nominal Treasury securities, were also generally positive for performance. The bond component was positioned for a flatter yield curve—that is, a smaller gap between long- and short-term interest rates. We originally established the position in mid-2009 but added to it strategically over the past 12 months. This positioning detracted modestly from performance as the yield spread between two- and 30-year Treasury securities widened slightly during the period. The fund’s strategic exposure to Treasury inflation-protected securities (TIPS) and foreign bonds weighed on results during the 12-month period. TIPS underperformed as a lack of inflationary pressure led to limited demand for inflation protection. International bonds were hurt by currency weakness—as the sovereign debt issues in Europe worsened, the euro declined sharply against the U.S. dollar, which lowered returns on euro-denominated bonds for U.S. investors. The portfolio’s high-yield bond holdings posted strong absolute returns, but our underweight position in this segment weighed on results. Outlook Our economic outlook remains cautious, but we are more optimistic than we have been in the recent past. Although unemployment remains unacceptably high and fiscal deficits continue to widen, several factors point to the likelihood of better economic growth in 2011. First, we are seeing encouraging signs of life from the consumer—retail sales increased in each of the last six months, while personal debt has begun to decline and the savings rate has risen. On the corporate side, businesses continued to generate impressive earnings and are flush with cash. Finally, the eleventh-hour decision to extend the Bush-era tax cuts for another two years should provide a favorable backdrop for economic growth. Currently, valuations in the equity market have become increasingly attractive, especially compared to other asset classes. In particular, the spread between stock earnings yields (earnings divided by share price) and bond yields are compelling on a historical basis. As a result, we eliminated our underweight position in stocks and shifted back to a neutral position shortly after the end of the reporting period. At the same time, we removed our overweight position in bonds, andwe also shifted from an underweight to a neutral position in high-yield bonds. Despite these changes, we are maintaining our tilt toward growth versus value within the equity component. 8 Top Ten Stock Holdings % of net assets as of 11/30/10 Exxon Mobil Corp. 1.0% Microsoft Corp. 0.7% AT&T, Inc. 0.7% Chevron Corp. 0.7% Apple, Inc. 0.7% International Business Machines Corp. 0.7% JPMorgan Chase & Co. 0.6% Johnson & Johnson 0.6% Wells Fargo & Co. 0.6% Procter & Gamble Co. (The) 0.5% Geographic Composition of Stock Holdings % of net assets as of 11/30/10 United States 47.0% United Kingdom 2.0% Switzerland 1.7% People’s Republic of China 1.3% Other Countries 12.0% Key Fixed-Income Portfolio Statistics As of 11/30/10 Weighted Average Life 6.1 years Average Duration (effective) 4.4 years Types of Investments in Portfolio % of net assets as of 11/30/10 Domestic Common Stocks & Rights 47.0% Foreign Common Stocks & Rights 17.0% U.S. Treasury Securities 10.1% Corporate Bonds 7.4% U.S. Government Agency Mortgage-Backed Securities 5.1% Sovereign Governments & Agencies 2.8% U.S. Government Agency Securities and Equivalents 1.7% Commercial Paper 1.5% Commercial Mortgage-Backed Securities 1.2% Collateralized Mortgage Obligations 1.0% Municipal Securities 0.7% Convertible Preferred Stocks —* Preferred Stocks —* Asset-Backed Securities —* Temporary Cash Investments 3.6% Other Assets and Liabilities 0.9% *Category is less than 0.05% of total net assets. 9 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from May 29, 2010 to November 30, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 10 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 5/29/10 Ending Account Value 11/30/10 Expenses Paid During Period* 5/29/10 – 11/30/10 Annualized Expense Ratio* Actual Investor Class 1.07% Institutional Class 0.87% A Class 1.32% B Class 2.07% C Class 2.07% R Class 1.57% Hypothetical Investor Class 1.07% Institutional Class 0.87% A Class 1.32% B Class 2.07% C Class 2.07% R Class 1.57% * Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 186, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 11 Schedule of Investments NOVEMBER 30, 2010 Shares/ Principal Amount Value Common Stocks & Rights — 64.0% AEROSPACE & DEFENSE — 1.1% AAR Corp.(1) AerCap Holdings NV(1) AeroVironment, Inc.(1) Alliant Techsystems, Inc.(1) Applied Signal Technology, Inc. BE Aerospace, Inc.(1) Boeing Co. (The) Ceradyne, Inc.(1) Curtiss-Wright Corp. Esterline Technologies Corp.(1) General Dynamics Corp. Goodrich Corp. Honeywell International, Inc. ITT Corp. Ladish Co., Inc.(1) Lockheed Martin Corp. Moog, Inc., Class A(1) Northrop Grumman Corp. Orbital Sciences Corp.(1) Raytheon Co. Rockwell Collins, Inc. Rolls-Royce Group plc C Shares(1) Safran SA TransDigm Group, Inc.(1) Triumph Group, Inc. AIR FREIGHT & LOGISTICS — 0.5% Atlas Air Worldwide Holdings, Inc.(1) C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. United Parcel Service, Inc., Class B UTi Worldwide, Inc. AIRLINES — 0.3% Alaska Air Group, Inc.(1) Allegiant Travel Co. British Airways plc(1) Eva Airways Corp.(1) JetBlue Airways Corp.(1) Ryanair Holdings plc ADR SkyWest, Inc. Southwest Airlines Co. United Continental Holdings, Inc.(1) US Airways Group, Inc.(1) AUTO COMPONENTS — 0.5% American Axle & Manufacturing Holdings, Inc.(1) Amerigon, Inc.(1) Apollo Tyres Ltd. BorgWarner, Inc.(1) Cooper Tire & Rubber Co. Dana Holding Corp.(1) Dorman Products, Inc.(1) Magna International, Inc. Standard Motor Products, Inc. TRW Automotive Holdings Corp.(1) Xinyi Glass Holdings Ltd. AUTOMOBILES — 0.8% Bayerische Motoren Werke AG Brilliance China Automotive Holdings Ltd.(1) Daimler AG(1) Dongfeng Motor Group Co. Ltd. H Shares Ford Motor Co.(1) Geely Automobile Holdings Ltd. Hyundai Motor Co. Nissan Motor Co. Ltd. PT Astra International Tbk Tofas Turk Otomobil Fabrikasi AS 12 Shares/ Principal Amount Value BEVERAGES — 0.8% Anheuser-Busch InBev NV Carlsberg A/S B Shares Cia de Bebidas das Americas Preference Shares ADR Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. Hansen Natural Corp.(1) PepsiCo, Inc. Pernod-Ricard SA Primo Water Corp.(1) BIOTECHNOLOGY — 0.8% Acorda Therapeutics, Inc.(1) Alexion Pharmaceuticals, Inc.(1) Alkermes, Inc.(1) AMAG Pharmaceuticals, Inc.(1) Amgen, Inc.(1) Biogen Idec, Inc.(1) Cephalon, Inc.(1) Cepheid, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Geron Corp.(1) Gilead Sciences, Inc.(1) Human Genome Sciences, Inc.(1) ImmunoGen, Inc.(1) Incyte Corp. Ltd.(1) InterMune, Inc.(1) Isis Pharmaceuticals, Inc.(1) Momenta Pharmaceuticals, Inc.(1) Onyx Pharmaceuticals, Inc.(1) PDL BioPharma, Inc. Pharmasset, Inc.(1) Savient Pharmaceuticals, Inc.(1) Seattle Genetics, Inc.(1) Talecris Biotherapeutics Holdings Corp.(1) Theravance, Inc.(1) BUILDING PRODUCTS(2) Apogee Enterprises, Inc. Griffon Corp.(1) Nortek, Inc.(1) Simpson Manufacturing Co., Inc. CAPITAL MARKETS — 1.2% Ameriprise Financial, Inc. Apollo Investment Corp. Ares Capital Corp. Artio Global Investors, Inc. Bank of New York Mellon Corp. (The) BGC Partners, Inc., Class A BlackRock, Inc. Calamos Asset Management, Inc., Class A Charles Schwab Corp. (The) Cohen & Steers, Inc. Fifth Street Finance Corp. Goldman Sachs Group, Inc. (The) Hercules Technology Growth Capital, Inc. HFF, Inc., Class A(1) Invesco Ltd. Investment Technology Group, Inc.(1) Knight Capital Group, Inc., Class A(1) Legg Mason, Inc. LPL Investment Holdings, Inc.(1) MCG Capital Corp. Morgan Stanley Northern Trust Corp. PennantPark Investment Corp. Piper Jaffray Cos.(1) Prospect Capital Corp. Pzena Investment Management, Inc., Class A 13 Shares/ Principal Amount Value Schroders plc State Street Corp. TradeStation Group, Inc.(1) UBS AG(1) Waddell & Reed Financial, Inc., Class A CHEMICALS — 1.5% A. Schulman, Inc. Air Liquide SA Albemarle Corp. Arch Chemicals, Inc. Balchem Corp. BASF SE CF Industries Holdings, Inc. China BlueChemical Ltd. H Shares Cytec Industries, Inc. E.I. du Pont de Nemours & Co. Georgia Gulf Corp.(1) Givaudan SA H.B. Fuller Co. International Flavors & Fragrances, Inc. Intrepid Potash, Inc.(1) Kraton Performance Polymers, Inc.(1) LG Chem Ltd. Lubrizol Corp. Minerals Technologies, Inc. Olin Corp. OM Group, Inc.(1) PPG Industries, Inc. Sensient Technologies Corp. Sigma-Aldrich Corp. Solutia, Inc.(1) TPC Group, Inc.(1) Umicore W.R. Grace & Co.(1) Yara International ASA COMMERCIAL BANKS — 3.1% American National Bankshares, Inc. Associated Banc-Corp. Banco Bilbao Vizcaya Argentaria SA Banco Santander Brasil SA ADR Banco Santander SA BancorpSouth, Inc. Barclays plc BB&T Corp. BNP Paribas Boston Private Financial Holdings, Inc. China Minsheng Banking Corp. Ltd. H Shares CIMB Group Holdings Bhd Comerica, Inc. Commerce Bancshares, Inc. Community Bank System, Inc. Credicorp Ltd. Cullen/Frost Bankers, Inc. CVB Financial Corp. Danvers Bancorp., Inc. East West Bancorp., Inc. Erste Group Bank AG F.N.B. Corp. First Commonwealth Financial Corp. First Horizon National Corp.(1) First Interstate Bancsystem, Inc. First Midwest Bancorp., Inc. FirstMerit Corp. Fulton Financial Corp. Hampton Roads Bankshares, Inc.(1) Hampton Roads Bankshares, Inc. Rights(1) HDFC Bank Ltd. Heritage Financial Corp.(1) HSBC Holdings plc (Hong Kong) IBERIABANK Corp. ICICI Bank Ltd. Industrial & Commercial Bank of China Ltd. H Shares 14 Shares/ Principal Amount Value Industrial & Commercial Bank of China Ltd. H Shares Rights(1) Itau Unibanco Holding SA Preference Shares Kasikornbank PCL NVDR Lakeland Financial Corp. Lloyds Banking Group plc(1) Marshall & Ilsley Corp. MB Financial, Inc. Mitsubishi UFJ Financial Group, Inc. National Bankshares, Inc. Old National Bancorp. Pacific Continental Corp. Park Sterling Bank, Inc.(1) PNC Financial Services Group, Inc. Powszechna Kasa Oszczednosci Bank Polski SA PT Bank Mandiri (Persero) Tbk PT Bank Rakyat Indonesia (Persero) Tbk Sandy Spring Bancorp, Inc. Sberbank of Russia Standard Chartered plc Sterling Bancshares, Inc. SunTrust Banks, Inc. Swedbank AB A Shares(1) Synovus Financial Corp. Trico Bancshares Trustmark Corp. Turkiye Garanti Bankasi AS U.S. Bancorp. United Bankshares, Inc. United Overseas Bank Ltd. Washington Banking Co. Webster Financial Corp. Wells Fargo & Co. Whitney Holding Corp. Wilmington Trust Corp. Wintrust Financial Corp. COMMERCIAL SERVICES & SUPPLIES — 0.4% Avery Dennison Corp. Brink’s Co. (The) Cintas Corp. Deluxe Corp. IESI-BFC Ltd. Pitney Bowes, Inc. Republic Services, Inc. Stericycle, Inc.(1) SYKES Enterprises, Inc.(1) US Ecology, Inc. Waste Connections, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.3% AAC Acoustic Technologies Holdings, Inc. Acme Packet, Inc.(1) Bel Fuse, Inc., Class B Blue Coat Systems, Inc.(1) Cisco Systems, Inc.(1) Comba Telecom Systems Holdings Ltd. DG FastChannel, Inc.(1) Emulex Corp.(1) F5 Networks, Inc.(1) Finisar Corp.(1) Harris Corp. HTC Corp. Netgear, Inc.(1) Oplink Communications, Inc.(1) Plantronics, Inc. Polycom, Inc.(1) QUALCOMM, Inc. RADWARE Ltd.(1) Research In Motion Ltd.(1) Riverbed Technology, Inc.(1) Sycamore Networks, Inc. Telefonaktiebolaget LM Ericsson B Shares Tellabs, Inc. Viasat, Inc.(1) ZTE Corp. H Shares 15 Shares/ Principal Amount Value COMPUTERS & PERIPHERALS — 1.6% Apple, Inc.(1) Cray, Inc.(1) Electronics for Imaging, Inc.(1) EMC Corp.(1) Fujitsu Ltd. Hewlett-Packard Co. Lenovo Group Ltd. Lexmark International, Inc., Class A(1) NCR Corp.(1) NetApp, Inc.(1) Novatel Wireless, Inc.(1) SanDisk Corp.(1) Seagate Technology plc(1) Stratasys, Inc.(1) Western Digital Corp.(1) Wistron Corp. CONSTRUCTION & ENGINEERING — 0.1% Comfort Systems USA, Inc. EMCOR Group, Inc.(1) Granite Construction, Inc. Larsen & Toubro Ltd. Pike Electric Corp.(1) Shaw Group, Inc. (The)(1) CONSTRUCTION MATERIALS — 0.1% Holcim Ltd. Martin Marietta Materials, Inc. PT Semen Gresik (Persero) Tbk Texas Industries, Inc. Vulcan Materials Co. CONSUMER FINANCE — 0.4% American Express Co. Cash America International, Inc. Discover Financial Services EZCORP, Inc., Class A(1) International Personal Finance plc NetSpend Holdings, Inc.(1) ORIX Corp. World Acceptance Corp.(1) CONTAINERS & PACKAGING — 0.1% Ball Corp. Bemis Co., Inc. Graphic Packaging Holding Co.(1) Silgan Holdings, Inc. Sonoco Products Co. DISTRIBUTORS — 0.2% Core-Mark Holding Co., Inc.(1) Genuine Parts Co. Li & Fung Ltd. DIVERSIFIED — 0.2% iShares Russell 2000 Value Index Fund iShares Russell Midcap Value Index Fund iShares S&P SmallCap 600 Index Fund DIVERSIFIED CONSUMER SERVICES — 0.1% Career Education Corp.(1) H&R Block, Inc. ITT Educational Services, Inc.(1) Regis Corp. Sotheby’s DIVERSIFIED FINANCIAL SERVICES — 1.2% Bank of America Corp. Citigroup, Inc.(1) Compass Diversified Holdings Deutsche Boerse AG JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.4% AT&T, Inc. Atlantic Tele-Network, Inc. CenturyLink, Inc. China Unicom (Hong Kong) Ltd. ADR 16 Shares/ Principal Amount Value Consolidated Communications Holdings, Inc. General Communication, Inc., Class A(1) Qwest Communications International, Inc. Telefonica SA Telenor ASA Verizon Communications, Inc. Vonage Holdings Corp.(1) Windstream Corp. ELECTRIC UTILITIES — 0.8% American Electric Power Co., Inc. Central Vermont Public Service Corp. Cleco Corp. Entergy Corp. Exelon Corp. Fortum Oyj Great Plains Energy, Inc. IDACORP, Inc. NextEra Energy, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. PPL Corp. Unitil Corp. Westar Energy, Inc. ELECTRICAL EQUIPMENT — 0.6% Acuity Brands, Inc. American Superconductor Corp.(1) Belden, Inc. Brady Corp., Class A Crompton Greaves Ltd. Emerson Electric Co. Encore Wire Corp. Hubbell, Inc., Class B LSI Industries, Inc. Regal-Beloit Corp. Rockwell Automation, Inc. Schneider Electric SA Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 0.6% Agilent Technologies, Inc.(1) Anixter International, Inc. AU Optronics Corp.(1) Benchmark Electronics, Inc.(1) Celestica, Inc.(1) Cognex Corp. Coherent, Inc.(1) Daktronics, Inc. DDi Corp. Dolby Laboratories, Inc., Class A(1) Electro Scientific Industries, Inc.(1) Hon Hai Precision Industry Co. Ltd. Jabil Circuit, Inc. KEMET Corp.(1) Littelfuse, Inc. Methode Electronics, Inc. Molex, Inc. Murata Manufacturing Co. Ltd. Park Electrochemical Corp. PC Connection, Inc.(1) Plexus Corp.(1) Rogers Corp.(1) SMART Modular Technologies (WWH), Inc.(1) Tech Data Corp.(1) Tyco Electronics Ltd. Vishay Intertechnology, Inc.(1) Vishay Precision Group, Inc.(1) ENERGY EQUIPMENT & SERVICES — 1.4% Atwood Oceanics, Inc.(1) Baker Hughes, Inc. Bristow Group, Inc.(1) 17 Shares/ Principal Amount Value Cal Dive International, Inc.(1) China Oilfield Services Ltd. H Shares Complete Production Services, Inc.(1) Core Laboratories NV Dril-Quip, Inc.(1) FMC Technologies, Inc.(1) Global Industries Ltd.(1) Halliburton Co. Helix Energy Solutions Group, Inc.(1) Key Energy Services, Inc.(1) National Oilwell Varco, Inc. North American Energy Partners, Inc.(1) Petrofac Ltd. Petroleum Geo-Services ASA(1) Pioneer Drilling Co.(1) Rowan Cos., Inc.(1) Saipem SpA Schlumberger Ltd. SEACOR Holdings, Inc.(1) Seadrill Ltd. Superior Energy Services, Inc.(1) Tetra Technologies, Inc.(1) Transocean Ltd.(1) Unit Corp.(1) FOOD & STAPLES RETAILING — 1.3% Costco Wholesale Corp. CP ALL PCL Kroger Co. (The) Magnit OJSC GDR Metro AG PriceSmart, Inc. Ruddick Corp. Shoprite Holdings Ltd. SYSCO Corp. Tesco plc Village Super Market, Inc., Class A Walgreen Co. Wal-Mart de Mexico SAB de CV Wal-Mart Stores, Inc. Weis Markets, Inc. Wesfarmers Ltd. Whole Foods Market, Inc.(1) X5 Retail Group NV GDR(1) FOOD PRODUCTS — 1.6% Archer-Daniels-Midland Co. ConAgra Foods, Inc. Corn Products International, Inc. Danone SA Del Monte Foods Co. Dole Food Co., Inc.(1) Farmer Bros. Co. Flowers Foods, Inc. General Mills, Inc. H.J. Heinz Co. Hershey Co. (The) Kellogg Co. Kraft Foods, Inc., Class A Mead Johnson Nutrition Co. Nestle SA PT Indofood CBP Sukses Makmur Tbk(1) Ralcorp Holdings, Inc.(1) Seneca Foods Corp., Class A(1) TreeHouse Foods, Inc.(1) Tyson Foods, Inc., Class A Unilever NV CVA Unilever NV New York Shares GAS UTILITIES — 0.1% AGL Resources, Inc. Atmos Energy Corp. Chesapeake Utilities Corp. Nicor, Inc. PT Perusahaan Gas Negara Southwest Gas Corp. WGL Holdings, Inc. 18 Shares/ Principal Amount Value HEALTH CARE EQUIPMENT & SUPPLIES — 0.9% Abaxis, Inc.(1) Align Technology, Inc.(1) American Medical Systems Holdings, Inc.(1) Analogic Corp. Arthrocare Corp.(1) Beckman Coulter, Inc. Becton, Dickinson & Co. Boston Scientific Corp.(1) C.R. Bard, Inc. CareFusion Corp.(1) Cie Generale d’Optique Essilor International SA Covidien plc Cutera, Inc.(1) Cyberonics, Inc.(1) DENTSPLY International, Inc. DexCom, Inc.(1) Edwards Lifesciences Corp.(1) Gen-Probe, Inc.(1) Haemonetics Corp.(1) HeartWare International, Inc.(1) ICU Medical, Inc.(1) Immucor, Inc.(1) Insulet Corp.(1) Integra LifeSciences Holdings Corp.(1) Intuitive Surgical, Inc.(1) Masimo Corp. Medtronic, Inc. Meridian Bioscience, Inc. Neogen Corp.(1) NuVasive, Inc.(1) Sirona Dental Systems, Inc.(1) Sonova Holding AG STERIS Corp. Supermax Corp. Bhd Symmetry Medical, Inc.(1) Utah Medical Products, Inc. Varian Medical Systems, Inc.(1) Volcano Corp.(1) West Pharmaceutical Services, Inc. Young Innovations, Inc. Zimmer Holdings, Inc.(1) Zoll Medical Corp.(1) HEALTH CARE PROVIDERS & SERVICES — 1.4% Aetna, Inc. Alliance HealthCare Services, Inc.(1) Almost Family, Inc.(1) Amedisys, Inc.(1) AMERIGROUP Corp.(1) Amsurg Corp.(1) Assisted Living Concepts, Inc., Class A(1) Bio-Reference Labs, Inc.(1) Cardinal Health, Inc. Catalyst Health Solutions, Inc.(1) Chemed Corp. Community Health Systems, Inc.(1) Express Scripts, Inc.(1) Fresenius Medical Care AG & Co. KGaA Health Management Associates, Inc., Class A(1) Health Net, Inc.(1) HealthSouth Corp.(1) HMS Holdings Corp.(1) Humana, Inc.(1) Kindred Healthcare, Inc.(1) Landauer, Inc. LifePoint Hospitals, Inc.(1) Magellan Health Services, Inc.(1) McKesson Corp. Medco Health Solutions, Inc.(1) MWI Veterinary Supply, Inc.(1) National Healthcare Corp. Owens & Minor, Inc. Patterson Cos., Inc. PSS World Medical, Inc.(1) Quest Diagnostics, Inc. 19 Shares/ Principal Amount Value Select Medical Holdings Corp.(1) Sinopharm Group Co. H Shares Sun Healthcare Group, Inc.(1) U.S. Physical Therapy, Inc.(1) UnitedHealth Group, Inc. WellPoint, Inc.(1) HEALTH CARE TECHNOLOGY — 0.1% athenahealth, Inc.(1) MedAssets, Inc.(1) Quality Systems, Inc. SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS & LEISURE — 1.6% Accor SA Bob Evans Farms, Inc. Brinker International, Inc. Carnival plc CEC Entertainment, Inc.(1) Chipotle Mexican Grill, Inc.(1) Compass Group plc Ctrip.com International Ltd. ADR(1) Darden Restaurants, Inc. DineEquity, Inc.(1) Domino’s Pizza, Inc.(1) Home Inns & Hotels Management, Inc. ADR(1) International Speedway Corp., Class A Jack in the Box, Inc.(1) Las Vegas Sands Corp.(1) Marriott International, Inc., Class A McDonald’s Corp. Orient-Express Hotels Ltd., Class A(1) Red Robin Gourmet Burgers, Inc.(1) Royal Caribbean Cruises Ltd.(1) Ruby Tuesday, Inc.(1) Speedway Motorsports, Inc. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Vail Resorts, Inc.(1) Wynn Macau Ltd. HOUSEHOLD DURABLES — 0.3% American Greetings Corp., Class A CSS Industries, Inc. Deer Consumer Products, Inc.(1) Ethan Allen Interiors, Inc. Fortune Brands, Inc. Furniture Brands International, Inc.(1) Helen of Troy Ltd.(1) Lennar Corp., Class A M.D.C. Holdings, Inc. MRV Engenharia e Participacoes SA PDG Realty SA Empreendimentos e Participacoes Stanley Black & Decker, Inc. Tempur-Pedic International, Inc.(1) Toll Brothers, Inc.(1) Turkiye Sise ve Cam Fabrikalari AS(1) Whirlpool Corp. HOUSEHOLD PRODUCTS — 1.1% Church & Dwight Co., Inc. Clorox Co. Colgate-Palmolive Co. Energizer Holdings, Inc.(1) Kimberly-Clark Corp. LG Household & Health Care Ltd. Procter & Gamble Co. (The) Reckitt Benckiser Group plc Unicharm Corp. WD-40 Co. 20 Shares/ Principal Amount Value INDEPENDENT POWER PRODUCERS & ENERGY TRADERS — 0.1% International Power plc Mirant Corp.(1) NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES — 1.0% 3M Co. General Electric Co. Raven Industries, Inc. Seaboard Corp. 14 Siemens AG Textron, Inc. Tredegar Corp. Tyco International Ltd. INSURANCE — 2.6% ACE Ltd. Admiral Group plc Aflac, Inc. Allianz SE Allied World Assurance Co. Holdings Ltd. Allstate Corp. (The) Alterra Capital Holdings Ltd. American Equity Investment Life Holding Co. American Financial Group, Inc. Amtrust Financial Services, Inc. Aon Corp. Aspen Insurance Holdings Ltd. Baldwin & Lyons, Inc., Class B Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Endurance Specialty Holdings Ltd. FPIC Insurance Group, Inc.(1) Hanover Insurance Group, Inc. (The) HCC Insurance Holdings, Inc. Horace Mann Educators Corp. Loews Corp. Marsh & McLennan Cos., Inc. Mercer Insurance Group, Inc. Ping An Insurance Group Co. of China Ltd. H Shares Platinum Underwriters Holdings Ltd. Principal Financial Group, Inc. ProAssurance Corp.(1) Prudential Financial, Inc. Safety Insurance Group, Inc. Symetra Financial Corp. Torchmark Corp. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) United Fire & Casualty Co. Unitrin, Inc. Validus Holdings Ltd. INTERNET & CATALOG RETAIL — 0.5% HSN, Inc.(1) Netflix, Inc.(1) priceline.com, Inc.(1) Rakuten, Inc. INTERNET SOFTWARE & SERVICES — 1.1% Akamai Technologies, Inc.(1) Ancestry.com, Inc.(1) AOL, Inc.(1) Baidu, Inc. ADR(1) Dice Holdings, Inc.(1) EarthLink, Inc. Google, Inc., Class A(1) Internap Network Services Corp.(1) KIT Digital, Inc.(1) Limelight Networks, Inc.(1) Liquidity Services, Inc.(1) MercadoLibre, Inc.(1) Rackspace Hosting, Inc.(1) 21 Shares/ Principal Amount Value Tencent Holdings Ltd. Terremark Worldwide, Inc.(1) Travelzoo, Inc.(1) ValueClick, Inc.(1) VeriSign, Inc.(1) Vocus, Inc.(1) WebMD Health Corp.(1) Yahoo Japan Corp. Zix Corp.(1) IT SERVICES — 1.5% Accenture plc, Class A Automatic Data Processing, Inc. Booz Allen Hamilton Holding Corp.(1) CACI International, Inc., Class A(1) Cass Information Systems, Inc. Cognizant Technology Solutions Corp., Class A(1) Computer Sciences Corp. DST Systems, Inc. Fiserv, Inc.(1) Infosys Technologies Ltd. International Business Machines Corp. MasterCard, Inc., Class A MAXIMUS, Inc. NeuStar, Inc., Class A(1) Paychex, Inc. Total System Services, Inc. Western Union Co. (The) LEISURE EQUIPMENT & PRODUCTS — 0.2% Arctic Cat, Inc.(1) JAKKS Pacific, Inc.(1) Mattel, Inc. Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES — 0.2% Bruker Corp.(1) Dionex Corp.(1) Illumina, Inc.(1) Luminex Corp.(1) PAREXEL International Corp.(1) Pharmaceutical Product Development, Inc. Sequenom, Inc.(1) Thermo Fisher Scientific, Inc.(1) Waters Corp.(1) MACHINERY — 2.5% 3D Systems Corp.(1) Actuant Corp., Class A AGCO Corp.(1) Alfa Laval AB Altra Holdings, Inc.(1) ArvinMeritor, Inc.(1) Ashok Leyland Ltd. Atlas Copco AB A Shares Barnes Group, Inc. Blount International, Inc.(1) Briggs & Stratton Corp. Cascade Corp. Caterpillar, Inc. CIRCOR International, Inc. CNH Global NV(1) Colfax Corp.(1) Commercial Vehicle Group, Inc.(1) Cummins, Inc. Deere & Co. Doosan Infracore Co. Ltd.(1) Douglas Dynamics, Inc. Dover Corp. Dynamic Materials Corp. Eaton Corp. EnPro Industries, Inc.(1) FANUC CORP. FreightCar America, Inc. Harsco Corp. Hyundai Heavy Industries Co. Ltd. Illinois Tool Works, Inc. Ingersoll-Rand plc Joy Global, Inc. Kaydon Corp. Komatsu Ltd. 22 Shares/ Principal Amount Value Lincoln Electric Holdings, Inc. Lindsay Corp. Middleby Corp.(1) Mueller Industries, Inc. Mueller Water Products, Inc., Class A NACCO Industries, Inc., Class A NN, Inc.(1) Oshkosh Corp.(1) Parker-Hannifin Corp. PT United Tractors Tbk Robbins & Myers, Inc. Sany Heavy Equipment International Holdings Co. Ltd. Sauer-Danfoss, Inc.(1) Tata Motors Ltd. Timken Co. Titan International, Inc. Volvo AB B Shares(1) Wabash National Corp.(1) MARINE — 0.1% Alexander & Baldwin, Inc. Diana Shipping, Inc.(1) Genco Shipping & Trading Ltd.(1) Kuehne + Nagel International AG MEDIA — 1.4% AirMedia Group, Inc. ADR(1) Belo Corp., Class A(1) CBS Corp., Class B Charter Communications, Inc., Class A(1) Comcast Corp., Class A CTC Media, Inc. DirecTV, Class A(1) Discovery Communications, Inc., Class A(1) Discovery Communications, Inc., Class C(1) E.W. Scripps Co. (The), Class A(1) Entravision Communications Corp., Class A(1) Focus Media Holding Ltd. ADR(1) Gannett Co., Inc. Harte-Hanks, Inc. Imax Corp.(1) Journal Communications, Inc., Class A(1) Knology, Inc.(1) Liberty Media Corp. - Starz, Series A(1) LIN TV Corp., Class A(1) Naspers Ltd. N Shares Omnicom Group, Inc. Publicis Groupe SA Reed Elsevier plc Scholastic Corp. Scripps Networks Interactive, Inc., Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B Walt Disney Co. (The) METALS & MINING — 2.0% Allied Nevada Gold Corp.(1) Antofagasta plc BHP Billiton Ltd. Brush Engineered Materials, Inc.(1) Century Aluminum Co.(1) Cliffs Natural Resources, Inc. Coeur d’Alene Mines Corp.(1) Commercial Metals Co. Exxaro Resources Ltd. Ferrexpo plc Freeport-McMoRan Copper & Gold, Inc. Globe Specialty Metals, Inc. Gold Fields Ltd. ADR Grupo Mexico SAB de CV, Series B Haynes International, Inc. Hecla Mining Co.(1) 23 Shares/ Principal Amount Value Hyundai Steel Co. Impala Platinum Holdings Ltd. Kaiser Aluminum Corp. Mesabi Trust Mongolian Mining Corp.(1) Newmont Mining Corp. Nucor Corp. POSCO Royal Gold, Inc. RTI International Metals, Inc.(1) Schnitzer Steel Industries, Inc., Class A Thompson Creek Metals Co., Inc.(1) Vale SA Preference Shares Walter Energy, Inc. Worthington Industries, Inc. Xingda International Holdings Ltd. Xstrata plc MULTILINE RETAIL — 0.8% Big Lots, Inc.(1) Dollar Tree, Inc.(1) Family Dollar Stores, Inc. Fred’s, Inc., Class A Kohl’s Corp.(1) Macy’s, Inc. PCD Stores Ltd. Target Corp. MULTI-UTILITIES — 0.4% Avista Corp. Black Hills Corp. Consolidated Edison, Inc. DTE Energy Co. Integrys Energy Group, Inc. MDU Resources Group, Inc. NorthWestern Corp. PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. OFFICE ELECTRONICS — 0.1% Canon, Inc. Zebra Technologies Corp., Class A(1) OIL, GAS & CONSUMABLE FUELS — 4.8% Alpha Natural Resources, Inc.(1) Apache Corp. Banpu PCL Berry Petroleum Co., Class A BG Group plc Bill Barrett Corp.(1) BP Prudhoe Bay Royalty Trust Brigham Exploration Co.(1) Canadian Natural Resources Ltd. Chevron Corp. Cimarex Energy Co. CNOOC Ltd. Concho Resources, Inc.(1) ConocoPhillips Crosstex Energy LP Devon Energy Corp. DHT Holdings, Inc. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Forest Oil Corp.(1) Frontier Oil Corp. Goodrich Petroleum Corp.(1) Hugoton Royalty Trust Imperial Oil Ltd. Knightsbridge Tankers Ltd. Murphy Oil Corp. Noble Energy, Inc. Nordic American Tanker Shipping NovaTek OAO GDR Occidental Petroleum Corp. Overseas Shipholding Group, Inc. 24 Shares/ Principal Amount Value Pacific Rubiales Energy Corp. Penn Virginia Corp. Permian Basin Royalty Trust Petroleo Brasileiro SA ADR Pioneer Natural Resources Co. Rosetta Resources, Inc.(1) Royal Dutch Shell plc B Shares SandRidge Energy, Inc.(1) Southwestern Energy Co.(1) Sunoco, Inc. Swift Energy Co.(1) Teekay Tankers Ltd., Class A Total SA Tullow Oil plc Ultra Petroleum Corp.(1) Valero Energy Corp. W&T Offshore, Inc. Whiting Petroleum Corp.(1) PAPER & FOREST PRODUCTS — 0.2% Buckeye Technologies, Inc. Clearwater Paper Corp.(1) Domtar Corp. International Paper Co. KapStone Paper and Packaging Corp.(1) MeadWestvaco Corp. P.H. Glatfelter Co. PERSONAL PRODUCTS — 0.2% Estee Lauder Cos., Inc. (The), Class A Hypermarcas SA(1) Hypermarcas SA Rights(1) 42 3 Natura Cosmeticos SA Prestige Brands Holdings, Inc.(1) Schiff Nutrition International, Inc. PHARMACEUTICALS — 2.6% Abbott Laboratories Allergan, Inc. Aspen Pharmacare Holdings Ltd.(1) Aurobindo Pharma Ltd. Auxilium Pharmaceuticals, Inc.(1) Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc.(1) Forest Laboratories, Inc.(1) Impax Laboratories, Inc.(1) Johnson & Johnson Medicis Pharmaceutical Corp., Class A Merck & Co., Inc. Nektar Therapeutics(1) Novartis AG Novo Nordisk A/S B Shares Perrigo Co. Pfizer, Inc. Questcor Pharmaceuticals, Inc.(1) Roche Holding AG Salix Pharmaceuticals Ltd.(1) Shire plc Teva Pharmaceutical Industries Ltd. ADR VIVUS, Inc.(1) PROFESSIONAL SERVICES — 0.1% Adecco SA Capita Group plc (The) CDI Corp. Heidrick & Struggles International, Inc. Kelly Services, Inc., Class A(1) Korn/Ferry International(1) Mistras Group, Inc.(1) SGS SA Towers Watson & Co., Class A 25 Shares/ Principal Amount Value REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.4% Agree Realty Corp. Alexandria Real Estate Equities, Inc. AMB Property Corp. American Campus Communities, Inc. Annaly Capital Management, Inc. Apartment Investment & Management Co., Class A Ashford Hospitality Trust, Inc.(1) Associated Estates Realty Corp. AvalonBay Communities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. Camden Property Trust Capstead Mortgage Corp. CBL & Associates Properties, Inc. Chimera Investment Corp. CommonWealth REIT Cousins Properties, Inc. DCT Industrial Trust, Inc. Developers Diversified Realty Corp. Digital Realty Trust, Inc. Duke Realty Corp. DuPont Fabros Technology, Inc. Equity LifeStyle Properties, Inc. Equity One, Inc. Equity Residential Essex Property Trust, Inc. Extra Space Storage, Inc. Federal Realty Investment Trust First Industrial Realty Trust, Inc.(1) First Potomac Realty Trust General Growth Properties, Inc. Getty Realty Corp. Government Properties Income Trust Hatteras Financial Corp. HCP, Inc. Healthcare Realty Trust, Inc. Hersha Hospitality Trust Highwoods Properties, Inc. Host Hotels & Resorts, Inc. Inland Real Estate Corp. Kilroy Realty Corp. Kimco Realty Corp. LaSalle Hotel Properties Lexington Realty Trust Link Real Estate Investment Trust (The) Macerich Co. (The) Medical Properties Trust, Inc. MFA Financial, Inc. National Health Investors, Inc. National Retail Properties, Inc. Nationwide Health Properties, Inc. Omega Healthcare Investors, Inc. Pennsylvania Real Estate Investment Trust Piedmont Office Realty Trust, Inc., Class A Post Properties, Inc. ProLogis PS Business Parks, Inc. Public Storage Rayonier, Inc. Regency Centers Corp. Sabra Health Care REIT, Inc. Saul Centers, Inc. Simon Property Group, Inc. SL Green Realty Corp. Sunstone Hotel Investors, Inc.(1) Taubman Centers, Inc. UDR, Inc. Urstadt Biddle Properties, Inc., Class A Ventas, Inc. Vornado Realty Trust 26 Shares/ Principal Amount Value Washington Real Estate Investment Trust Weingarten Realty Investors Weyerhaeuser Co. Winthrop Realty Trust REAL ESTATE MANAGEMENT & DEVELOPMENT — 0.4% BR Malls Participacoes SA Brookfield Asset Management, Inc., Class A C C Land Holdings Ltd. CB Richard Ellis Group, Inc., Class A(1) China Overseas Land & Investment Ltd. Forest City Enterprises, Inc., Class A(1) Global Logistic Properties Ltd.(1) Jones Lang LaSalle, Inc. Sumitomo Realty & Development Co. Ltd. Sun Hung Kai Properties Ltd. ROAD & RAIL — 0.3% Arkansas Best Corp. Canadian National Railway Co. CSX Corp. Kansas City Southern(1) Norfolk Southern Corp. Old Dominion Freight Line, Inc.(1) Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 2.0% Advanced Micro Devices, Inc.(1) Altera Corp. Amtech Systems, Inc.(1) Applied Materials, Inc. ARM Holdings plc ASML Holding NV Atheros Communications, Inc.(1) Broadcom Corp., Class A Cavium Networks, Inc.(1) Cirrus Logic, Inc.(1) Cree, Inc.(1) Cymer, Inc.(1) Entegris, Inc.(1) GT Solar International, Inc.(1) Integrated Device Technology, Inc.(1) Intel Corp. Intersil Corp., Class A KLA-Tencor Corp. Linear Technology Corp. LSI Corp.(1) Marvell Technology Group Ltd.(1) Mattson Technology, Inc.(1) MEMC Electronic Materials, Inc.(1) Micron Technology, Inc.(1) MIPS Technologies, Inc.(1) MKS Instruments, Inc.(1) Photronics, Inc.(1) Samsung Electronics Co. Ltd. Sigma Designs, Inc.(1) Silicon Image, Inc.(1) Skyworks Solutions, Inc.(1) Standard Microsystems Corp.(1) Taiwan Semiconductor Manufacturing Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. ADR Teradyne, Inc.(1) Texas Instruments, Inc. Ultratech, Inc.(1) Varian Semiconductor Equipment Associates, Inc.(1) Veeco Instruments, Inc.(1) Verigy Ltd.(1) Zoran Corp.(1) SOFTWARE — 2.3% ACI Worldwide, Inc.(1) Activision Blizzard, Inc. Ariba, Inc.(1) 27 Shares/ Principal Amount Value Aspen Technology, Inc.(1) Cadence Design Systems, Inc.(1) Citrix Systems, Inc.(1) CommVault Systems, Inc.(1) Compuware Corp.(1) Electronic Arts, Inc.(1) Fortinet, Inc.(1) Interactive Intelligence, Inc.(1) Intuit, Inc.(1) Kenexa Corp.(1) Lawson Software, Inc.(1) Microsoft Corp. Motricity, Inc.(1) Oracle Corp. Parametric Technology Corp.(1) Progress Software Corp.(1) Quest Software, Inc.(1) Radiant Systems, Inc.(1) Red Hat, Inc.(1) Rovi Corp.(1) S1 Corp.(1) salesforce.com, inc.(1) SAP AG Smith Micro Software, Inc.(1) Sourcefire, Inc.(1) Symantec Corp.(1) Synopsys, Inc.(1) Taleo Corp., Class A(1) TIBCO Software, Inc.(1) Ulticom, Inc.(1) VanceInfo Technologies, Inc. ADR(1) VMware, Inc., Class A(1) Websense, Inc.(1) SPECIALTY RETAIL — 1.9% Advance Auto Parts, Inc. Aeropostale, Inc.(1) American Eagle Outfitters, Inc. AutoZone, Inc.(1) Best Buy Co., Inc. Brown Shoe Co., Inc. Cabela’s, Inc.(1) Cato Corp. (The), Class A Charming Shoppes, Inc.(1) Christopher & Banks Corp. Coldwater Creek, Inc.(1) Collective Brands, Inc.(1) Dress Barn, Inc. (The)(1) Finish Line, Inc. (The), Class A Gap, Inc. (The) Genesco, Inc.(1) Group 1 Automotive, Inc. Home Depot, Inc. (The) Hot Topic, Inc. Inditex SA JD Group Ltd. Jos. A. Bank Clothiers, Inc.(1) Limited Brands, Inc. Lithia Motors, Inc., Class A Lowe’s Cos., Inc. Men’s Wearhouse, Inc. (The) Monro Muffler Brake, Inc. New York & Co., Inc.(1) Nitori Holdings Co. Ltd. OfficeMax, Inc.(1) O’Reilly Automotive, Inc.(1) Penske Automotive Group, Inc.(1) PEP Boys-Manny Moe & Jack PetSmart, Inc. Pier 1 Imports, Inc.(1) RadioShack Corp. Rent-A-Center, Inc. Ross Stores, Inc. Signet Jewelers Ltd.(1) Stage Stores, Inc. Staples, Inc. Systemax, Inc.(1) Truworths International Ltd. Williams-Sonoma, Inc. 28 Shares/ Principal Amount Value TEXTILES, APPAREL & LUXURY GOODS — 0.7% adidas AG Anta Sports Products Ltd. Burberry Group plc Compagnie Financiere Richemont SA Crocs, Inc.(1) Culp, Inc.(1) Deckers Outdoor Corp.(1) Fossil, Inc.(1) G-III Apparel Group Ltd.(1) Iconix Brand Group, Inc.(1) Jones Group, Inc. (The) Lululemon Athletica, Inc.(1) LVMH Moet Hennessy Louis Vuitton SA Maidenform Brands, Inc.(1) Phillips-Van Heusen Corp. Steven Madden Ltd.(1) Swatch Group AG (The) True Religion Apparel, Inc.(1) VF Corp. Warnaco Group, Inc. (The)(1) THRIFTS & MORTGAGE FINANCE — 0.2% Brookline Bancorp., Inc. Capitol Federal Financial, Inc. First Financial Holdings, Inc. First Financial Northwest, Inc. First Niagara Financial Group, Inc. Flushing Financial Corp. Housing Development Finance Corp. Ltd. Hudson City Bancorp., Inc. Kaiser Federal Financial Group, Inc. Oritani Financial Corp. People’s United Financial, Inc. PMI Group, Inc. (The)(1) Provident Financial Services, Inc. Radian Group, Inc. Washington Federal, Inc. TOBACCO — 0.5% Altria Group, Inc. British American Tobacco plc Lorillard, Inc. Philip Morris International, Inc. TRADING COMPANIES & DISTRIBUTORS — 0.4% Beacon Roofing Supply, Inc.(1) CAI International, Inc.(1) Fastenal Co. GATX Corp. Kaman Corp. Lawson Products, Inc. Mitsubishi Corp. RSC Holdings, Inc.(1) Rush Enterprises, Inc., Class A(1) United Rentals, Inc.(1) W.W. Grainger, Inc. WESCO International, Inc.(1) Wolseley plc(1) TRANSPORTATION INFRASTRUCTURE — 0.1% China Merchants Holdings International Co. Ltd. Mundra Port and Special Economic Zone Ltd. WATER UTILITIES(2) Artesian Resources Corp., Class A WIRELESS TELECOMMUNICATION SERVICES — 0.9% America Movil SAB de CV, Series L ADR American Tower Corp., Class A(1) Crown Castle International Corp.(1) Millicom International Cellular SA MTN Group Ltd. 29 Shares/ Principal Amount Value NII Holdings, Inc.(1) SBA Communications Corp., Class A(1) SOFTBANK CORP. Syniverse Holdings, Inc.(1) Vodafone Group plc TOTAL COMMON STOCKS & RIGHTS (Cost $797,851,286) U.S. Treasury Securities — 10.1% U.S. Treasury Bonds, 5.50%, 8/15/28(3) U.S. Treasury Bonds, 4.375%, 11/15/39(3) U.S. Treasury Inflation Indexed Bonds, 2.50%, 1/15/29(3) U.S. Treasury Inflation Indexed Bonds, 2.125%, 2/15/40(3) U.S. Treasury Inflation Indexed Notes, 3.375%, 1/15/12(3) U.S. Treasury Inflation Indexed Notes, 3.00%, 7/15/12(3) U.S. Treasury Inflation Indexed Notes, 0.50%, 4/15/15(3) U.S. Treasury Inflation Indexed Notes, 1.375%, 7/15/18(3) U.S. Treasury Notes, 1.875%, 6/15/12(3) U.S. Treasury Notes, 1.375%, 9/15/12(3) U.S. Treasury Notes, 1.375%, 3/15/13(3) U.S. Treasury Notes, 2.375%, 8/31/14(3) U.S. Treasury Notes, 3.00%, 8/31/16(3) U.S. Treasury Notes, 4.00%, 8/15/18(3) U.S. Treasury Notes, 3.125%, 5/15/19(3) U.S. Treasury Notes, 2.625%, 8/15/20(3) TOTAL U.S. TREASURY SECURITIES(Cost $149,500,203) Corporate Bonds — 7.4% AEROSPACE & DEFENSE — 0.1% Alliant Techsystems, Inc., 6.75%, 4/1/16(3) Honeywell International, Inc., 5.30%, 3/1/18(3) L-3 Communications Corp., 5.875%, 1/15/15(3) L-3 Communications Corp., 6.375%, 10/15/15(3) Lockheed Martin Corp., 5.50%, 11/15/39(3) United Technologies Corp., 6.05%, 6/1/36(3) United Technologies Corp., 5.70%, 4/15/40(3) AUTO COMPONENTS(2) American Axle & Manufacturing, Inc., 7.875%, 3/1/17(3) TRW Automotive, Inc., 8.875%, 12/1/17(3)(4) AUTOMOBILES — 0.1% American Honda Finance Corp., 2.375%, 3/18/13(3)(4) American Honda Finance Corp., 2.50%, 9/21/15(3)(4) Ford Motor Co., 7.45%, 7/16/31(3) Nissan Motor Acceptance Corp., 3.25%, 1/30/13(3)(4) BEVERAGES — 0.2% Anheuser-Busch InBev Worldwide, Inc., 3.00%, 10/15/12(3) Anheuser-Busch InBev Worldwide, Inc., 6.875%, 11/15/19(4) Dr Pepper Snapple Group, Inc., 6.82%, 5/1/18(3) PepsiCo, Inc., 4.875%, 11/1/40(3) SABMiller plc, 6.20%, 7/1/11(3)(4) 30 Shares/ Principal Amount Value BIOTECHNOLOGY(2) Amgen, Inc., 3.45%, 10/1/20(3) BUILDING PRODUCTS(2) Nortek, Inc., 11.00%, 12/1/13 CAPITAL MARKETS — 0.6% Bear Stearns Cos. LLC (The), 6.40%, 10/2/17(3) Credit Suisse (New York), 5.00%, 5/15/13(3) Credit Suisse (New York), 5.50%, 5/1/14(3) Credit Suisse (New York), 5.30%, 8/13/19(3) Credit Suisse (New York), 4.375%, 8/5/20(3) Deutsche Bank AG (London), 4.875%, 5/20/13(3) Deutsche Bank AG (London), 3.875%, 8/18/14(3) Goldman Sachs Group, Inc. (The), 6.00%, 5/1/14(3) Goldman Sachs Group, Inc. (The), 7.50%, 2/15/19(3) Jefferies Group, Inc., 8.50%, 7/15/19(3) Korea Development Bank, 3.25%, 3/9/16(3) Morgan Stanley, 4.20%, 11/20/14(3) Morgan Stanley, 6.00%, 4/28/15(3) Morgan Stanley, 6.625%, 4/1/18(3) Morgan Stanley, 7.30%, 5/13/19(3) UBS AG (Stamford Branch), 2.25%, 8/12/13(3) UBS AG (Stamford Branch), 5.875%, 12/20/17(3) CHEMICALS — 0.1% Dow Chemical Co. (The), 5.90%, 2/15/15(3) Dow Chemical Co. (The), 2.50%, 2/15/16(3) Dow Chemical Co. (The), 8.55%, 5/15/19(3) Dow Chemical Co. (The), 4.25%, 11/15/20(3) Hexion US Finance Corp./Hexion Nova Scotia Finance ULC, 8.875%, 2/1/18 PPG Industries, Inc., 5.50%, 11/15/40(3) Rohm & Haas Co., 5.60%, 3/15/13(3) COMMERCIAL BANKS — 0.4% Bank of Scotland plc, 3.25%, 1/25/13 EUR Barclays Bank plc, 5.00%, 9/22/16(3) BB&T Corp., 5.70%, 4/30/14(3) Eurohypo AG, 3.75%, 4/11/11 EUR Fifth Third Bancorp., 6.25%, 5/1/13(3) HSBC Bank plc, 3.50%, 6/28/15(3)(4) HSBC Holdings plc, 6.80%, 6/1/38(3) HSBC USA, Inc., 5.00%, 9/27/20(3) National Australia Bank Ltd., 2.75%, 9/28/15(3)(4) PNC Bank N.A., 6.00%, 12/7/17(3) Royal Bank of Scotland plc, 3.95%, 9/21/15 SunTrust Bank, 7.25%, 3/15/18(3) Wachovia Bank N.A., 4.80%, 11/1/14(3) Wachovia Bank N.A., 4.875%, 2/1/15(3) Wells Fargo & Co., 3.625%, 4/15/15(3) COMMERCIAL SERVICES & SUPPLIES — 0.1% Cenveo Corp., 8.375%, 6/15/14(3) Corrections Corp. of America, 6.25%, 3/15/13(3) 31 Shares/ Principal Amount Value Corrections Corp. of America, 6.75%, 1/31/14(3) KAR Auction Services, Inc., 8.75%, 5/1/14(3) Republic Services, Inc., 5.50%, 9/15/19(3) Waste Management, Inc., 6.125%, 11/30/39(3) COMMUNICATIONS EQUIPMENT(2) Cisco Systems, Inc., 5.90%, 2/15/39(3) COMPUTERS & PERIPHERALS(2) Seagate Technology HDD Holdings, 6.80%, 10/1/16(3) CONSUMER FINANCE — 0.3% American Express Centurion Bank, 5.55%, 10/17/12(3) American Express Centurion Bank, 6.00%, 9/13/17(3) American Express Co., 7.25%, 5/20/14(3) American General Finance Corp., 4.875%, 7/15/12(3) Capital One Bank USA N.A., 8.80%, 7/15/19(3) Ford Motor Credit Co. LLC, 7.25%, 10/25/11(3) Ford Motor Credit Co. LLC, 7.50%, 8/1/12 General Electric Capital Corp., 3.75%, 11/14/14(3) General Electric Capital Corp., 2.25%, 11/9/15(3) General Electric Capital Corp., 5.625%, 9/15/17(3) General Electric Capital Corp., 4.375%, 9/16/20(3) SLM Corp., 5.375%, 1/15/13(3) CONTAINERS & PACKAGING — 0.1% Graham Packaging Co. LP/GPC Capital Corp I, 9.875%, 10/15/14 Graham Packaging Co. LP/GPC Capital Corp I, 8.25%, 1/1/17 DIVERSIFIED FINANCIAL SERVICES — 0.5% Ally Financial, Inc., 6.875%, 9/15/11 Ally Financial, Inc., 8.30%, 2/12/15(3) Arch Western Finance LLC, 6.75%, 7/1/13(3) Bank of America Corp., 6.50%, 8/1/16(3) Bank of America Corp., 5.75%, 12/1/17(3) Bank of America N.A., 5.30%, 3/15/17(3) BankAmerica Capital II, 8.00%, 12/15/26(3) Citigroup Capital XXI, VRN, 8.30%, 12/21/37(3) Citigroup, Inc., 6.00%, 12/13/13(3) Citigroup, Inc., 6.01%, 1/15/15(3) Citigroup, Inc., 4.75%, 5/19/15 Citigroup, Inc., 6.125%, 5/15/18(3) Citigroup, Inc., 8.50%, 5/22/19(3) Citigroup, Inc., 5.375%, 8/9/20(3) JPMorgan Chase & Co., 3.70%, 1/20/15(3) JPMorgan Chase & Co., 6.00%, 1/15/18(3) Susser Holdings LLC/Susser Finance Corp., 8.50%, 5/15/16 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.5% Alltel Corp., 7.875%, 7/1/32(3) Angel Lux Common SA, 8.875%, 5/1/16(3)(4) AT&T, Inc., 6.80%, 5/15/36(3) AT&T, Inc., 6.55%, 2/15/39(3) British Telecommunications plc, 5.95%, 1/15/18(3) Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18(3) 32 Shares/ Principal Amount Value Cincinnati Bell, Inc., 8.75%, 3/15/18(3) Deutsche Telekom International Finance BV, 6.75%, 8/20/18(3) Embarq Corp., 7.08%, 6/1/16(3) France Telecom SA, 4.375%, 7/8/14(3) Frontier Communications Corp., 6.25%, 1/15/13(3) Frontier Communications Corp., 7.125%, 3/15/19(3) Intelsat Jackson Holdings SA, 11.25%, 6/15/16(3) Intelsat Luxembourg SA, 11.25%, 2/4/17(5) Intelsat Subsidiary Holding Co. SA, 8.875%, 1/15/15(3) Level 3 Financing, Inc., 9.25%, 11/1/14 Qwest Corp., 7.875%, 9/1/11(3) Qwest Corp., 7.50%, 10/1/14(3) Sprint Capital Corp., 8.75%, 3/15/32(3) Telecom Italia Capital SA, 6.175%, 6/18/14(3) Telecom Italia Capital SA, 7.00%, 6/4/18(3) Telefonica Emisiones SAU, 5.88%, 7/15/19(3) Verizon Communications, Inc., 6.40%, 2/15/38(3) Wind Acquisition Finance SA, 11.75%, 7/15/17(4) Windstream Corp., 8.625%, 8/1/16(3) ELECTRIC UTILITIES — 0.2% Carolina Power & Light Co., 5.15%, 4/1/15(3) Carolina Power & Light Co., 5.25%, 12/15/15(3) Cleveland Electric Illuminating Co. (The), 5.70%, 4/1/17(3) Duke Energy Corp., 3.95%, 9/15/14(3) Edison International, 3.75%, 9/15/17(3) Edison Mission Energy, 7.00%, 5/15/17(3) Energy Future Holdings Corp., 10.875%, 11/1/17(3) Exelon Generation Co. LLC, 4.00%, 10/1/20(3) FirstEnergy Solutions Corp., 6.05%, 8/15/21(3) Florida Power Corp., 6.35%, 9/15/37(3) Southern California Edison Co., 5.625%, 2/1/36(3) ELECTRICAL EQUIPMENT(2) Baldor Electric Co., 8.625%, 2/15/17(3) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS(2) Sanmina-SCI Corp., 8.125%, 3/1/16(3) ENERGY EQUIPMENT & SERVICES — 0.1% Pioneer Drilling Co., 9.875%, 3/15/18(3) Transocean, Inc., 6.50%, 11/15/20(3) Weatherford International Ltd., 9.625%, 3/1/19(3) FOOD & STAPLES RETAILING — 0.2% CVS Caremark Corp., 6.60%, 3/15/19(3) Ingles Markets, Inc., 8.875%, 5/15/17(3) Kroger Co. (The), 6.40%, 8/15/17(3) Rite Aid Corp., 8.625%, 3/1/15(3) SUPERVALU, Inc., 8.00%, 5/1/16(3) Wal-Mart Stores, Inc., 5.875%, 4/5/27(3) Wal-Mart Stores, Inc., 6.20%, 4/15/38(3) Wal-Mart Stores, Inc., 5.625%, 4/1/40(3) Wal-Mart Stores, Inc., 5.00%, 10/25/40(3) 33 Shares/ Principal Amount Value FOOD PRODUCTS — 0.2% Kellogg Co., 4.45%, 5/30/16(3) Kraft Foods, Inc., 6.00%, 2/11/13(3) Kraft Foods, Inc., 5.375%, 2/10/20(3) Kraft Foods, Inc., 6.50%, 2/9/40(3) Mead Johnson Nutrition Co., 3.50%, 11/1/14(3) Smithfield Foods, Inc., 7.75%, 5/15/13(3) HEALTH CARE EQUIPMENT & SUPPLIES — 0.1% Baxter International, Inc., 5.90%, 9/1/16(3) Biomet, Inc., 10.00%, 10/15/17(3) Covidien International Finance SA, 1.875%, 6/15/13(3) HEALTH CARE PROVIDERS & SERVICES — 0.2% CHS/Community Health Systems, Inc., 8.875%, 7/15/15(3) Express Scripts, Inc., 5.25%, 6/15/12 Express Scripts, Inc., 7.25%, 6/15/19(3) Fresenius Medical Care Capital Trust IV, 7.875%, 6/15/11(3) HCA, Inc., 6.50%, 2/15/16(3) HCA, Inc., 9.25%, 11/15/16(3) HealthSouth Corp., 10.75%, 6/15/16 HealthSouth Corp., 8.125%, 2/15/20 Medco Health Solutions, Inc., 7.25%, 8/15/13(3) Omnicare, Inc., 6.875%, 12/15/15(3) Tenet Healthcare Corp., 8.875%, 7/1/19 WellPoint, Inc., 5.80%, 8/15/40(3) HOTELS, RESTAURANTS & LEISURE — 0.2% Harrah’s Operating Co., Inc., 11.25%, 6/1/17(3) Harrah’s Operating Co., Inc., 10.00%, 12/15/18(3) Mandalay Resort Group, 6.375%, 12/15/11(3) McDonald’s Corp., 5.35%, 3/1/18(3) MGM Resorts International, 6.75%, 9/1/12(3) MGM Resorts International, 7.625%, 1/15/17(3) Pinnacle Entertainment, Inc., 8.75%, 5/15/20(3) Starwood Hotels & Resorts Worldwide, Inc., 6.75%, 5/15/18(3) Universal City Development Partners Ltd/UCDP Finance, Inc., 8.875%, 11/15/15 Yum! Brands, Inc., 5.30%, 9/15/19(3) HOUSEHOLD DURABLES(2) D.R. Horton, Inc., 5.625%, 9/15/14(3) K Hovnanian Enterprises, Inc., 10.625%, 10/15/16 Yankee Acquisition Corp., 8.50%, 2/15/15(3) HOUSEHOLD PRODUCTS(2) Central Garden and Pet Co., 8.25%, 3/1/18 INDEPENDENT POWER PRODUCERS & ENERGY TRADERS — 0.1% AES Corp. (The), 8.00%, 10/15/17(3) Calpine Construction Finance Co. LP/CCFC Finance Corp., 8.00%, 6/1/16(3)(4) Energy Future Intermediate Holding Co. LLC/EFIH Finance, Inc., 10.00%, 12/1/20 RRI Energy, Inc., 7.625%, 6/15/14(3) 34 Shares/ Principal Amount Value INDUSTRIAL CONGLOMERATES — 0.1% General Electric Co., 5.00%, 2/1/13(3) General Electric Co., 5.25%, 12/6/17(3) INSURANCE — 0.3% Allstate Corp. (The), 7.45%, 5/16/19 American International Group, Inc., 3.65%, 1/15/14(6) American International Group, Inc., 5.85%, 1/16/18(3) American International Group, Inc., 8.25%, 8/15/18(3) CNA Financial Corp., 5.875%, 8/15/20(3) Fairfax Financial Holdings Ltd., 7.75%, 6/15/17(3) Genworth Financial, Inc., 7.20%, 2/15/21(3) Hartford Financial Services Group, Inc. (The), 4.00%, 3/30/15(3) International Lease Finance Corp., 5.30%, 5/1/12(3) Lincoln National Corp., 6.25%, 2/15/20(3) MetLife Global Funding I, 5.125%, 4/10/13(3)(4) MetLife, Inc., 6.75%, 6/1/16(3) New York Life Global Funding, 4.65%, 5/9/13(3)(4) Prudential Financial, Inc., 7.375%, 6/15/19(3) Prudential Financial, Inc., 5.40%, 6/13/35(3) Travelers Cos., Inc. (The), 5.90%, 6/2/19(3) Travelers Cos., Inc. (The), 3.90%, 11/1/20(3) INTERNET SOFTWARE & SERVICES(2) eBay, Inc., 3.25%, 10/15/20(3) IT SERVICES(2) SunGard Data Systems, Inc., 10.25%, 8/15/15(3) MACHINERY(2) Deere & Co., 5.375%, 10/16/29(3) SPX Corp., 7.625%, 12/15/14(3) MEDIA — 0.6% CBS Corp., 5.75%, 4/15/20(3) CBS Corp., 4.30%, 2/15/21(3) CBS Corp., 5.50%, 5/15/33(3) Cengage Learning Acquisitions, Inc., 10.50%, 1/15/15(4) Cinemark USA, Inc., 8.625%, 6/15/19(3) Clear Channel Communications, Inc., 10.75%, 8/1/16(3) Comcast Corp., 5.90%, 3/15/16(3) Comcast Corp., 5.70%, 5/15/18(3) Comcast Corp., 6.40%, 5/15/38(3) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14(3) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 6.375%, 6/15/15(3) Harland Clarke Holdings Corp., 9.50%, 5/15/15(3) Interpublic Group of Cos., Inc. (The), 10.00%, 7/15/17(3) NBC Universal, Inc., 5.15%, 4/30/20(3)(4) NBC Universal, Inc., 4.375%, 4/1/21(4) NBC Universal, Inc., 5.95%, 4/1/41(4) News America, Inc., 6.90%, 8/15/39(3) Nielsen Finance LLC/Nielsen Finance Co., 11.50%, 5/1/16(3) 35 Shares/ Principal Amount Value Omnicom Group, Inc., 4.45%, 8/15/20(3) Time Warner Cable, Inc., 5.40%, 7/2/12(3) Time Warner Cable, Inc., 6.75%, 7/1/18(3) Time Warner, Inc., 3.15%, 7/15/15(3) Time Warner, Inc., 7.70%, 5/1/32(3) Viacom, Inc., 6.25%, 4/30/16(3) Virgin Media Finance plc, 9.50%, 8/15/16(3) WMG Acquisition Corp., 9.50%, 6/15/16 METALS & MINING — 0.2% Alcoa, Inc., 6.15%, 8/15/20(3) Anglo American Capital plc, 4.45%, 9/27/20(3)(4) AngloGold Ashanti Holdings plc, 5.375%, 4/15/20(3) ArcelorMittal, 9.85%, 6/1/19(3) ArcelorMittal, 5.25%, 8/5/20(3) Freeport-McMoRan Copper & Gold, Inc., 8.375%, 4/1/17(3) Newmont Mining Corp., 6.25%, 10/1/39(3) Rio Tinto Finance USA Ltd., 3.50%, 11/2/20(3) Vale Overseas Ltd., 5.625%, 9/15/19(3) Vale Overseas Ltd., 4.625%, 9/15/20 MULTILINE RETAIL(2) J.C. Penney Corp., Inc., 6.875%, 10/15/15(3) Macy’s Retail Holdings, Inc., 5.35%, 3/15/12(3) MULTI-UTILITIES — 0.2% CenterPoint Energy Resources Corp., 6.125%, 11/1/17(3) CenterPoint Energy Resources Corp., 6.25%, 2/1/37(3) Dominion Resources, Inc., 6.40%, 6/15/18(3) Pacific Gas & Electric Co., 5.80%, 3/1/37(3) PG&E Corp., 5.75%, 4/1/14(3) Sempra Energy, 8.90%, 11/15/13(3) Sempra Energy, 6.50%, 6/1/16(3) Teco Finance, Inc., 6.75%, 5/1/15(3) OFFICE ELECTRONICS(2) Xerox Corp., 5.65%, 5/15/13(3) Xerox Corp., 4.25%, 2/15/15(3) OIL, GAS & CONSUMABLE FUELS — 0.7% Anadarko Petroleum Corp., 6.45%, 9/15/36(3) Apache Corp., 5.10%, 9/1/40(3) Apache Corp., 5.25%, 2/1/42(6) Arch Coal, Inc., 8.75%, 8/1/16(3) Bill Barrett Corp., 9.875%, 7/15/16(3) BP Capital Markets plc, 4.50%, 10/1/20(3) Chesapeake Energy Corp., 7.625%, 7/15/13(3) ConocoPhillips, 5.75%, 2/1/19(3) ConocoPhillips, 6.50%, 2/1/39(3) El Paso Corp., 7.875%, 6/15/12(3) El Paso Corp., 6.875%, 6/15/14(3) 36 Shares/ Principal Amount Value Enbridge Energy Partners LP, 6.50%, 4/15/18(3) Enbridge Energy Partners LP, 5.50%, 9/15/40(3) Encore Acquisition Co., 9.50%, 5/1/16(3) Enterprise Products Operating LLC, 6.30%, 9/15/17(3) Enterprise Products Operating LLC, 6.45%, 9/1/40(3) EOG Resources, Inc., 5.625%, 6/1/19(3) Hess Corp., 6.00%, 1/15/40(3) Kinder Morgan Energy Partners LP, 6.85%, 2/15/20(3) Kinder Morgan Energy Partners LP, 6.50%, 9/1/39(3) Magellan Midstream Partners LP, 6.55%, 7/15/19(3) Motiva Enterprises LLC, 5.75%, 1/15/20(3)(4) Nexen, Inc., 5.65%, 5/15/17(3) Petrobras International Finance Co., 5.75%, 1/20/20(3) Petrohawk Energy Corp., 7.875%, 6/1/15(3) Petroleos Mexicanos, 6.00%, 3/5/20(3) Plains All American Pipeline LP/PAA Finance Corp., 3.95%, 9/15/15(3) Plains All American Pipeline LP/PAA Finance Corp., 8.75%, 5/1/19(3) Range Resources Corp., 6.375%, 3/15/15(3) Sabine Pass LNG LP, 7.50%, 11/30/16(3) SandRidge Energy, Inc., 8.75%, 1/15/20(3) Shell International Finance BV, 3.10%, 6/28/15(3) Shell International Finance BV, 6.375%, 12/15/38(3) Talisman Energy, Inc., 7.75%, 6/1/19(3) TransCanada PipeLines Ltd., 3.80%, 10/1/20 Williams Partners LP, 5.25%, 3/15/20(3) Williams Partners LP, 4.125%, 11/15/20(3) PAPER & FOREST PRODUCTS — 0.2% Boise Cascade LLC, 7.125%, 10/15/14(3) Domtar Corp., 9.50%, 8/1/16(3) Georgia-Pacific LLC, 7.70%, 6/15/15(3) Georgia-Pacific LLC, 7.125%, 1/15/17(3)(4) International Paper Co., 9.375%, 5/15/19(3) International Paper Co., 7.30%, 11/15/39(3) Verso Paper Holdings LLC/Verso Paper, Inc., 9.125%, 8/1/14(3) PHARMACEUTICALS — 0.2% Abbott Laboratories, 5.875%, 5/15/16(3) Abbott Laboratories, 5.30%, 5/27/40(3) AstraZeneca plc, 5.40%, 9/15/12(3) AstraZeneca plc, 5.90%, 9/15/17(3) GlaxoSmithKline Capital, Inc., 4.85%, 5/15/13(3) Pfizer, Inc., 7.20%, 3/15/39(3) Watson Pharmaceuticals, Inc., 5.00%, 8/15/14(3) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.1% Boston Properties LP, 4.125%, 5/15/21(3) Digital Realty Trust LP, 5.875%, 2/1/20(3) Host Hotels & Resorts LP, 6.75%, 6/1/16(3) Kimco Realty Corp., 6.875%, 10/1/19(3) 37 Shares/ Principal Amount Value Sabra Health Care REIT, Inc., 9.125%, 4/15/15 Ventas Realty LP/Ventas Capital Corp., 3.125%, 11/30/15(3) REAL ESTATE MANAGEMENT & DEVELOPMENT(2) AMB Property LP, 6.625%, 12/1/19(3) CB Richard Ellis Services, Inc., 11.625%, 6/15/17(3) ROAD & RAIL — 0.1% Avis Budget Car Rental LLC/Avis Budget Finance, Inc., 9.625%, 3/15/18(3) Burlington Northern Santa Fe Corp., 5.05%, 3/1/41(3) Union Pacific Corp., 5.75%, 11/15/17(3) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT(2) Freescale Semiconductor, Inc., 9.25%, 4/15/18(3)(4) SOFTWARE(2) Intuit, Inc., 5.75%, 3/15/17(3) SPECIALTY RETAIL — 0.2% Burlington Coat Factory Warehouse Corp., 11.125%, 4/15/14(3) Couche-Tard US LP/Couche-Tard Finance Corp., 7.50%, 12/15/13(3) GSC Holdings Corp., 8.00%, 10/1/12(3) Lowe’s Cos., Inc., 2.125%, 4/15/16(3) Michaels Stores, Inc., 11.375%, 11/1/16(3) Staples, Inc., 9.75%, 1/15/14(3) Toys “R” Us Property Co. I LLC, 10.75%, 7/15/17 TEXTILES, APPAREL & LUXURY GOODS(2) Perry Ellis International, Inc., 8.875%, 9/15/13(3) THRIFTS & MORTGAGE FINANCE — 0.1% Cie de Financement Foncier, 1.25%, 12/1/11 JPY TOBACCO(2) Altria Group, Inc., 10.20%, 2/6/39(3) TRADING COMPANIES & DISTRIBUTORS(2) RSC Equipment Rental, Inc./RSC Holdings III LLC, 9.50%, 12/1/14(3) WIRELESS TELECOMMUNICATION SERVICES — 0.1% America Movil SAB de CV, 5.00%, 10/16/19(3) America Movil SAB de CV, 5.00%, 3/30/20(3) American Tower Corp., 4.625%, 4/1/15(3) Rogers Communications, Inc., 7.875%, 5/1/12(3) Rogers Communications, Inc., 6.25%, 6/15/13(3) TOTAL CORPORATE BONDS(Cost $106,573,902) U.S. Government Agency Mortgage-Backed Securities(7) — 5.1% FHLMC, 6.50%, 12/1/12(3) FHLMC, 7.00%, 6/1/14(3) FHLMC, 6.50%, 6/1/16(3) FHLMC, 6.50%, 6/1/16(3) FHLMC, 4.50%, 1/1/19(3) FHLMC, 5.00%, 10/1/19(3) FHLMC, 5.00%, 11/1/19(3) FHLMC, 5.50%, 11/1/19(3) FHLMC, 5.50%, 11/1/19(3) FHLMC, 5.50%, 11/1/19(3) FHLMC, 5.50%, 11/1/19(3) FHLMC, 5.50%, 11/1/19 FHLMC, 5.50%, 12/1/19(3) FHLMC, 5.00%, 2/1/20(3) FHLMC, 5.00%, 2/1/20(3) FHLMC, 5.50%, 3/1/20(3) FHLMC, 5.50%, 3/1/20(3) FHLMC, 5.50%, 3/1/20(3) FHLMC, 5.00%, 5/1/20(3) FHLMC, 5.00%, 5/1/20(3) FHLMC, 5.00%, 5/1/20(3) FHLMC, 4.50%, 7/1/20(3) FHLMC, 4.00%, 10/1/20(3) FHLMC, 5.00%, 4/1/21(3) 38 Shares/ Principal Amount Value FHLMC, 8.00%, 6/1/26(3) FHLMC, 8.00%, 6/1/26(3) FHLMC, 8.00%, 6/1/26(3) FHLMC, 8.00%, 7/1/26(3) FHLMC, 7.00%, 8/1/29(3) FHLMC, 7.50%, 8/1/29(3) FHLMC, 8.00%, 7/1/30(3) FHLMC, 6.50%, 6/1/31(3) FHLMC, 5.50%, 12/1/33(3) FHLMC, 6.50%, 5/1/34(3) FHLMC, 5.50%, 6/1/35(3) FHLMC, 5.00%, 9/1/35(3) FHLMC, 5.00%, 9/1/35(3) FHLMC, 5.50%, 10/1/35(3) FHLMC, 5.50%, 10/1/35(3) FHLMC, 5.00%, 11/1/35(3) FHLMC, 5.00%, 11/1/35(3) FHLMC, 6.50%, 3/1/36(3) FHLMC, 6.50%, 3/1/36(3) FHLMC, 5.50%, 1/1/38(3) FHLMC, 6.00%, 11/1/38 FHLMC, 6.50%, 7/1/47(3) FNMA, 6.00%, 5/1/11(3) FNMA, 6.50%, 3/1/12(3) FNMA, 6.50%, 4/1/12(3) FNMA, 6.50%, 4/1/12(3) FNMA, 6.50%, 4/1/12(3) FNMA, 6.00%, 12/1/13(3) FNMA, 5.32%, 4/1/14(3) FNMA, 6.00%, 4/1/14(3) FNMA, 7.50%, 6/1/15(3) FNMA, 5.17%, 1/1/16(3) FNMA, 4.50%, 5/1/19(3) FNMA, 4.00%, 6/1/19(3) FNMA, 4.50%, 6/1/19(3) FNMA, 4.50%, 12/1/19(3) FNMA, 5.00%, 3/1/20(3) FNMA, 5.00%, 3/1/20(3) FNMA, 5.00%, 4/1/20(3) FNMA, 5.00%, 5/1/20(3) FNMA, 5.00%, 5/1/20(3) FNMA, 5.00%, 7/1/20(3) FNMA, 7.00%, 5/1/26(3) FNMA, 7.00%, 6/1/26(3) FNMA, 7.50%, 3/1/27(3) FNMA, 6.50%, 4/1/29(3) FNMA, 6.50%, 6/1/29(3) FNMA, 6.50%, 6/1/29(3) FNMA, 7.00%, 7/1/29(3) FNMA, 7.00%, 7/1/29(3) FNMA, 6.50%, 8/1/29(3) FNMA, 7.00%, 3/1/30(3) FNMA, 8.00%, 7/1/30(3) FNMA, 7.50%, 9/1/30(3) FNMA, 6.50%, 9/1/31(3) FNMA, 7.00%, 9/1/31(3) FNMA, 6.50%, 1/1/32(3) FNMA, 7.00%, 6/1/32(3) FNMA, 6.50%, 10/1/32(3) FNMA, 5.50%, 6/1/33(3) FNMA, 5.50%, 8/1/33(3) FNMA, 5.00%, 11/1/33(3) FNMA, 5.50%, 1/1/34(3) FNMA, 5.50%, 9/1/34(3) FNMA, 5.50%, 10/1/34(3) FNMA, 6.00%, 10/1/34(3) FNMA, 5.00%, 11/1/34(3) FNMA, 5.50%, 3/1/35(3) FNMA, 5.50%, 3/1/35(3) FNMA, 5.50%, 3/1/35(3) FNMA, 5.50%, 3/1/35(3) FNMA, 5.50%, 3/1/35(3) FNMA, 5.00%, 4/1/35(3) FNMA, 6.00%, 5/1/35(3) FNMA, 6.00%, 5/1/35(3) FNMA, 6.00%, 6/1/35(3) FNMA, 6.00%, 6/1/35(3) FNMA, 6.00%, 6/1/35(3) FNMA, 5.00%, 7/1/35(3) FNMA, 5.50%, 7/1/35(3) FNMA, 6.00%, 7/1/35(3) FNMA, 6.00%, 7/1/35(3) FNMA, 6.00%, 7/1/35(3) FNMA, 5.50%, 8/1/35(3) FNMA, 6.00%, 8/1/35(3) FNMA, 4.50%, 9/1/35(3) FNMA, 5.50%, 9/1/35(3) FNMA, 5.50%, 9/1/35(3) 39 Shares/ Principal Amount Value FNMA, 5.50%, 9/1/35(3) FNMA, 5.50%, 9/1/35(3) FNMA, 5.50%, 9/1/35(3) FNMA, 5.00%, 10/1/35(3) FNMA, 5.50%, 10/1/35(3) FNMA, 6.00%, 10/1/35(3) FNMA, 5.50%, 11/1/35(3) FNMA, 6.00%, 11/1/35(3) FNMA, 6.50%, 11/1/35(3) FNMA, 6.50%, 11/1/35(3) FNMA, 6.50%, 12/1/35(3) FNMA, 6.50%, 4/1/36(3) FNMA, 6.00%, 8/1/36(3) FNMA, 5.00%, 10/1/36(3) FNMA, 5.00%, 11/1/36(3) FNMA, 5.50%, 1/1/37 FNMA, 5.50%, 2/1/37(3) FNMA, 6.00%, 5/1/37(3) FNMA, 6.00%, 7/1/37(3) FNMA, 6.50%, 8/1/37(3) FNMA, 6.50%, 6/1/47(3) FNMA, 6.50%, 8/1/47(3) FNMA, 6.50%, 8/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) GNMA, 9.00%, 4/20/25(3) GNMA, 7.50%, 10/15/25(3) GNMA, 6.00%, 4/15/26(3) GNMA, 6.00%, 4/15/26(3) GNMA, 7.50%, 6/15/26(3) GNMA, 7.00%, 12/15/27(3) GNMA, 7.50%, 12/15/27(3) GNMA, 6.50%, 1/15/28(3) GNMA, 6.00%, 5/15/28(3) GNMA, 6.50%, 5/15/28(3) GNMA, 7.00%, 5/15/31(3) GNMA, 5.50%, 4/15/32(3) GNMA, 5.50%, 11/15/32(3) GNMA, 6.50%, 10/15/38(3) TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES(Cost $73,504,783) Sovereign Governments & Agencies — 2.8% AUSTRALIA — 0.1% Government of Australia, 6.50%, 5/15/13 AUD New South Wales Treasury Corp., 5.50%, 3/1/17 AUD AUSTRIA — 0.1% Republic of Austria, 3.40%, 10/20/14 EUR Republic of Austria, 4.30%, 9/15/17(4) EUR Republic of Austria, 4.35%, 3/15/19(4) EUR Republic of Austria, 4.15%, 3/15/37(4) EUR BELGIUM — 0.1% Kingdom of Belgium, 4.00%, 3/28/14 EUR Kingdom of Belgium, 4.00%, 3/28/18 EUR Kingdom of Belgium, 3.75%, 9/28/20 EUR Kingdom of Belgium, 5.00%, 3/28/35 EUR BRAZIL — 0.1% Brazilian Government International Bond, 5.875%, 1/15/19(3) $ Brazilian Government International Bond, 5.625%, 1/7/41(3) $ CANADA — 0.1% Government of Canada, 3.75%, 6/1/12 CAD Government of Canada, 5.00%, 6/1/14 CAD Government of Canada, 3.75%, 6/1/19 CAD Government of Canada, 5.75%, 6/1/33 CAD Hydro Quebec, 8.40%, 1/15/22(3) $ 40 Shares/ Principal Amount Value DENMARK — 0.1% Kingdom of Denmark, 5.00%, 11/15/13 DKK Kingdom of Denmark, 4.00%, 11/15/17 DKK Kingdom of Denmark, 4.00%, 11/15/19 DKK FINLAND — 0.1% Government of Finland, 4.25%, 9/15/12 EUR Government of Finland, 3.125%, 9/15/14 EUR Government of Finland, 3.875%, 9/15/17 EUR Government of Finland, 4.375%, 7/4/19 EUR Government of Finland, 3.375%, 4/15/20 EUR Government of Finland, 4.00%, 7/4/25 EUR FRANCE — 0.1% Government of France, 4.00%, 4/25/14 EUR Government of France, 4.25%, 4/25/19 EUR Government of France, 5.50%, 4/25/29 EUR Government of France, 4.75%, 4/25/35 EUR GERMANY — 0.5% German Federal Republic, 4.25%, 10/12/12 EUR German Federal Republic, 3.50%, 1/4/16 EUR German Federal Republic, 3.75%, 1/4/19 EUR German Federal Republic, 5.625%, 1/4/28 EUR German Federal Republic, 4.75%, 7/4/34 EUR German Federal Republic, 4.25%, 7/4/39 EUR KfW, 4.375%, 10/11/13 EUR KfW, 4.125%, 10/15/14(3) EUR IRELAND — 0.1% Republic of Ireland, 4.00%, 1/15/14 EUR Republic of Ireland, 5.90%, 10/18/19 EUR Republic of Ireland, 5.40%, 3/13/25 EUR ITALY — 0.1% Republic of Italy, 3.125%, 1/26/15(3) EUR Republic of Italy, 5.25%, 8/1/17 EUR Republic of Italy, 4.75%, 8/1/23 EUR Republic of Italy, 5.00%, 8/1/34 EUR Republic of Italy, 4.00%, 2/1/37 EUR JAPAN — 0.4% Government of Japan, 1.20%, 3/20/12 JPY Government of Japan, 0.60%, 9/20/14 JPY Government of Japan, 1.20%, 6/20/15 JPY Government of Japan, 1.50%, 9/20/18 JPY Government of Japan, 2.10%, 12/20/26 JPY Government of Japan, 2.40%, 3/20/37 JPY MEXICO — 0.1% United Mexican States, 5.625%, 1/15/17(3) $ United Mexican States, 5.95%, 3/19/19(3) $ United Mexican States, 6.05%, 1/11/40(3) $ MULTI-NATIONAL — 0.1% European Investment Bank, 4.75%, 6/6/12 GBP European Investment Bank, 5.375%, 10/15/12 EUR 41 Shares/ Principal Amount Value NETHERLANDS — 0.1% Kingdom of Netherlands, 4.25%, 7/15/13 EUR Kingdom of Netherlands, 4.00%, 7/15/16 EUR Kingdom of Netherlands, 3.50%, 7/15/20 EUR Kingdom of Netherlands, 4.00%, 1/15/37 EUR PORTUGAL — 0.1% Republic of Portugal, 3.60%, 10/15/14 EUR Republic of Portugal, 4.35%, 10/16/17 EUR Republic of Portugal, 4.75%, 6/14/19 EUR Republic of Portugal, 4.10%, 4/15/37 EUR SPAIN — 0.1% Government of Spain, 5.40%, 7/30/11 EUR Government of Spain, 4.25%, 1/31/14 EUR Government of Spain, 4.00%, 4/30/20 EUR Government of Spain, 4.90%, 7/30/40 EUR SWEDEN — 0.1% Government of Sweden, 5.25%, 3/15/11 SEK Government of Sweden, 6.75%, 5/5/14 SEK Government of Sweden, 4.25%, 3/12/19 SEK UNITED KINGDOM — 0.3% Government of United Kingdom, 5.00%, 3/7/12 GBP Government of United Kingdom, 5.00%, 9/7/14 GBP Government of United Kingdom, 4.00%, 9/7/16 GBP Government of United Kingdom, 4.50%, 3/7/19 GBP Government of United Kingdom, 3.75%, 9/7/19 GBP Government of United Kingdom, 8.00%, 6/7/21 GBP Government of United Kingdom, 4.25%, 6/7/32 GBP Government of United Kingdom, 4.25%, 3/7/36 GBP Government of United Kingdom, 4.50%, 12/7/42 GBP TOTAL SOVEREIGN GOVERNMENTS & AGENCIES (Cost $44,697,192) U.S. Government Agency Securities and Equivalents — 1.7% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES — 0.8% FHLMC, 2.50%, 4/23/14 FNMA, 6.625%, 11/15/30(3) GOVERNMENT-BACKED CORPORATE BONDS(8) — 0.9% Bank of America Corp., VRN, 0.59%, 1/31/11(3) Citigroup Funding, Inc., VRN, 0.62%, 1/31/11(3) KeyCorp, VRN, 0.94%, 12/15/10(3) Morgan Stanley, VRN, 0.64%, 12/20/10(3) TOTAL U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS (Cost $25,334,212) Commercial Paper(9) — 1.5% Austin Texas, 0.30%, 12/15/10(3) Chariot Funding LLC, 0.25%, 12/1/10(3)(4) Chicago Illinois, 0.40%, 2/3/11 Crown Point Capital Co., 0.40%, 12/10/10(3)(4) Govco LLC, 0.45%, 2/7/11(3)(4) Legacy Capital LLC, 0.35%, 12/2/10(3)(4) Salvation Army (The), 0.27%, 12/2/10(3) Shell International Finance BV, 0.38%, 4/5/11(3)(4) TOTAL COMMERCIAL PAPER(Cost $23,518,869) 42 Shares/ Principal Amount Value Commercial Mortgage-Backed Securities(7) — 1.2% Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42(3) Commercial Mortgage Pass-Through Certificates, Series 2004 LB3A, Class A4 SEQ, VRN, 5.23%, 12/1/10(3) Credit Suisse Mortgage Capital Certificates, Series 2007 TF2A, Class A1, VRN, 0.43%, 12/15/10, resets monthly off the 1-month LIBOR plus 0.18% with no caps(3)(4) Greenwich Capital Commercial Funding Corp., Series 2005 GG3, Class A4, VRN, 4.80%, 12/1/10(3) GS Mortgage Securities Corp. II, Series 2004 GG2, Class A6 SEQ, VRN, 5.40%, 12/1/10(3) GS Mortgage Securities Corp. II, Series 2005 GG4, Class A4 SEQ, 4.76%, 7/10/39(3) GS Mortgage Securities Corp. II, Series 2005 GG4, Class A4A SEQ, 4.75%, 7/10/39(3) LB-UBS Commercial Mortgage Trust, Series 2004 C1, Class A4 SEQ, 4.57%, 1/15/31(3) LB-UBS Commercial Mortgage Trust, Series 2004 C2, Class A4 SEQ, 4.37%, 3/15/36(3) LB-UBS Commercial Mortgage Trust, Series 2005 C2, Class A2 SEQ, 4.82%, 4/15/30(3) LB-UBS Commercial Mortgage Trust, Series 2005 C5, Class AM, VRN, 5.02%, 12/13/10(3) Merrill Lynch Floating Trust, Series 2006-1, Class A1, VRN, 0.32%, 12/15/10, resets monthly off the 1-month LIBOR plus 0.07% with no caps(3)(4) $ 1,233,151 Morgan Stanley Capital I, Series 2001 T5, Class A4 SEQ, 6.39%, 10/15/35(3) Morgan Stanley Capital I, Series 2005 HQ6, Class A2A SEQ, 4.88%, 8/13/42(3) PNC Mortgage Acceptance Corp., Series 2001 C1, Class A2 SEQ, 6.36%, 3/12/34(3) Wachovia Bank Commercial Mortgage Trust, Series 2003 C3, Class A2 SEQ, 4.87%, 2/15/35(3) Wachovia Bank Commercial Mortgage Trust, Series 2004 C11, Class A3 SEQ, 4.72%, 1/15/41(3) Wachovia Bank Commercial Mortgage Trust, Series 2004 C15, Class A3 SEQ, 4.50%, 10/15/41(3) Wachovia Bank Commercial Mortgage Trust, Series 2005 C20, Class A5, VRN, 5.09%, 12/1/10(3) Wachovia Bank Commercial Mortgage Trust, Series 2005 C20, Class A6A, VRN, 5.11%, 12/1/10(3) Wachovia Bank Commercial Mortgage Trust, Series 2006 C23, Class A4, VRN, 5.42%, 12/1/10(3) Washington Mutual Commercial Mortgage Securities Trust, Series 2003 C1A, Class A SEQ, 3.83%, 1/25/35(3)(4) TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $17,904,770) 43 Shares/ Principal Amount Value Collateralized Mortgage Obligations(7) — 1.0% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 0.4% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 Banc of America Alternative Loan Trust, Series 2007-2, Class 2A4, 5.75%, 6/25/37(3) Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19(3) Citicorp Mortgage Securities, Inc., Series 2003-6, Class 1A2 SEQ, 4.50%, 5/25/33 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2003 J13, Class 1A1 SEQ, 5.25%, 1/25/34(3) MASTR Alternative Loans Trust, Series 2003-8, Class 4A1, 7.00%, 12/25/33(3) MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33(3) Wamu Mortgage Pass-Through Certificates, Series 2003 S11, Class 3A5, 5.95%, 11/25/33(3) Wells Fargo Mortgage-Backed Securities Trust, Series 2005-5, Class 1A1, 5.00%, 5/25/20 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2007 AR10, Class 1A1, VRN, 6.20%, 12/1/10 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.6% FHLMC, Series 2926, Class EW SEQ, 5.00%, 1/15/25(3) FHLMC, Series 3203, Class VN SEQ, 5.00%, 6/15/22(3) FNMA, Series 2003-52, Class KF SEQ, VRN, 0.65%, 12/27/10, resets monthly off the 1-month LIBOR plus 0.40% with a cap of 7.50%(3) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $14,854,112) Municipal Securities — 0.7% Bay Area Toll Auth. Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40(3) California GO, (Building Bonds), 7.30%, 10/1/39(3) California GO, (Building Bonds), 7.60%, 11/1/40(6) Columbus Development Auth. Industrial Rev., (Litho-Krome), VRDN, 0.50%, 12/1/10 (LOC: Bank of America N.A.)(3) Georgia Municipal Electric Auth. Rev., Series 2010 J, (Building Bonds), 6.64%, 4/1/57(3) Illinois GO, (Taxable Pension), 5.10%, 6/1/33(3) Illinois GO, Series 2010-3, (Building Bonds), 6.73%, 4/1/35 Los Angeles Community College District GO, Series 2010 D, (Election of 2008), 6.68%, 8/1/36(3) Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39(3) Metropolitan Transportation Auth. Rev., Series 2010 C1, (Building Bonds), 6.69%, 11/15/40 44 Shares/ Principal Amount Value New Jersey State Turnpike Auth. Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40(3) Ohio Water Development Auth. Pollution Control Rev., Series 2010 B2, (Building Bonds), 4.88%, 12/1/34(3) Orange County Housing Finance Auth. Multifamily Rev., Series 2002 B, (Millenia), VRDN, 0.24%, 12/1/10 (LOC: FNMA)(3) Oregon State Department of Transportation Highway Usertax Rev., Series 2010 A, (Building Bonds), 5.83%, 11/15/34(3) Rutgers State University Rev., Series 2010 H, (Building Bonds), 5.67%, 5/1/40(3) Sacramento Municipal Utility District Electric Rev., Series 2010 W, (Building Bonds), 6.16%, 5/15/36(3) Salt River Agricultural Improvement & Power District Electric Rev., Series 2010 A, (Building Bonds), 4.84%, 1/1/41(3) San Francisco City and County Public Utilities Water Commission Rev., Series 2010 B, (Building Bonds), 6.00%, 11/1/40(3) Santa Clara Valley Transportation Auth. Sales Tax Rev., Series 2010 A, (Building Bonds), 5.88%, 4/1/32(3) Texas GO, (Building Bonds), 5.52%, 4/1/39(3) University Regiments Medical Center Rev., (Building Bonds), 6.55%, 5/15/48(3) Washington GO, Series 2010 F, (Building Bonds), 5.14%, 8/1/40(3) TOTAL MUNICIPAL SECURITIES(Cost $11,416,962) Convertible Preferred Stocks(2) INSURANCE(2) Aspen Insurance Holdings Ltd., Series AHL, 5.625% LEISURE EQUIPMENT & PRODUCTS(2) Callaway Golf Co., Series B, 7.50% MEDIA(2) LodgeNet Interactive Corp., 10.00%(4) 28 REAL ESTATE INVESTMENT TRUSTS (REITs)(2) Entertainment Properties Trust, Series E, 9.00% Lexington Realty Trust, Series C, 6.50% TOBACCO(2) Universal Corp., 6.75% 40 TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $506,415) Preferred Stocks(2) DIVERSIFIED FINANCIAL SERVICES(2) Ally Financial, Inc., 7.00%(4) 77 REAL ESTATE INVESTMENT TRUSTS (REITs)(2) DuPont Fabros Technology, Inc., Series A, 7.875% National Retail Properties, Inc., Series C, 7.375% PS Business Parks, Inc., Series O, 7.375% TOTAL PREFERRED STOCKS(Cost $171,687) Asset-Backed Securities(2)(7) CenterPoint Energy Transition Bond Co. LLC, Series 2005 A, Class A4 SEQ, 5.17%, 8/1/19(3) (Cost $129,976) 45 Shares Value Temporary Cash Investments – Segregated For Futures Contracts — 0.9% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares(Cost $13,994,000) Temporary Cash Investments — 2.7% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares(3)(Cost $42,118,056) TOTAL INVESTMENT SECURITIES — 99.1%(Cost $1,322,076,425) OTHER ASSETS AND LIABILITIES — 0.9% TOTAL NET ASSETS — 100.0% 46 Forward Foreign Currency Exchange Contracts Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for AUD Barclays Bank plc 1/28/11 EUR for DKK Barclays Bank plc 1/28/11 JPY for EUR UBS AG 1/28/11 EUR for GBP Westpac Banking Corp. 1/28/11 JPY for GBP HSBC Bank plc 1/28/11 CAD for USD UBS AG 1/28/11 CAD for USD UBS AG 1/28/11 39 CHF for USD UBS AG 1/28/11 CHF for USD HSBC Bank plc 1/28/11 DKK for USD UBS AG 1/28/11 DKK for USD Barclays Bank plc 1/28/11 EUR for USD Westpac Banking Corp. 1/28/11 EUR for USD HSBC Bank plc 1/28/11 EUR for USD UBS AG 1/28/11 JPY for USD Westpac Banking Corp. 1/28/11 JPY for USD Barclays Bank plc 1/28/11 NOK for USD UBS AG 1/28/11 NZD for USD UBS AG 1/28/11 SEK for USD Deutsche Bank AG 1/28/11 (Value on Settlement Date $2,169,355) Contracts to Buy Counterparty Settlement Date Value Unrealized Gain (Loss) AUD for EUR Barclays Bank plc 1/28/11 DKK for EUR Barclays Bank plc 1/28/11 EUR for JPY UBS AG 1/28/11 GBP for EUR Westpac Banking Corp. 1/28/11 GBP for JPY HSBC Bank plc 1/28/11 AUD for USD HSBC Bank plc 1/28/11 AUD for USD UBS AG 1/28/11 EUR for USD Barclays Bank plc 1/28/11 GBP for USD UBS AG 1/28/11 GBP for USD HSBC Bank plc 1/28/11 JPY for USD HSBC Bank plc 1/28/11 JPY for USD UBS AG 1/28/11 NOK for USD Deutsche Bank AG 1/28/11 NZD for USD Westpac Banking Corp. 1/28/11 SEK for USD UBS AG 1/28/11 (Value on Settlement Date $3,091,446) 47 Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 57 NASDAQ 100 E-Mini Futures December 2010 $ (7,337) 30 S&P 400 Midcap Index E-Mini Futures December 2010 S&P 500 E-Mini Futures December 2010 70 U.S. Long Bond March 2011 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) U.S. Treasury 2-Year Notes March 2011 Notes to Schedule of Investments ADR American Depositary Receipt AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc CVA Certificaten Van Aandelen DKK Danish Krone Equivalent Security whose principal payments are backed by the full faith and credit of the United States EUR Euro FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GBP British Pound GDR Global Depositary Receipt GNMA Government National Mortgage Association GO General Obligation JPY Japanese Yen LB-UBS Lehman Brothers, Inc. — UBS AG LIBOR London Interbank Offered Rate LOC Letter of Credit MASTR Mortgage Asset Securitization Transactions, Inc. NOK Norwegian Krone NVDR Non-Voting Depositary Receipt NZD New Zealand Dollar OJSC Open Joint Stock Company resets The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEK Swedish Krona SEQ Sequential Payer USD United States Dollar VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Non-income producing. Category is less than 0.05% of total net assets. Security, or a portion thereof, has been segregated for when-issued securities and/or futures contracts. At the period end, the aggregate value of securities pledged was $73,661,000. (4) Security was purchased under Rule 144A or Section 4(2) of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $26,297,470, which represented 1.7% of total net assets. Step-coupon security. These securities are issued with a zero coupon and become interest bearing at a predetermined rate and date and are issued at a substantial discount from their value at maturity. Interest reset or final maturity date is indicated, as applicable. Rate shown is effective at the period end. When-issued security. Final maturity date indicated, unless otherwise noted. The debt is guaranteed under the Federal Deposit Insurance Corporation’s (FDIC) Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC’s guarantee is the earlier of the maturity date of the debt or December 31, 2012. The rate indicated is the yield to maturity at purchase. See Notes to Financial Statements. 48 Statement of Assets and Liabilities NOVEMBER 30, 2010 Assets Investment securities, at value (cost of $1,322,076,425) Foreign currency holdings, at value (cost of $1,397,048) Receivable for investments sold Receivable for capital shares sold Unrealized gain on forward foreign currency exchange contracts Receivable for variation margin on futures contracts Dividends and interest receivable Other assets Liabilities Disbursements in excess of demand deposit cash Payable for investments purchased Payable for capital shares redeemed Payable for variation margin on futures contracts Unrealized loss on forward foreign currency exchange contracts Accrued management fees Distribution and service fees payable Accrued foreign taxes Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value $6.29* B Class, $0.01 Par Value C Class, $0.01 Par Value R Class, $0.01 Par Value *Maximum offering price $6.67 (net asset value divided by 0.9425) See Notes to Financial Statements. 49 Statement of Operations YEAR ENDED NOVEMBER 30, 2010 Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $433,096) $19,538,560 Interest Expenses: Management fees Distribution and service fees: A Class B Class C Class R Class Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (net of foreign tax expenses paid (refunded) of $210,158) Futures contract transactions Swap agreement transactions Foreign currency transactions (net of foreign tax expenses paid (refunded) of $54,853) Change in net unrealized appreciation (depreciation) on: Investments (net of deferred foreign taxes of $(151,896)) Futures contracts Swap agreements Translation of assets and liabilities in foreign currencies Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations $135,284,485 See Notes to Financial Statements. 50 Statement of Changes in Net Assets YEARS ENDED NOVEMBER 30, 2, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class Institutional Class A Class B Class C Class R Class Decrease in net assets from distributions Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Undistributed net investment income See Notes to Financial Statements. 51 Notes to Financial Statements NOVEMBER 30, 2010 1. Organization American Century Strategic Asset Allocations, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company and is organized as a Maryland corporation. Strategic Allocation: Moderate Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to provide as high a level of total return (capital appreciation plus dividend and interest income) as is consistent with its mix of asset types. The fund pursues its objective by diversifying investments among three asset classes — equity securities, bonds and money market instruments, the mix of which will depend on the risk profile of the fund. The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. 52 Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Certain countries impose taxes on realized gains on the sale of securities registered in their country. The fund records the foreign tax expense, if any, on an accrual basis. The foreign tax expense on realized gains and unrealized appreciation reduces the net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes paydown gain (loss) and accretion of discounts and amortization of premiums. When-Issued and Forward Commitments — The fund may engage in securities transactions on a when-issued or forward commitment basis. In these transactions, the securities’ prices and yields are fixed on the date of the commitment. In a when-issued transaction, the payment and delivery are scheduled for a future date and during this period, securities are subject to market fluctuations. In a forward commitment transaction, the fund may sell a security and at the same time make a commitment to purchase the same security at a future date at a specified price. Conversely, the fund may purchase a security and at the same time make a commitment to sell the same security at a future date at a specified price. These types of transactions are executed simultaneously in what are known as “roll” transactions. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. The fund accounts for “roll” transactions as purchases and sales. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Certain countries impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The fund records the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. 53 Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Exchange-Traded Funds — The fund may invest in exchange-traded funds (ETFs). ETFs are a type of index fund bought and sold on a securities exchange. An ETF trades like common stock and represents a fixed portfolio of securities designed to track the performance and dividend yield of a particular domestic or foreign market index. A fund may purchase an ETF to temporarily gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although a lack of liquidity on an ETF could result in it being more volatile. Additionally, ETFs have fees and expenses that reduce their value. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. Additionally, non-U.S. tax returns filed by the fund due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for seven years from the date of filing. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income are declared and paid quaterly. Distributions from net realized gains, if any, are generally declared and paid twice per year. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 54 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 0.90% to 1.10% for the Investor Class, A Class, B Class, C Class and R Class. The Institutional Class is 0.20% less at each point within the range. The effective annual management fee for each class for the year ended November 30, 2010 was 1.06% for the Investor Class, A Class, B Class, C Class and R Class and 0.86% for the Institutional Class. Prior to July 16, 2010, ACIM had entered into a subadvisory agreement with American Century Global Investment Management, Inc. (ACGIM) (see Note 10) on behalf of the fund, under which ACGIM made investment decisions for the international and emerging markets portions of the fund in accordance with the fund’s investment objectives, policies and restrictions under the supervision of ACIM and the Board of Directors. ACIM paid all costs associated with retaining ACGIM as the subadvisor of the fund. Distribution and Service Fees — The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and C Class will each pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended November 30, 2010, are detailed in the Statement of Operations. Acquired Fund Fees and Expenses — The fund may invest in mutual funds, exchange-traded funds, and business development companies (the acquired funds). The fund will indirectly realize its pro rata share of the fees and expenses of the acquired funds in which it invests. These indirect fees and expenses are not paid out of the fund’s assets but are reflected in the return realized by the fund on its investment in the acquired funds. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a securities lending agreement with JPMorgan Chase Bank (JPMCB) and a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 55 4. Investment Transactions Purchases of investment securities, excluding short-term investments, for the year ended November 30, 2010, totaled $1,260,799,628, of which $104,266,447 represented U.S. Treasury and Government Agency obligations. Sales of investment securities, excluding short-term investments, for the year ended November 30, 2010, totaled $1,450,417,905, of which $176,704,795 represented U.S. Treasury and Government Agency obligations. 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year Ended November 30, 2010 Year Ended November 30, 2009 Shares Amount Shares Amount Investor Class/Shares Authorized Sold $ 136,441,532 Issued in reinvestment of distributions Redeemed Institutional Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed A Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed B Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed C Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed R Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed Net increase (decrease) 56 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks & Rights — Foreign Common Stocks & Rights — U.S. Treasury Securities — — Corporate Bonds — — U.S. Government Agency Mortgage-Backed Securities — — Sovereign Governments & Agencies — — U.S. Government Agency Securities and Equivalents — — Commercial Paper — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Municipal Securities — — Convertible Preferred Stocks — — Preferred Stocks — — Asset-Backed Securities — — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Forward Foreign Currency Exchange Contracts — — Futures Contracts — — Total Unrealized Gain (Loss) on Other Financial Instruments — 57 7. Derivative Instruments Credit Risk — The fund is subject to credit risk in the normal course of pursuing its investment objectives. The value of a bond generally declines as the credit quality of its issuer declines. Credit default swap agreements enable a fund to buy/sell protection against a credit event of a specific issuer or index. A fund may attempt to enhance returns by selling protection or attempt to mitigate credit risk by buying protection. The buyer/seller of credit protection against a security or basket of securities may pay/receive an up-front or periodic payment to compensate for/against potential default events. A fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Changes in value, including the periodic amounts of interest to be paid or received on swap agreements, are recorded as unrealized appreciation (depreciation) on swap agreements. Realized gain or loss is recorded upon receipt or payment of a periodic settlement or termination of swap agreements. Net realized and unrealized gains or losses occurring during the holding period of swap agreements are a component of net realized gain (loss) on swap agreement transactions and change in net unrealized appreciation (depreciation) on swap agreements, respectively. The risks of entering into swap agreements include the possible lack of liquidity, failure of the counterparty to meet its obligations, and that there may be unfavorable changes in the underlying investments or instruments. The fund held no credit risk derivative instruments at period end. The fund participated in one credit default swap agreement to buy protection throughout most of the year and liquidated the position shortly before period end. Equity Price Risk — The fund is subject to equity price risk in the normal course of pursuing its investment objectives. A fund may enter into futures contracts based on an equity index in order to manage its exposure to changes in market conditions. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund is required to deposit either cash or securities in an amount equal to a certain percentage of the contract value (initial margin). Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The equity price risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Foreign Currency Risk — The fund is subject to foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The value of foreign investments held by a fund may be significantly affected by changes in foreign currency exchange rates. The dollar value of a foreign security generally decreases when the value of the dollar rises against the foreign currency in which the security is denominated and tends to increase when the value of the dollar declines against such foreign currency. A fund may enter into forward foreign currency exchange contracts to reduce a fund’s exposure to foreign currency exchange rate fluctuations, or to shift exposure to the fluctuations in the value of foreign currencies from one foreign currency to another foreign currency. The net U.S. dollar value of foreign currency underlying all contractual commitments held by a fund and the resulting unrealized appreciation or depreciation are determined daily using prevailing exchange rates. Realized gain or loss is recorded upon the termination of the contract. Net realized and unrealized gains or losses occurring during the holding period of forward foreign currency exchange contracts are a component of net realized gain (loss) on foreign currency transactions and change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies, respectively. A fund bears the risk of an unfavorable change in the foreign currency exchange rate underlying the forward contract. Additionally, losses, up to the fair value, may arise if the counterparties do not perform under the contract terms. The foreign currency risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. 58 Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Value of Derivative Instruments as of November 30, 2010 Asset Derivatives Liability Derivatives Type of Risk Exposure Location on Statement of Assets and Liabilities Value Location on Statement of Assets and Liabilities Value Equity Price Risk Receivable for variation margin on futures contracts $ 22,902 Payable for variation margin on futures contracts Foreign Currency Risk Unrealized gain on forward foreign currency exchange contracts 68,707 Unrealized loss on forward foreign currency exchange contracts Interest Rate Risk Receivable for variation margin on futures contracts 41,563 Payable for variation margin on futures contracts $133,172 $240,049 Effect of Derivative Instruments on the Statement of Operations for the Year Ended November 30, 2010 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation) Type of Risk Exposure Location on Statement of Operations Value Location on Statement of Operations Value Credit Risk Net realized gain (loss) on swap agreement transactions Change in net unrealized appreciation (depreciation) on swap agreements Equity Price Risk Net realized gain (loss) on futures contract transactions Change in net unrealized appreciation (depreciation) on futures contracts Foreign Currency Risk Net realized gain (loss) on foreign currency transactions Change in net unrealized appreciation (depreciation) on translation of assets and liabilities in foreign currencies Interest Rate Risk Net realized gain (loss) on futures contract transactions Change in net unrealized appreciation (depreciation) on futures contracts 59 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 9. Federal Tax Information On December 28, 2010, the fund declared and paid the following per-share distributions from net investment income to shareholders of record on December 27, 2010: Investor Institutional A B C R The tax character of distributions paid during the years ended November 30, 2010 and November 30, 2009 were as follows: Distributions Paid From Ordinary income Long-term capital gains — — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of paydown losses, interest on swap agreements, foreign taxes, certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2010, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on derivatives and translation of assets and liabilities in foreign currencies Other book-to-tax adjustments Net tax appreciation (depreciation) Undistributed ordinary income Accumulated capital losses The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization for tax purposes of unrealized gains (losses) on certain forward foreign currency exchange contracts, futures contracts and investments in passive foreign investment companies. Other book-to-tax adjustments are attributable primarily to the tax deferral of losses on straddle positions. The accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire in 2017. 60 10. Corporate Event As part of a long-standing estate and business succession plan established by James E. Stowers, Jr., the founder of American Century Investments, ACC Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the fund’s advisors. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee was considered a change of control of ACC and therefore also a change of control of the fund’s advisors even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of the fund’s investment advisory and subadvisory agreements. As required by the 1940 Act, the assignment automatically terminated such agreements, making the approval of a new agreement necessary. On February 18, 2010, the Board of Directors approved interim investment advisory and subadvisory agreements under which the fund was managed until a new agreement was approved. The new investment advisory agreement for the fund was approved by the Board of Directors on March 29, 2010, and by shareholders at a Special Meeting of Shareholders on June 16, 2010. It went into effect on July 16, 2010. The new agreement, which is substantially identical to the terminated agreement (with the exception of different effective and termination dates), did not result in changes in the management of American Century Investments, the fund, its investment objectives, fees or services provided. In order to streamline American Century’s corporate organization, ACGIM was merged into ACIM on July 16, 2010, eliminating the need for a new subadvisory agreement. 11. Other Tax Information (Unaudited) The following information is provided pursuant to provisions of the Internal Revenue Code. The fund hereby designates up to the maximum amount allowable as qualified dividend income for the fiscal year ended November 30, 2010. For corporate taxpayers, the fund hereby designates $12,241,352, or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended November 30, 2010 as qualified for the corporate dividends received deduction. 61 Financial Highlights Investor Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income From Net Realized Gains — — Total Distributions Net Asset Value, End of Period Total Return(2) 9.65% 22.86% (27.85)% 12.26% 12.49% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.07% 1.08% 1.06% 1.05% 1.05% Ratio of Net Investment Income (Loss) to Average Net Assets 1.44% 1.83% 2.09% 2.00% 2.00% Portfolio Turnover Rate 87% 135% 163% 147% 203% Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 62 Institutional Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income From Net Realized Gains — — Total Distributions Net Asset Value, End of Period Total Return(2) 9.87% 23.11% (27.70)% 12.48% 12.55% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.87% 0.88% 0.86% 0.85% 0.85% Ratio of Net Investment Income (Loss) to Average Net Assets 1.64% 2.03% 2.29% 2.20% 2.20% Portfolio Turnover Rate 87% 135% 163% 147% 203% Net Assets, End of Period (in thousands) (1) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 63 A Class(1) For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(2) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income From Net Realized Gains — — Total Distributions Net Asset Value, End of Period Total Return(3) 9.39% 22.60% (28.07)% 11.99% 12.06% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.32% 1.33% 1.31% 1.30% 1.30% Ratio of Net Investment Income (Loss) to Average Net Assets 1.19% 1.58% 1.84% 1.75% 1.75% Portfolio Turnover Rate 87% 135% 163% 147% 203% Net Assets, End of Period (in thousands) Prior to December 3, 2007, the A Class was referred to as the Advisor Class. Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 64 B Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income From Net Realized Gains — — Total Distributions Net Asset Value, End of Period Total Return(2) 8.56% 21.69% (28.61)% 11.16% 11.39% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.07% 2.08% 2.06% 2.05% 2.05% Ratio of Net Investment Income (Loss) to Average Net Assets 0.44% 0.83% 1.09% 1.00% 1.00% Portfolio Turnover Rate 87% 135% 163% 147% 203% Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 65 C Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income From Net Realized Gains — — Total Distributions Net Asset Value, End of Period Total Return(2) 8.54% 21.64% (28.56)% 11.15% 11.37% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.07% 2.08% 2.06% 2.05% 2.05% Ratio of Net Investment Income (Loss) to Average Net Assets 0.44% 0.83% 1.09% 1.00% 1.00% Portfolio Turnover Rate 87% 135% 163% 147% 203% Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 66 R Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income From Net Realized Gains — — Total Distributions Net Asset Value, End of Period Total Return(2) 8.94% 22.30% (28.24)% 11.72% 11.95% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.57% 1.58% 1.56% 1.55% 1.55% Ratio of Net Investment Income (Loss) to Average Net Assets 0.94% 1.33% 1.59% 1.50% 1.50% Portfolio Turnover Rate 87% 135% 163% 147% 203% Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 67 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders, American Century Strategic Asset Allocations, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of Strategic Allocation: Moderate Fund, one of the funds constituting American Century Strategic Asset Allocations, Inc. (the “Corporation”), as of November 30, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Corporation’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporation’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2010, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Strategic Allocation: Moderate Fund of American Century Strategic Asset Allocations, Inc., as of November 30, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri January 21, 2011 68 Proxy Voting Results A special meeting of shareholders was held on June 16, 2010, to vote on the following proposals. Each proposal received the required number of votes and was adopted. A summary of voting results is listed below each proposal. Proposal 1: To elect one Director to the Board of Directors of American Century Strategic Asset Allocations, Inc. (the proposal was voted on by all shareholders of funds issued by American Century Strategic Asset Allocations, Inc.): John R. Whitten For: Withhold: 71,829,301 Abstain: 0 Broker Non-Vote: 0 The other directors whose term of office continued after the meeting include Jonathan S. Thomas, Thomas A. Brown, Andrea C. Hall, James A. Olson, Donald H. Pratt, and M. Jeannine Strandjord. Proposal 2: To approve a management agreement between the fund and American Century Investment Management, Inc.: Investor, A, B, C and R Classes For: Against: 4,273,273 Abstain: 26,796,226 Broker Non-Vote: Institutional Class For: Against: Abstain: 0 Broker Non-Vote: 69 Management The Board of Directors The individuals listed below serve as directors of the fund. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors), is 72. However, the mandatory retirement age for an individual director may be extended with the approval of the remaining independent directors. Mr. Thomas is the only director who is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Independent Directors Thomas A. Brown Year of Birth: 1940 Position(s) with the Fund: Director Length of Time Served: Since 1980 Principal Occupation(s) During the Past Five Years: Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BS in Mechanical Engineering, University of Kansas; formerly, Chief Executive Officer, Associated Bearings Company; formerly, Area Vice President, Applied Industrial Technologies (bearings and power transmission company) Andrea C. Hall Year of Birth: 1945 Position(s) with the Fund: Director Length of Time Served: Since 1997 Principal Occupation(s) During the Past Five Years: Retired as advisor to the President, Midwest Research Institute (not-for-profit research organization) (June 2006) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BS in Biology, Florida State University; PhD in Biology, Georgetown University; formerly, Senior Vice President and Director of Research Operations, Midwest Research Institute 70 James A. Olson Year of Birth: 1942 Position(s) with the Fund: Director Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: Member, Plaza Belmont LLC (private equity fund manager); Chief Financial Officer, Plaza Belmont LLC (September 1999 to September 2006) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: Saia, Inc. and Entertainment Properties Trust Education/Other Professional Experience: BS in Business Administration and MBA, St. Louis University; CPA; 21 years of experience as a partner in the accounting firm of Ernst & Young LLP Donald H. Pratt Year of Birth: 1937 Position(s) with the Fund: Director, Chairman of the Board Length of Time Served: Since 1995 (Chairman since 2005) Principal Occupation(s) During the Past Five Years: Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BS in Industrial Engineering, Wichita State University; MBA, Harvard Business School; serves on the Board of Governors of the Independent Directors Council and Investment Company Institute; formerly, Chairman of the Board, Butler Manufacturing Company (metal buildings producer) M. Jeannine Strandjord Year of Birth: 1945 Position(s) with the Fund: Director Length of Time Served: Since 1994 Principal Occupation(s) During the Past Five Years: Retired, formerly, Senior Vice President, Process Excellence, Sprint Corporation (telecommunications company) (January 2005 to September 2005) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: DST Systems Inc., Euronet Worldwide Inc., Charming Shoppes, Inc. Education/Other Professional Experience: BS in Business Administration and Accounting, University of Kansas; CPA; formerly, Senior Vice President of Financial Services and Treasurer and Chief Financial Officer, Global Markets Group; Sprint Corporation; formerly, with the accounting firm of Ernst and Whinney John R. Whitten Year of Birth: 1946 Position(s) with the Fund: Director Length of Time Served: Since 2008 Principal Occupation(s) During the Past Five Years: Project Consultant, Celanese Corp. (industrial chemical company) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: Rudolph Technologies, Inc. Professional Education/Experience: BS in Business Administration, Cleveland State University; CPA; formerly, Chief Financial Officer and Treasurer, Applied Industrial Technologies, Inc.; thirteen years of experience with accounting firm Deloitte & Touche LLP 71 Interested Director Jonathan S. Thomas Year of Birth: 1963 Position(s) with the Fund: Director and President Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Number of Funds in Fund Complex Overseen by Director: 101 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BA in Economics, University of Massachusetts; MBA, Boston College; formerly held senior leadership roles with Fidelity Investments, Boston Financial Services, Bank of America and Morgan Stanley; serves on the Board of Governors of the Investment Company Institute Officers The following table presents certain information about the executive officers of the fund. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the fund. The listed officers are interested persons of the fund and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Fund Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Executive Vice President since 2007 Chief Operating Officer and Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Managing Director, Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS and Director, ACC and certain ACC subsidiaries Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present); Assistant Treasurer, ACC (January 1995 to August 2006); and Treasurer and Chief Financial Officer, various American Century funds (July 2000 to August 2006). Also serves as: Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present); Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS Robert J. Leach Vice President, Treasurer and Chief Financial Officer since 2006 Vice President, ACS (February 2000 to present); and Controller, various American Century funds (1997 to September 2006) David H. Reinmiller Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present); Chief Compliance Officer, American Century funds and ACIM (January 2001 to February 2005). Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s directors and is available without charge, upon request, by calling 1-800-345-2021. 72 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 73 Notes 74 Notes 75 Notes 76 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Strategic Asset Allocations, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2011 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-702091101 77 ANNUAL REPORT NOVEMBER 30, 2010 Strategic Allocation: Aggressive Fund Table of Contents President’s Letter 2 Independent Chairman’s Letter 3 Market Perspective 4 Market Returns 4 Performance 5 Portfolio Commentary 7 Top Ten Stock Holdings 9 Geographic Composition of Stock Holdings 9 Key Fixed-Income Portfolio Statistics 9 Types of Investments in Portfolio 9 Shareholder Fee Example 10 Financial Statements Schedule of Investments 12 Statement of Assets and Liabilities 43 Statement of Operations 44 Statement of Changes in Net Assets 45 Notes to Financial Statements 46 Financial Highlights 55 Report of Independent Registered Public Accounting Firm 61 Other Information Proxy Voting Results 62 Management 63 Additional Information 66 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended November 30, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the “Insights & News” tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web site’s home page also provides a link to “Our Story,” which, first and foremost, outlines our commitment—since 1958—to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. That’s who we are. Another important, unique facet of our story and who we are is “Profits with a Purpose,” which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organization—founded by our company founder James E. Stowers, Jr. and his wife Virginia—that is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments’ private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers’ example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Independent Chairman’s Letter Don Pratt Dear Fellow Shareholders, As regulators and the markets continue to sort out the events of the credit crisis, a consistent theme has been that financial services firms should re-examine their risk management practices. Risk management has been a regular part of American Century Investments’ activities for many years. However, recently American Century and your mutual fund board have been spending additional time focusing on our risk oversight processes. The board’s efforts are now organized around three categories of risk: investment risk, operational risk, and enterprise risk. This approach has facilitated a realignment of many risk oversight tasks that the board has historically conducted. Investment risk tasks include a review of portfolio risk, monitoring the use of derivatives, and performance assessment. Operational risk focuses on compliance, valuation, shareholder services, and trading activities. Enterprise risk addresses the financial condition of the advisor, human resource development, and reputational risks. Risk oversight tasks are addressed in every quarterly board meeting, and a review of the advisor’s entire risk management program is undertaken annually. We acknowledge and support the approach that American Century Investments takes to its risk management responsibilities. While the board has refocused its efforts in this important oversight area, we recognize that risk oversight is a journey and we expect to continue to improve our processes. Our September quarterly board meeting was held in the New York offices of American Century Investments. This gave the directors an opportunity to meet with the portfolio management teams for each of the global and international funds overseen by the board. Each team uses sophisticated investment tools and daily risk analysis in managing client assets. We also were impressed with the “bench strength” that has been developed under the leadership of the Global and Non-U.S. Equity CIO Mark Kopinski. These face-to-face meetings provide an opportunity for the directors—working on behalf of shareholders—to validate the advisor’s efforts and the investment management approach being followed. I thank you for your continued confidence in American Century during this turbulent time in the economy and investment markets. If you have thoughts or questions you would like to share with the board send them to me at dhpratt@fundboardchair.com. Best regards, Don Pratt 3 Market Perspective By Scott Wittman, Chief Investment Officer, Quantitative Equity and Asset Allocation Double-Digit Gains and Greater Volatility for U.S. Stocks U.S. stocks gained ground for the 12 months ended November 30, 2010. The bulk of the market’s advance occurred during the first five months of the period thanks to continued evidence of a nascent economic recovery and a rebound in corporate profits. By May, persistent worries about sovereign debt problems in Europe and evidence of a slowdown in the pace of economic recovery in the U.S. began to weigh on investor confidence. As a result, the stock market suffered a sizable pullback in May and June and remained volatile throughout the summer months. However, stocks rebounded sharply over the last three months of the reporting period as investors grew more confident that the U.S. economy would avoid a relapse into recession. Small- and mid-cap stocks led the market’s advance (see the table below), while growth shares outperformed value-oriented issues across all market capitalizations. Foreign Stocks Posted Modest Gains Recurrent sovereign debt issues in Europe, and the accompanying currency declines, kept international stock returns in check. Despite a recovery late in the period, developed markets managed only small gains for the 12-month period. European markets fell slightly, while Japan and its neighbors along the Pacific Rim posted solid gains. Emerging markets were the best performers, rebounding sharply over the last few months of the period. Bonds Advanced The U.S. bond market generated positive returns for the 12-month period, with market leadership shifting along the way. As economic conditions improved during the first half of the period, corporate bonds were the best performers. However, when the economic recovery began to lose momentum and the European debt crisis escalated, Treasury bonds outperformed as a flight to quality sent their yields down to their lowest levels in decades. Nonetheless, corporate bonds continued to benefit from strong demand as the low interest rate environment led many investors to seek out their relatively high yields. Mortgage-backed securities were mixed—commercial mortgage-backed securities posted the best returns in the bond market, but residential mortgage-backed securities lagged as record-low mortgage rates led to concerns about higher refinancing activity. Market Returns For the 12 months ended November 30, 2010 U.S. Stocks U.S. Bonds Russell 1000 Index (large-cap) 11.48% Barclays Capital U.S. Aggregate Bond Index 6.02% Russell Midcap Index 24.04% Barclays Capital U.S. Corporate High-Yield Bond Index 16.78% Russell 2000 Index (small-cap) 26.98% Foreign Stocks MSCI EAFE Index 1.11% MSCI Emerging Markets (Net) Index 15.34% 4 Performance Total Returns as of November 30, 2010 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class TWSAX 12.18% 4.04% 4.09% 7.03% 2/15/96 S&P 500 Index — 9.94% 0.98% 0.81% 6.11%(1) — Barclays Capital U.S. Aggregate Bond Index(2) — 6.02% 6.23% 6.15% 6.30%(1) — Citigroup US Broad Investment-Grade Bond Index — 5.71% 6.44% 6.28% 6.39%(1) — Barclays Capital U.S. 1-3 Month Treasury Bill Index(2) — 0.12% 2.37% 2.31% 3.26%(1) — 90-Day U.S. Treasury Bill Index — 0.13% 2.19% 2.17% 3.12%(1) — Institutional Class AAAIX 12.46% 4.24% 4.30% 3.42% 8/1/00 A Class(3) No sales charge* With sales charge* ACVAX 11.96% 5.54% 3.79% 2.57% 3.85% 3.24% 6.55% 6.10% 10/2/96 B Class No sales charge* With sales charge* ALLBX 11.20% 7.20% 3.00% 2.82% — — 4.72% 4.72% 9/30/04 C Class ASTAX 11.21% 3.03% — 4.37% 11/27/01 R Class AAARX 11.78% 3.46% — 4.32% 3/31/05 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 5.75% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Index returns from February 29, 1996, the date nearest the Investor Class’s inception for which data are available. In January 2010, the fund’s benchmarks changed from the Citigroup US Broad Investment-Grade Bond Index to the Barclays Capital U.S. Aggregate Bond Index and from the 90-Day U.S. Treasury Bill Index to the Barclays Capital U.S. 1-3 Month Treasury Bill Index. This reflects a change in the portfolio management analytics software used by American Century Investments’ fixed-income teams. The investment process is unchanged. Prior to December 3, 2007, the A Class was referred to as the Advisor Class and did not have a front-end sales charge. Performance prior to that date has been adjusted to reflect this charge. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 Growth of $10,000 Over 10 Years $10,000 investment made November 30, 2000 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class B Class C Class R Class 1.22% 1.02% 1.47% 2.22% 2.22% 1.72% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. International investing involves special risks, such as political instability and currency fluctuations. Investing in emerging markets may accentuate these risks. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 6 Portfolio Commentary Portfolio Managers:Enrique Chang, Scott Wittman, Richard Weiss, and Irina Torelli Performance Summary Strategic Allocation: Aggressive returned 12.18%* for the fiscal year ended November 30, 2010. The fund’s return reflected positive performance for all of the asset classes represented in the portfolio—U.S. and international stocks, U.S. bonds, and cash-equivalent investments. Strategic Allocation: Aggressive’s neutral asset mix throughout the period was 79% stocks, 20% bonds, and 1% cash-equivalent investments. However, the portfolio’s actual asset weightings varied based on short-term tactical adjustments and fluctuating securities prices. Tactical Positioning Our management strategy involves making slight tactical adjustments to the fund’s actual asset mix in an effort to enhance performance and help the fund better achieve its investment objective. Throughout the 12-month period, we maintained a modest underweight position in stocks and a corresponding overweight position in bonds. This conservative tactical allocation reflected the uncertain economic environment that prevailed for much of the period. While improving profitability in the corporate sector was a positive sign for the economy, persistently high unemployment, continued consumer deleveraging, and expanding fiscal deficits created headwinds for growth. Although this defensive tactical positioning contributed favorably to fund performance during the first nine months of the period as bonds outperformed stocks, it detracted from fund performance over the last three months as stocks rebounded sharply and bonds fell slightly. Stocks Fared Well Strategic Allocation: Aggressive’s equity holdings advanced for the reporting period. As in the broad stock market, the top performers in the portfolio were mid- and small-cap growth stocks, which posted returns of more than 25% as a group. The position in small-cap growth stocks was added to the portfolio’s equity component on January 1, 2010, along with positions in small-cap value stocks and real estate investment trusts (REITs), which were also strong performers during the period. The fund’s tactical overweight position in growth-oriented companies—which comprises more than 30% of the portfolio—added value as growth stocks ­outperformed value shares across all market capitalizations, particularly over the last six months. Stock selection in the fund’s growth stocks also boosted performance, especially among small-cap issues. In contrast, stock selection among the fund’s value holdings weighed on performance, most notably in the large- and mid-cap value segments. 7 In the portfolio’s foreign equity holdings, stock selection contributed favorably to performance across the board. In particular, holdings in developed markets delivered the bulk of the outperformance, led by European markets such as Italy, France, and the United Kingdom. Stock choices also added value in emerging markets, primarily in Asia. Bond Component Advanced The fund’s fixed-income holdings gained ground for the 12-month period. Sector allocation added value during the period, especially an overweight position in corporate bonds and an underweight position in residential mortgage-backed securities. Small positions in commercial mortgage-backed securities and Build America Bonds (taxable municipal bonds), as well as an underweight position in nominal Treasury securities, were also generally positive for performance. The bond component was positioned for a flatter yield curve—that is, a smaller gap between long- and short-term interest rates. We originally established the position in mid-2009 but added to it strategically over the past 12 months. This positioning detracted modestly from performance as the yield spread between two- and 30-year Treasury securities widened slightly during the period. The fund’s strategic exposure to Treasury inflation-protected securities (TIPS) weighed on results during the 12-month period as a lack of inflationary pressure led to limited demand for inflation protection. The portfolio’s high-yield bond holdings posted strong absolute returns, but our underweight position in this segment weighed on results. Outlook Our economic outlook remains cautious, but we are more optimistic than we have been in the recent past. Although unemployment remains unacceptably high and fiscal deficits continue to widen, several factors point to the likelihood of better economic growth in 2011. First, we are seeing encouraging signs of life from the consumer—retail sales increased in each of the last six months, while personal debt has begun to decline and the savings rate has risen. On the corporate side, businesses continued to generate impressive earnings and are flush with cash. Finally, the eleventh-hour decision to extend the Bush-era tax cuts for another two years should provide a favorable backdrop for economic growth. Currently, valuations in the equity market have become increasingly attractive, especially compared to other asset classes. In particular, the spread between stock earnings yields (earnings divided by share price) and bond yields are compelling on a historical basis. As a result, we eliminated our underweight position in stocks and shifted back to a neutral position shortly after the end of the reporting period. At the same time, we removed our overweight position in bonds, and we also shifted from an underweight to a neutral position in high-yield bonds. Despite these changes, we are maintaining our tilt toward growth versus value within the equity component; quantitative analysis indicates that growth stocks tend to outperform in low interest rate environments. 8 Top Ten Stock Holdings % of net assets as of 11/30/10 Exxon Mobil Corp. 1.2% Apple, Inc. 0.9% Microsoft Corp. 0.8% International Business Machines Corp. 0.7% AT&T, Inc. 0.6% Chevron Corp. 0.6% Coca-Cola Co. (The) 0.6% JPMorgan Chase & Co. 0.6% Google, Inc. 0.6% Johnson & Johnson 0.5% Geographic Composition of Stock Holdings % of net assets as of 11/30/10 United States 55.3% United Kingdom 2.6% People’s Republic of China 2.0% Switzerland 1.9% Other Countries 16.1% Key Fixed-Income Portfolio Statistics As of 11/30/10 Weighted Average Life 5.9 years Average Duration (effective) 4.5 years Types of Investments in Portfolio % net assets as of 11/30/10 Domestic Common Stocks & Rights 55.3% Foreign Common Stocks & Rights 22.6% U.S. Treasury Securities 7.0% Corporate Bonds 6.4% U.S. Government Agency Mortgage-Backed Securities 2.8% U.S. Government Agency Securities and Equivalents 0.7% Commercial Mortgage-Backed Securities 0.7% Collateralized Mortgage Obligations 0.4% Municipal Securities 0.4% Commercial Paper 0.3% Sovereign Governments & Agencies 0.1% Convertible Preferred Stocks —* Preferred Stocks —* Temporary Cash Investments 2.2% Other Assets and Liabilities 1.1% *Category is less than 0.05% of total net assets. 9 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from May 29, 2010 to November 30, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 10 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 5/29/10 Ending Account Value 11/30/10 Expenses Paid During Period* 5/29/10 – 11/30/10 Annualized Expense Ratio* Actual Investor Class 1.20% Institutional Class 1.00% A Class 1.45% B Class 2.20% C Class 2.20% R Class 1.70% Hypothetical Investor Class 1.20% Institutional Class 1.00% A Class 1.45% B Class 2.20% C Class 2.20% R Class 1.70% * Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 186, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 11 Schedule of Investments NOVEMBER 30, 2010 Shares/ Principal Amount Value Common Stocks & Rights — 77.9% AEROSPACE & DEFENSE — 1.4% AAR Corp.(1) AerCap Holdings NV(1) AeroVironment, Inc.(1) Alliant Techsystems, Inc.(1) Applied Signal Technology, Inc. BE Aerospace, Inc.(1) Boeing Co. (The) Ceradyne, Inc.(1) Curtiss-Wright Corp. Esterline Technologies Corp.(1) General Dynamics Corp. Goodrich Corp. Honeywell International, Inc. ITT Corp. Ladish Co., Inc.(1) Lockheed Martin Corp. Moog, Inc., Class A(1) Northrop Grumman Corp. Orbital Sciences Corp.(1) Raytheon Co. Rockwell Collins, Inc. Rolls-Royce Group plc C Shares(1) Safran SA TransDigm Group, Inc.(1) Triumph Group, Inc. AIR FREIGHT & LOGISTICS — 0.8% Atlas Air Worldwide Holdings, Inc.(1) C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. United Parcel Service, Inc., Class B UTi Worldwide, Inc. AIRLINES — 0.4% Alaska Air Group, Inc.(1) Allegiant Travel Co. British Airways plc(1) Eva Airways Corp.(1) JetBlue Airways Corp.(1) Ryanair Holdings plc ADR SkyWest, Inc. Southwest Airlines Co. United Continental Holdings, Inc.(1) US Airways Group, Inc.(1) AUTO COMPONENTS — 0.7% American Axle & Manufacturing Holdings, Inc.(1) Amerigon, Inc.(1) Apollo Tyres Ltd. BorgWarner, Inc.(1) Cooper Tire & Rubber Co. Dana Holding Corp.(1) Dorman Products, Inc.(1) Magna International, Inc. Standard Motor Products, Inc. TRW Automotive Holdings Corp.(1) Xinyi Glass Holdings Ltd. AUTOMOBILES — 1.1% Bayerische Motoren Werke AG Brilliance China Automotive Holdings Ltd.(1) Daimler AG(1) Dongfeng Motor Group Co. Ltd. H Shares Ford Motor Co.(1) Geely Automobile Holdings Ltd. Hyundai Motor Co. Nissan Motor Co. Ltd. PT Astra International Tbk Tofas Turk Otomobil Fabrikasi AS BEVERAGES — 1.1% Anheuser-Busch InBev NV Carlsberg A/S B Shares Cia de Bebidas das Americas Preference Shares ADR Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. 12 Shares/ Principal Amount Value Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. Hansen Natural Corp.(1) PepsiCo, Inc. Pernod-Ricard SA Primo Water Corp.(1) BIOTECHNOLOGY — 0.9% Acorda Therapeutics, Inc.(1) Alexion Pharmaceuticals, Inc.(1) Alkermes, Inc.(1) AMAG Pharmaceuticals, Inc.(1) Amgen, Inc.(1) Biogen Idec, Inc.(1) Cephalon, Inc.(1) Cepheid, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Geron Corp.(1) Gilead Sciences, Inc.(1) Human Genome Sciences, Inc.(1) ImmunoGen, Inc.(1) Incyte Corp. Ltd.(1) InterMune, Inc.(1) Isis Pharmaceuticals, Inc.(1) Momenta Pharmaceuticals, Inc.(1) Onyx Pharmaceuticals, Inc.(1) PDL BioPharma, Inc. Pharmasset, Inc.(1) Savient Pharmaceuticals, Inc.(1) Seattle Genetics, Inc.(1) Talecris Biotherapeutics Holdings Corp.(1) Theravance, Inc.(1) BUILDING PRODUCTS(2) Apogee Enterprises, Inc. Griffon Corp.(1) Nortek, Inc.(1) Simpson Manufacturing Co., Inc. CAPITAL MARKETS — 1.2% Ameriprise Financial, Inc. Apollo Investment Corp. Ares Capital Corp. Artio Global Investors, Inc. Bank of New York Mellon Corp. (The) BGC Partners, Inc., Class A BlackRock, Inc. Calamos Asset Management, Inc., Class A Charles Schwab Corp. (The) Cohen & Steers, Inc. Fifth Street Finance Corp. Goldman Sachs Group, Inc. (The) Hercules Technology Growth Capital, Inc. HFF, Inc., Class A(1) Invesco Ltd. Investment Technology Group, Inc.(1) Knight Capital Group, Inc., Class A(1) Legg Mason, Inc. LPL Investment Holdings, Inc.(1) MCG Capital Corp. Morgan Stanley Northern Trust Corp. PennantPark Investment Corp. Piper Jaffray Cos.(1) Prospect Capital Corp. Pzena Investment Management, Inc., Class A Schroders plc State Street Corp. TradeStation Group, Inc.(1) UBS AG(1) Waddell & Reed Financial, Inc., Class A CHEMICALS — 2.0% A. Schulman, Inc. Air Liquide SA Albemarle Corp. Arch Chemicals, Inc. Balchem Corp. 13 Shares/ Principal Amount Value BASF SE CF Industries Holdings, Inc. China BlueChemical Ltd. H Shares Cytec Industries, Inc. E.I. du Pont de Nemours & Co. Georgia Gulf Corp.(1) Givaudan SA H.B. Fuller Co. International Flavors & Fragrances, Inc. Intrepid Potash, Inc.(1) Kraton Performance Polymers, Inc.(1) LG Chem Ltd. Lubrizol Corp. Minerals Technologies, Inc. Olin Corp. OM Group, Inc.(1) PPG Industries, Inc. Sensient Technologies Corp. Sigma-Aldrich Corp. Solutia, Inc.(1) TPC Group, Inc.(1) Umicore W.R. Grace & Co.(1) Yara International ASA COMMERCIAL BANKS — 3.6% American National Bankshares, Inc. Associated Banc-Corp. Banco Bilbao Vizcaya Argentaria SA Banco Santander Brasil SA ADR Banco Santander SA BancorpSouth, Inc. Barclays plc BB&T Corp. BNP Paribas Boston Private Financial Holdings, Inc. China Minsheng Banking Corp. Ltd. H Shares CIMB Group Holdings Bhd Comerica, Inc. Commerce Bancshares, Inc. Community Bank System, Inc. Credicorp Ltd. Cullen/Frost Bankers, Inc. CVB Financial Corp. Danvers Bancorp., Inc. East West Bancorp., Inc. Erste Group Bank AG F.N.B. Corp. First Commonwealth Financial Corp. First Horizon National Corp.(1) First Interstate Bancsystem, Inc. First Midwest Bancorp., Inc. FirstMerit Corp. Fulton Financial Corp. Hampton Roads Bankshares, Inc.(1) Hampton Roads Bankshares, Inc. Rights(1) HDFC Bank Ltd. Heritage Financial Corp.(1) HSBC Holdings plc (Hong Kong) IBERIABANK Corp. ICICI Bank Ltd. Industrial & Commercial Bank of China Ltd. H Shares Industrial & Commercial Bank of China Ltd. H Shares Rights(1) Itau Unibanco Holding SA Preference Shares Kasikornbank PCL NVDR Lakeland Financial Corp. Lloyds Banking Group plc(1) Marshall & Ilsley Corp. MB Financial, Inc. Mitsubishi UFJ Financial Group, Inc. National Bankshares, Inc. Old National Bancorp. Pacific Continental Corp. Park Sterling Bank, Inc.(1) PNC Financial Services Group, Inc. Powszechna Kasa Oszczednosci Bank Polski SA PT Bank Mandiri (Persero) Tbk 14 Shares/ Principal Amount Value PT Bank Rakyat Indonesia (Persero) Tbk Sandy Spring Bancorp, Inc. Sberbank of Russia Standard Chartered plc Sterling Bancshares, Inc. SunTrust Banks, Inc. Swedbank AB A Shares(1) Synovus Financial Corp. Trico Bancshares Trustmark Corp. Turkiye Garanti Bankasi AS U.S. Bancorp. United Bankshares, Inc. United Overseas Bank Ltd. Washington Banking Co. Webster Financial Corp. Wells Fargo & Co. Whitney Holding Corp. Wilmington Trust Corp. Wintrust Financial Corp. COMMERCIAL SERVICES & SUPPLIES — 0.5% Avery Dennison Corp. Brink’s Co. (The) Cintas Corp. Deluxe Corp. IESI-BFC Ltd. Pitney Bowes, Inc. Republic Services, Inc. Stericycle, Inc.(1) SYKES Enterprises, Inc.(1) US Ecology, Inc. Waste Connections, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 1.8% AAC Acoustic Technologies Holdings, Inc. Acme Packet, Inc.(1) Bel Fuse, Inc., Class B Blue Coat Systems, Inc.(1) Cisco Systems, Inc.(1) Comba Telecom Systems Holdings Ltd. DG FastChannel, Inc.(1) Emulex Corp.(1) F5 Networks, Inc.(1) Finisar Corp.(1) Harris Corp. HTC Corp. Netgear, Inc.(1) Oplink Communications, Inc.(1) Plantronics, Inc. Polycom, Inc.(1) QUALCOMM, Inc. RADWARE Ltd.(1) Research In Motion Ltd.(1) Riverbed Technology, Inc.(1) Sycamore Networks, Inc. Telefonaktiebolaget LM Ericsson B Shares Tellabs, Inc. Viasat, Inc.(1) ZTE Corp. H Shares COMPUTERS & PERIPHERALS — 2.1% Apple, Inc.(1) Cray, Inc.(1) Electronics for Imaging, Inc.(1) EMC Corp.(1) Fujitsu Ltd. Hewlett-Packard Co. Lenovo Group Ltd. Lexmark International, Inc., Class A(1) NCR Corp.(1) NetApp, Inc.(1) Novatel Wireless, Inc.(1) SanDisk Corp.(1) Seagate Technology plc(1) Stratasys, Inc.(1) Western Digital Corp.(1) Wistron Corp. CONSTRUCTION & ENGINEERING — 0.1% Comfort Systems USA, Inc. EMCOR Group, Inc.(1) Granite Construction, Inc. Larsen & Toubro Ltd. Pike Electric Corp.(1) Shaw Group, Inc. (The)(1) 15 Shares/ Principal Amount Value CONSTRUCTION MATERIALS — 0.1% Holcim Ltd. Martin Marietta Materials, Inc. PT Semen Gresik (Persero) Tbk Texas Industries, Inc. Vulcan Materials Co. CONSUMER FINANCE — 0.6% American Express Co. Cash America International, Inc. Discover Financial Services EZCORP, Inc., Class A(1) International Personal Finance plc NetSpend Holdings, Inc.(1) ORIX Corp. World Acceptance Corp.(1) CONTAINERS & PACKAGING — 0.1% Ball Corp. Bemis Co., Inc. Graphic Packaging Holding Co.(1) Silgan Holdings, Inc. Sonoco Products Co. DISTRIBUTORS — 0.2% Core-Mark Holding Co., Inc.(1) Genuine Parts Co. Li & Fung Ltd. DIVERSIFIED — 0.2% iShares Russell 2000 Value Index Fund iShares Russell Midcap Value Index Fund iShares S&P SmallCap 600 Index Fund DIVERSIFIED CONSUMER SERVICES — 0.1% Career Education Corp.(1) H&R Block, Inc. ITT Educational Services, Inc.(1) Regis Corp. Sotheby’s DIVERSIFIED FINANCIAL SERVICES — 1.0% Bank of America Corp. Citigroup, Inc.(1) Compass Diversified Holdings Deutsche Boerse AG JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.3% AT&T, Inc. Atlantic Tele-Network, Inc. CenturyLink, Inc. China Unicom (Hong Kong) Ltd. ADR Consolidated Communications Holdings, Inc. General Communication, Inc., Class A(1) Qwest Communications International, Inc. Telefonica SA Telenor ASA Verizon Communications, Inc. Vonage Holdings Corp.(1) Windstream Corp. ELECTRIC UTILITIES — 0.7% American Electric Power Co., Inc. Central Vermont Public Service Corp. Cleco Corp. Entergy Corp. Exelon Corp. Fortum Oyj Great Plains Energy, Inc. IDACORP, Inc. NextEra Energy, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. PPL Corp. Unitil Corp. Westar Energy, Inc. ELECTRICAL EQUIPMENT — 0.8% Acuity Brands, Inc. American Superconductor Corp.(1) Belden, Inc. 16 Shares/ Principal Amount Value Brady Corp., Class A Crompton Greaves Ltd. Emerson Electric Co. Encore Wire Corp. Hubbell, Inc., Class B LSI Industries, Inc. Regal-Beloit Corp. Rockwell Automation, Inc. Schneider Electric SA Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 0.9% Agilent Technologies, Inc.(1) Anixter International, Inc. AU Optronics Corp.(1) Benchmark Electronics, Inc.(1) Celestica, Inc.(1) Cognex Corp. Coherent, Inc.(1) Daktronics, Inc. DDi Corp. Dolby Laboratories, Inc., Class A(1) Electro Scientific Industries, Inc.(1) Hon Hai Precision Industry Co. Ltd. Jabil Circuit, Inc. KEMET Corp.(1) Littelfuse, Inc. Methode Electronics, Inc. Molex, Inc. Murata Manufacturing Co. Ltd. Park Electrochemical Corp. PC Connection, Inc.(1) Plexus Corp.(1) Rogers Corp.(1) SMART Modular Technologies (WWH), Inc.(1) Tech Data Corp.(1) Tyco Electronics Ltd. Vishay Intertechnology, Inc.(1) Vishay Precision Group, Inc.(1) ENERGY EQUIPMENT & SERVICES — 2.0% Atwood Oceanics, Inc.(1) Baker Hughes, Inc. Bristow Group, Inc.(1) Cal Dive International, Inc.(1) China Oilfield Services Ltd. H Shares Complete Production Services, Inc.(1) Core Laboratories NV Dril-Quip, Inc.(1) FMC Technologies, Inc.(1) Global Industries Ltd.(1) Halliburton Co. Helix Energy Solutions Group, Inc.(1) Key Energy Services, Inc.(1) National Oilwell Varco, Inc. North American Energy Partners, Inc.(1) Petrofac Ltd. Petroleum Geo-Services ASA(1) Pioneer Drilling Co.(1) Rowan Cos., Inc.(1) Saipem SpA Schlumberger Ltd. SEACOR Holdings, Inc.(1) Seadrill Ltd. Superior Energy Services, Inc.(1) Tetra Technologies, Inc.(1) Transocean Ltd.(1) Unit Corp.(1) FOOD & STAPLES RETAILING — 1.7% Costco Wholesale Corp. CP ALL PCL Kroger Co. (The) Magnit OJSC GDR Metro AG PriceSmart, Inc. Ruddick Corp. Shoprite Holdings Ltd. SYSCO Corp. Tesco plc Village Super Market, Inc., Class A 17 Shares/ Principal Amount Value Walgreen Co. Wal-Mart de Mexico SAB de CV Wal-Mart Stores, Inc. Weis Markets, Inc. Wesfarmers Ltd. Whole Foods Market, Inc.(1) X5 Retail Group NV GDR(1) FOOD PRODUCTS — 1.8% Archer-Daniels-Midland Co. ConAgra Foods, Inc. Corn Products International, Inc. Danone SA Del Monte Foods Co. Dole Food Co., Inc.(1) Farmer Bros. Co. Flowers Foods, Inc. General Mills, Inc. H.J. Heinz Co. Hershey Co. (The) Kellogg Co. Kraft Foods, Inc., Class A Mead Johnson Nutrition Co. Nestle SA PT Indofood CBP Sukses Makmur Tbk(1) Ralcorp Holdings, Inc.(1) Seneca Foods Corp., Class A(1) TreeHouse Foods, Inc.(1) Tyson Foods, Inc., Class A Unilever NV CVA Unilever NV New York Shares GAS UTILITIES — 0.1% AGL Resources, Inc. Atmos Energy Corp. Chesapeake Utilities Corp. Nicor, Inc. PT Perusahaan Gas Negara Southwest Gas Corp. WGL Holdings, Inc. HEALTH CARE EQUIPMENT & SUPPLIES — 1.2% Abaxis, Inc.(1) Align Technology, Inc.(1) American Medical Systems Holdings, Inc.(1) Analogic Corp. Arthrocare Corp.(1) Beckman Coulter, Inc. Becton, Dickinson & Co. Boston Scientific Corp.(1) C.R. Bard, Inc. CareFusion Corp.(1) Cie Generale d’Optique Essilor International SA Covidien plc Cutera, Inc.(1) Cyberonics, Inc.(1) DENTSPLY International, Inc. DexCom, Inc.(1) Edwards Lifesciences Corp.(1) Gen-Probe, Inc.(1) Haemonetics Corp.(1) HeartWare International, Inc.(1) ICU Medical, Inc.(1) Immucor, Inc.(1) Insulet Corp.(1) Integra LifeSciences Holdings Corp.(1) Intuitive Surgical, Inc.(1) Masimo Corp. Medtronic, Inc. Meridian Bioscience, Inc. Neogen Corp.(1) NuVasive, Inc.(1) Sirona Dental Systems, Inc.(1) Sonova Holding AG STERIS Corp. Supermax Corp. Bhd Symmetry Medical, Inc.(1) Utah Medical Products, Inc. Varian Medical Systems, Inc.(1) Volcano Corp.(1) West Pharmaceutical Services, Inc. Young Innovations, Inc. Zimmer Holdings, Inc.(1) Zoll Medical Corp.(1) 18 Shares/ Principal Amount Value HEALTH CARE PROVIDERS & SERVICES — 1.6% Aetna, Inc. Alliance HealthCare Services, Inc.(1) Almost Family, Inc.(1) Amedisys, Inc.(1) AMERIGROUP Corp.(1) Amsurg Corp.(1) Assisted Living Concepts, Inc., Class A(1) Bio-Reference Labs, Inc.(1) Cardinal Health, Inc. Catalyst Health Solutions, Inc.(1) Chemed Corp. Community Health Systems, Inc.(1) Express Scripts, Inc.(1) Fresenius Medical Care AG & Co. KGaA Health Management Associates, Inc., Class A(1) Health Net, Inc.(1) HealthSouth Corp.(1) HMS Holdings Corp.(1) Humana, Inc.(1) Kindred Healthcare, Inc.(1) Landauer, Inc. LifePoint Hospitals, Inc.(1) Magellan Health Services, Inc.(1) McKesson Corp. Medco Health Solutions, Inc.(1) MWI Veterinary Supply, Inc.(1) National Healthcare Corp. Owens & Minor, Inc. Patterson Cos., Inc. PSS World Medical, Inc.(1) Quest Diagnostics, Inc. Select Medical Holdings Corp.(1) Sinopharm Group Co. H Shares Sun Healthcare Group, Inc.(1) U.S. Physical Therapy, Inc.(1) UnitedHealth Group, Inc. WellPoint, Inc.(1) HEALTH CARE TECHNOLOGY — 0.2% athenahealth, Inc.(1) MedAssets, Inc.(1) Quality Systems, Inc. SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS & LEISURE — 2.3% Accor SA Bob Evans Farms, Inc. Brinker International, Inc. Carnival plc CEC Entertainment, Inc.(1) Chipotle Mexican Grill, Inc.(1) Compass Group plc Ctrip.com International Ltd. ADR(1) Darden Restaurants, Inc. DineEquity, Inc.(1) Domino’s Pizza, Inc.(1) Home Inns & Hotels Management, Inc. ADR(1) International Speedway Corp., Class A Jack in the Box, Inc.(1) Las Vegas Sands Corp.(1) Marriott International, Inc., Class A McDonald’s Corp. Orient-Express Hotels Ltd., Class A(1) Red Robin Gourmet Burgers, Inc.(1) Royal Caribbean Cruises Ltd.(1) Ruby Tuesday, Inc.(1) Speedway Motorsports, Inc. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Vail Resorts, Inc.(1) Wynn Macau Ltd. HOUSEHOLD DURABLES — 0.4% American Greetings Corp., Class A CSS Industries, Inc. Deer Consumer Products, Inc.(1) Ethan Allen Interiors, Inc. 19 Shares/ Principal Amount Value Fortune Brands, Inc. Furniture Brands International, Inc.(1) Helen of Troy Ltd.(1) Lennar Corp., Class A M.D.C. Holdings, Inc. MRV Engenharia e Participacoes SA PDG Realty SA Empreendimentos e Participacoes Stanley Black & Decker, Inc. Tempur-Pedic International, Inc.(1) Toll Brothers, Inc.(1) Turkiye Sise ve Cam Fabrikalari AS(1) Whirlpool Corp. HOUSEHOLD PRODUCTS — 1.2% Church & Dwight Co., Inc. Clorox Co. Colgate-Palmolive Co. Energizer Holdings, Inc.(1) Kimberly-Clark Corp. LG Household & Health Care Ltd. Procter & Gamble Co. (The) Reckitt Benckiser Group plc Unicharm Corp. WD-40 Co. INDEPENDENT POWER PRODUCERS & ENERGY TRADERS — 0.1% International Power plc Mirant Corp.(1) NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES — 1.0% 3M Co. General Electric Co. Raven Industries, Inc. Seaboard Corp. 8 Siemens AG Textron, Inc. Tredegar Corp. Tyco International Ltd. INSURANCE — 2.5% ACE Ltd. Admiral Group plc Aflac, Inc. Allianz SE Allied World Assurance Co. Holdings Ltd. Allstate Corp. (The) Alterra Capital Holdings Ltd. American Equity Investment Life Holding Co. American Financial Group, Inc. Amtrust Financial Services, Inc. Aon Corp. Aspen Insurance Holdings Ltd. Baldwin & Lyons, Inc., Class B Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Endurance Specialty Holdings Ltd. FPIC Insurance Group, Inc.(1) Hanover Insurance Group, Inc. (The) HCC Insurance Holdings, Inc. Horace Mann Educators Corp. Loews Corp. Marsh & McLennan Cos., Inc. Mercer Insurance Group, Inc. Ping An Insurance Group Co. of China Ltd. H Shares Platinum Underwriters Holdings Ltd. Principal Financial Group, Inc. ProAssurance Corp.(1) Prudential Financial, Inc. Safety Insurance Group, Inc. Symetra Financial Corp. Torchmark Corp. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) United Fire & Casualty Co. Unitrin, Inc. Validus Holdings Ltd. 20 Shares/ Principal Amount Value INTERNET & CATALOG RETAIL — 0.8% HSN, Inc.(1) Netflix, Inc.(1) priceline.com, Inc.(1) Rakuten, Inc. INTERNET SOFTWARE & SERVICES — 1.6% Akamai Technologies, Inc.(1) Ancestry.com, Inc.(1) AOL, Inc.(1) Baidu, Inc. ADR(1) Dice Holdings, Inc.(1) EarthLink, Inc. Google, Inc., Class A(1) Internap Network Services Corp.(1) KIT Digital, Inc.(1) Limelight Networks, Inc.(1) Liquidity Services, Inc.(1) MercadoLibre, Inc.(1) Rackspace Hosting, Inc.(1) Tencent Holdings Ltd. Terremark Worldwide, Inc.(1) Travelzoo, Inc.(1) ValueClick, Inc.(1) VeriSign, Inc.(1) Vocus, Inc.(1) WebMD Health Corp.(1) Yahoo Japan Corp. Zix Corp.(1) IT SERVICES — 1.8% Accenture plc, Class A Automatic Data Processing, Inc. Booz Allen Hamilton Holding Corp.(1) CACI International, Inc., Class A(1) Cass Information Systems, Inc. Cognizant Technology Solutions Corp., Class A(1) Computer Sciences Corp. DST Systems, Inc. Fiserv, Inc.(1) Infosys Technologies Ltd. International Business Machines Corp. MasterCard, Inc., Class A MAXIMUS, Inc. NeuStar, Inc., Class A(1) Paychex, Inc. Total System Services, Inc. Western Union Co. (The) LEISURE EQUIPMENT & PRODUCTS — 0.1% Arctic Cat, Inc.(1) JAKKS Pacific, Inc.(1) Mattel, Inc. Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES — 0.4% Bruker Corp.(1) Dionex Corp.(1) Illumina, Inc.(1) Luminex Corp.(1) PAREXEL International Corp.(1) Pharmaceutical Product Development, Inc. Sequenom, Inc.(1) Thermo Fisher Scientific, Inc.(1) Waters Corp.(1) MACHINERY — 3.4% 3D Systems Corp.(1) Actuant Corp., Class A AGCO Corp.(1) Alfa Laval AB Altra Holdings, Inc.(1) ArvinMeritor, Inc.(1) Ashok Leyland Ltd. Atlas Copco AB A Shares Barnes Group, Inc. Blount International, Inc.(1) Briggs & Stratton Corp. Cascade Corp. Caterpillar, Inc. CIRCOR International, Inc. CNH Global NV(1) Colfax Corp.(1) Commercial Vehicle Group, Inc.(1) 21 Shares/ Principal Amount Value Cummins, Inc. Deere & Co. Doosan Infracore Co. Ltd.(1) Douglas Dynamics, Inc. Dover Corp. Dynamic Materials Corp. Eaton Corp. EnPro Industries, Inc.(1) FANUC Corp. FreightCar America, Inc. Harsco Corp. Hyundai Heavy Industries Co. Ltd. Illinois Tool Works, Inc. Ingersoll-Rand plc Joy Global, Inc. Kaydon Corp. Komatsu Ltd. Lincoln Electric Holdings, Inc. Lindsay Corp. Middleby Corp.(1) Mueller Industries, Inc. Mueller Water Products, Inc., Class A NACCO Industries, Inc., Class A NN, Inc.(1) Oshkosh Corp.(1) Parker-Hannifin Corp. PT United Tractors Tbk Robbins & Myers, Inc. Sany Heavy Equipment International Holdings Co. Ltd. Sauer-Danfoss, Inc.(1) Tata Motors Ltd. Timken Co. Titan International, Inc. Volvo AB B Shares(1) Wabash National Corp.(1) MARINE — 0.1% Alexander & Baldwin, Inc. Diana Shipping, Inc.(1) Genco Shipping & Trading Ltd.(1) Kuehne + Nagel International AG MEDIA — 1.7% AirMedia Group, Inc. ADR(1) Belo Corp., Class A(1) CBS Corp., Class B Charter Communications, Inc., Class A(1) Comcast Corp., Class A CTC Media, Inc. DirecTV, Class A(1) Discovery Communications, Inc., Class A(1) Discovery Communications, Inc., Class C(1) E.W. Scripps Co. (The), Class A(1) Entravision Communications Corp., Class A(1) Focus Media Holding Ltd. ADR(1) Gannett Co., Inc. Harte-Hanks, Inc. Imax Corp.(1) Journal Communications, Inc., Class A(1) Knology, Inc.(1) Liberty Media Corp. - Starz, Series A(1) LIN TV Corp., Class A(1) Naspers Ltd. N Shares Omnicom Group, Inc. Publicis Groupe SA Reed Elsevier plc Scholastic Corp. Scripps Networks Interactive, Inc., Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B Walt Disney Co. (The) METALS & MINING — 2.6% Allied Nevada Gold Corp.(1) Antofagasta plc BHP Billiton Ltd. Brush Engineered Materials, Inc.(1) Century Aluminum Co.(1) Cliffs Natural Resources, Inc. Coeur d’Alene Mines Corp.(1) 22 Shares/ Principal Amount Value Commercial Metals Co. Exxaro Resources Ltd. Ferrexpo plc Freeport-McMoRan Copper & Gold, Inc. Globe Specialty Metals, Inc. Gold Fields Ltd. ADR Grupo Mexico SAB de CV, Series B Haynes International, Inc. Hecla Mining Co.(1) Hyundai Steel Co. Impala Platinum Holdings Ltd. Kaiser Aluminum Corp. Mesabi Trust Mongolian Mining Corp.(1) Newmont Mining Corp. Nucor Corp. POSCO Royal Gold, Inc. RTI International Metals, Inc.(1) Schnitzer Steel Industries, Inc., Class A Thompson Creek Metals Co., Inc.(1) Vale SA Preference Shares Walter Energy, Inc. Worthington Industries, Inc. Xingda International Holdings Ltd. Xstrata plc MULTILINE RETAIL — 1.1% Big Lots, Inc.(1) Dollar Tree, Inc.(1) Family Dollar Stores, Inc. Fred’s, Inc., Class A Kohl’s Corp.(1) Macy’s, Inc. PCD Stores Ltd. Target Corp. MULTI-UTILITIES — 0.4% Avista Corp. Black Hills Corp. Consolidated Edison, Inc. DTE Energy Co. Integrys Energy Group, Inc. MDU Resources Group, Inc. NorthWestern Corp. PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. OFFICE ELECTRONICS — 0.2% Canon, Inc. Zebra Technologies Corp., Class A(1) OIL, GAS & CONSUMABLE FUELS — 5.4% Alpha Natural Resources, Inc.(1) Apache Corp. Banpu PCL Berry Petroleum Co., Class A BG Group plc Bill Barrett Corp.(1) BP Prudhoe Bay Royalty Trust Brigham Exploration Co.(1) Canadian Natural Resources Ltd. Chevron Corp. Cimarex Energy Co. CNOOC Ltd. Concho Resources, Inc.(1) ConocoPhillips Crosstex Energy LP Devon Energy Corp. DHT Holdings, Inc. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Forest Oil Corp.(1) Frontier Oil Corp. Goodrich Petroleum Corp.(1) Hugoton Royalty Trust Imperial Oil Ltd. Knightsbridge Tankers Ltd. Murphy Oil Corp. Noble Energy, Inc. Nordic American Tanker Shipping NovaTek OAO GDR Occidental Petroleum Corp. 23 Shares/ Principal Amount Value Overseas Shipholding Group, Inc. Pacific Rubiales Energy Corp. Penn Virginia Corp. Permian Basin Royalty Trust Petroleo Brasileiro SA ADR Pioneer Natural Resources Co. Rosetta Resources, Inc.(1) Royal Dutch Shell plc B Shares SandRidge Energy, Inc.(1) Southwestern Energy Co.(1) Sunoco, Inc. Swift Energy Co.(1) Teekay Tankers Ltd., Class A Total SA Tullow Oil plc Ultra Petroleum Corp.(1) Valero Energy Corp. W&T Offshore, Inc. Whiting Petroleum Corp.(1) PAPER & FOREST PRODUCTS — 0.1% Buckeye Technologies, Inc. Clearwater Paper Corp.(1) Domtar Corp. International Paper Co. KapStone Paper and Packaging Corp.(1) MeadWestvaco Corp. P.H. Glatfelter Co. PERSONAL PRODUCTS — 0.3% Estee Lauder Cos., Inc. (The), Class A Hypermarcas SA(1) Hypermarcas SA Rights(1) 43 3 Natura Cosmeticos SA Prestige Brands Holdings, Inc.(1) Schiff Nutrition International, Inc. PHARMACEUTICALS — 2.8% Abbott Laboratories Allergan, Inc. Aspen Pharmacare Holdings Ltd.(1) Aurobindo Pharma Ltd. Auxilium Pharmaceuticals, Inc.(1) Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc.(1) Forest Laboratories, Inc.(1) Impax Laboratories, Inc.(1) Johnson & Johnson Medicis Pharmaceutical Corp., Class A Merck & Co., Inc. Nektar Therapeutics(1) Novartis AG Novo Nordisk A/S B Shares Perrigo Co. Pfizer, Inc. Questcor Pharmaceuticals, Inc.(1) Roche Holding AG Salix Pharmaceuticals Ltd.(1) Shire plc Teva Pharmaceutical Industries Ltd. ADR VIVUS, Inc.(1) PROFESSIONAL SERVICES — 0.2% Adecco SA Capita Group plc (The) CDI Corp. Heidrick & Struggles International, Inc. Kelly Services, Inc., Class A(1) Korn/Ferry International(1) Mistras Group, Inc.(1) SGS SA Towers Watson & Co., Class A REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.4% Agree Realty Corp. Alexandria Real Estate Equities, Inc. AMB Property Corp. American Campus Communities, Inc. Annaly Capital Management, Inc. 24 Shares/ Principal Amount Value Apartment Investment & Management Co., Class A Ashford Hospitality Trust, Inc.(1) Associated Estates Realty Corp. AvalonBay Communities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. Camden Property Trust Capstead Mortgage Corp. CBL & Associates Properties, Inc. Chimera Investment Corp. CommonWealth REIT Cousins Properties, Inc. DCT Industrial Trust, Inc. Developers Diversified Realty Corp. Digital Realty Trust, Inc. Duke Realty Corp. DuPont Fabros Technology, Inc. Equity LifeStyle Properties, Inc. Equity One, Inc. Equity Residential Essex Property Trust, Inc. Extra Space Storage, Inc. Federal Realty Investment Trust First Industrial Realty Trust, Inc.(1) First Potomac Realty Trust General Growth Properties, Inc. Getty Realty Corp. Government Properties Income Trust Hatteras Financial Corp. HCP, Inc. Healthcare Realty Trust, Inc. Hersha Hospitality Trust Highwoods Properties, Inc. Host Hotels & Resorts, Inc. Inland Real Estate Corp. Kilroy Realty Corp. Kimco Realty Corp. LaSalle Hotel Properties Lexington Realty Trust Link Real Estate Investment Trust (The) Macerich Co. (The) Medical Properties Trust, Inc. MFA Financial, Inc. National Health Investors, Inc. National Retail Properties, Inc. Nationwide Health Properties, Inc. Omega Healthcare Investors, Inc. Pennsylvania Real Estate Investment Trust Piedmont Office Realty Trust, Inc., Class A Post Properties, Inc. ProLogis PS Business Parks, Inc. Public Storage Rayonier, Inc. Regency Centers Corp. Sabra Health Care REIT, Inc. Saul Centers, Inc. Simon Property Group, Inc. SL Green Realty Corp. Sunstone Hotel Investors, Inc.(1) Taubman Centers, Inc. UDR, Inc. Urstadt Biddle Properties, Inc., Class A Ventas, Inc. Vornado Realty Trust Washington Real Estate Investment Trust Weingarten Realty Investors Weyerhaeuser Co. Winthrop Realty Trust REAL ESTATE MANAGEMENT & DEVELOPMENT — 0.6% BR Malls Participacoes SA Brookfield Asset Management, Inc., Class A C C Land Holdings Ltd. CB Richard Ellis Group, Inc., Class A(1) China Overseas Land & Investment Ltd. 25 Shares/ Principal Amount Value Forest City Enterprises, Inc., Class A(1) Global Logistic Properties Ltd.(1) Jones Lang LaSalle, Inc. Sumitomo Realty & Development Co. Ltd. Sun Hung Kai Properties Ltd. ROAD & RAIL — 0.4% Arkansas Best Corp. Canadian National Railway Co. CSX Corp. Kansas City Southern(1) Norfolk Southern Corp. Old Dominion Freight Line, Inc.(1) Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 2.6% Advanced Micro Devices, Inc.(1) Altera Corp. Amtech Systems, Inc.(1) Applied Materials, Inc. ARM Holdings plc ASML Holding NV Atheros Communications, Inc.(1) Broadcom Corp., Class A Cavium Networks, Inc.(1) Cirrus Logic, Inc.(1) Cree, Inc.(1) Cymer, Inc.(1) Entegris, Inc.(1) GT Solar International, Inc.(1) Integrated Device Technology, Inc.(1) Intel Corp. Intersil Corp., Class A KLA-Tencor Corp. Linear Technology Corp. LSI Corp.(1) Marvell Technology Group Ltd.(1) Mattson Technology, Inc.(1) MEMC Electronic Materials, Inc.(1) Micron Technology, Inc.(1) MIPS Technologies, Inc.(1) MKS Instruments, Inc.(1) Photronics, Inc.(1) Samsung Electronics Co. Ltd. Sigma Designs, Inc.(1) Silicon Image, Inc.(1) Skyworks Solutions, Inc.(1) Standard Microsystems Corp.(1) Taiwan Semiconductor Manufacturing Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. ADR Teradyne, Inc.(1) Texas Instruments, Inc. Ultratech, Inc.(1) Varian Semiconductor Equipment Associates, Inc.(1) Veeco Instruments, Inc.(1) Verigy Ltd.(1) Zoran Corp.(1) SOFTWARE — 3.1% ACI Worldwide, Inc.(1) Activision Blizzard, Inc. Ariba, Inc.(1) Aspen Technology, Inc.(1) Cadence Design Systems, Inc.(1) Citrix Systems, Inc.(1) CommVault Systems, Inc.(1) Compuware Corp.(1) Electronic Arts, Inc.(1) Fortinet, Inc.(1) Interactive Intelligence, Inc.(1) Intuit, Inc.(1) Kenexa Corp.(1) Lawson Software, Inc.(1) Microsoft Corp. Motricity, Inc.(1) Oracle Corp. Parametric Technology Corp.(1) Progress Software Corp.(1) Quest Software, Inc.(1) Radiant Systems, Inc.(1) 26 Shares/ Principal Amount Value Red Hat, Inc.(1) Rovi Corp.(1) S1 Corp.(1) salesforce.com, inc.(1) SAP AG Smith Micro Software, Inc.(1) Sourcefire, Inc.(1) Symantec Corp.(1) Synopsys, Inc.(1) Taleo Corp., Class A(1) TIBCO Software, Inc.(1) Ulticom, Inc.(1) VanceInfo Technologies, Inc. ADR(1) VMware, Inc., Class A(1) Websense, Inc.(1) SPECIALTY RETAIL — 2.5% Advance Auto Parts, Inc. Aeropostale, Inc.(1) American Eagle Outfitters, Inc. AutoZone, Inc.(1) Best Buy Co., Inc. Brown Shoe Co., Inc. Cabela’s, Inc.(1) Cato Corp. (The), Class A Charming Shoppes, Inc.(1) Christopher & Banks Corp. Coldwater Creek, Inc.(1) Collective Brands, Inc.(1) Dress Barn, Inc. (The)(1) Finish Line, Inc. (The), Class A Gap, Inc. (The) Genesco, Inc.(1) Group 1 Automotive, Inc. Home Depot, Inc. (The) Hot Topic, Inc. Inditex SA JD Group Ltd. Jos. A. Bank Clothiers, Inc.(1) Limited Brands, Inc. Lithia Motors, Inc., Class A Lowe’s Cos., Inc. Men’s Wearhouse, Inc. (The) Monro Muffler Brake, Inc. New York & Co., Inc.(1) Nitori Holdings Co. Ltd. OfficeMax, Inc.(1) O’Reilly Automotive, Inc.(1) Penske Automotive Group, Inc.(1) PEP Boys-Manny Moe & Jack PetSmart, Inc. Pier 1 Imports, Inc.(1) RadioShack Corp. Rent-A-Center, Inc. Ross Stores, Inc. Signet Jewelers Ltd.(1) Stage Stores, Inc. Staples, Inc. Systemax, Inc.(1) Truworths International Ltd. Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS — 0.9% adidas AG Anta Sports Products Ltd. Burberry Group plc Compagnie Financiere Richemont SA Crocs, Inc.(1) Culp, Inc.(1) Deckers Outdoor Corp.(1) Fossil, Inc.(1) G-III Apparel Group Ltd.(1) Iconix Brand Group, Inc.(1) Jones Group, Inc. (The) Lululemon Athletica, Inc.(1) LVMH Moet Hennessy Louis Vuitton SA Maidenform Brands, Inc.(1) Phillips-Van Heusen Corp. Steven Madden Ltd.(1) Swatch Group AG (The) True Religion Apparel, Inc.(1) VF Corp. Warnaco Group, Inc. (The)(1) THRIFTS & MORTGAGE FINANCE — 0.2% Brookline Bancorp., Inc. Capitol Federal Financial, Inc. First Financial Holdings, Inc. 27 Shares/ Principal Amount Value First Financial Northwest, Inc. First Niagara Financial Group, Inc. Flushing Financial Corp. Housing Development Finance Corp. Ltd. Hudson City Bancorp., Inc. Kaiser Federal Financial Group, Inc. Oritani Financial Corp. People’s United Financial, Inc. PMI Group, Inc. (The)(1) Provident Financial Services, Inc. Radian Group, Inc. Washington Federal, Inc. TOBACCO — 0.4% Altria Group, Inc. British American Tobacco plc Lorillard, Inc. Philip Morris International, Inc. TRADING COMPANIES & DISTRIBUTORS — 0.5% Beacon Roofing Supply, Inc.(1) CAI International, Inc.(1) Fastenal Co. GATX Corp. Kaman Corp. Lawson Products, Inc. Mitsubishi Corp. RSC Holdings, Inc.(1) Rush Enterprises, Inc., Class A(1) United Rentals, Inc.(1) W.W. Grainger, Inc. WESCO International, Inc.(1) Wolseley plc(1) TRANSPORTATION INFRASTRUCTURE — 0.1% China Merchants Holdings International Co. Ltd. Mundra Port and Special Economic Zone Ltd. WATER UTILITIES(2) Artesian Resources Corp., Class A WIRELESS TELECOMMUNICATION SERVICES — 1.4% America Movil SAB de CV, Series L ADR American Tower Corp., Class A(1) Crown Castle International Corp.(1) Millicom International Cellular SA MTN Group Ltd. NII Holdings, Inc.(1) SBA Communications Corp., Class A(1) SOFTBANK CORP. Syniverse Holdings, Inc.(1) Vodafone Group plc TOTAL COMMON STOCKS & RIGHTS (Cost $640,088,411) U.S. Treasury Securities — 7.0% U.S. Treasury Bonds, 5.50%, 8/15/28(3) U.S. Treasury Bonds, 5.25%, 2/15/29(3) U.S. Treasury Bonds, 4.375%, 11/15/39(3) U.S. Treasury Inflation Indexed Bonds, 2.50%, 1/15/29(3) U.S. Treasury Inflation Indexed Bonds, 2.125%, 2/15/40(3) U.S. Treasury Inflation Indexed Notes, 3.375%, 1/15/12(3) U.S. Treasury Inflation Indexed Notes, 3.00%, 7/15/12(3) U.S. Treasury Inflation Indexed Notes, 0.50%, 4/15/15(3) U.S. Treasury Inflation Indexed Notes, 1.375%, 7/15/18(3) U.S. Treasury Notes, 1.875%, 6/15/12(3) U.S. Treasury Notes, 1.375%, 9/15/12(3) U.S. Treasury Notes, 1.375%, 3/15/13(3) U.S. Treasury Notes, 2.375%, 8/31/14(3) 28 Shares/ Principal Amount Value U.S. Treasury Notes, 3.00%, 8/31/16(3) U.S. Treasury Notes, 3.625%, 2/15/20(3) U.S. Treasury Notes, 2.625%, 8/15/20(3) TOTAL U.S. TREASURY SECURITIES(Cost $68,893,506) Corporate Bonds — 6.4% AEROSPACE & DEFENSE — 0.1% Honeywell International, Inc., 5.30%, 3/1/18(3) L-3 Communications Corp., 5.875%, 1/15/15(3) L-3 Communications Corp., 6.375%, 10/15/15(3) Lockheed Martin Corp., 5.50%, 11/15/39(3) United Technologies Corp., 6.05%, 6/1/36(3) United Technologies Corp., 5.70%, 4/15/40(3) AUTO COMPONENTS(2) American Axle & Manufacturing, Inc., 7.875%, 3/1/17(3) TRW Automotive, Inc., 8.875%, 12/1/17(3)(4) AUTOMOBILES — 0.1% American Honda Finance Corp., 2.375%, 3/18/13(3)(4) American Honda Finance Corp., 2.50%, 9/21/15(3)(4) Ford Motor Co., 7.45%, 7/16/31(3) Nissan Motor Acceptance Corp., 3.25%, 1/30/13(3)(4) BEVERAGES — 0.1% Anheuser-Busch InBev Worldwide, Inc., 3.00%, 10/15/12(3) Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/19(3)(4) Anheuser-Busch InBev Worldwide, Inc., 6.875%, 11/15/19(4) Dr Pepper Snapple Group, Inc., 6.82%, 5/1/18(3) PepsiCo, Inc., 4.875%, 11/1/40(3) SABMiller plc, 6.20%, 7/1/11(3)(4) BIOTECHNOLOGY(2) Amgen, Inc., 3.45%, 10/1/20(3) BUILDING PRODUCTS(2) Nortek, Inc., 11.00%, 12/1/13 CAPITAL MARKETS — 0.3% Bear Stearns Cos. LLC (The), 6.40%, 10/2/17(3) Credit Suisse (New York), 5.00%, 5/15/13(3) Credit Suisse (New York), 5.50%, 5/1/14(3) Credit Suisse (New York), 5.30%, 8/13/19(3) Credit Suisse (New York), 4.375%, 8/5/20(3) Deutsche Bank AG (London), 4.875%, 5/20/13(3) Deutsche Bank AG (London), 3.875%, 8/18/14(3) Goldman Sachs Group, Inc. (The), 6.00%, 5/1/14(3) Goldman Sachs Group, Inc. (The), 7.50%, 2/15/19(3) Goldman Sachs Group, Inc. (The), 5.375%, 3/15/20(3) Jefferies Group, Inc., 8.50%, 7/15/19(3) Korea Development Bank, 3.25%, 3/9/16(3) Morgan Stanley, 4.20%, 11/20/14(3) Morgan Stanley, 6.625%, 4/1/18(3) Morgan Stanley, 7.30%, 5/13/19(3) UBS AG (Stamford Branch), 2.25%, 8/12/13(3) UBS AG (Stamford Branch), 5.875%, 12/20/17(3) CHEMICALS — 0.1% Dow Chemical Co. (The), 5.90%, 2/15/15(3) Dow Chemical Co. (The), 2.50%, 2/15/16(3) 29 Shares/ Principal Amount Value Dow Chemical Co. (The), 8.55%, 5/15/19(3) Dow Chemical Co. (The), 4.25%, 11/15/20(3) Hexion US Finance Corp./Hexion Nova Scotia Finance ULC, 8.875%, 2/1/18 PPG Industries, Inc., 5.50%, 11/15/40(3) Rohm & Haas Co., 5.60%, 3/15/13(3) COMMERCIAL BANKS — 0.2% Barclays Bank plc, 5.00%, 9/22/16(3) BB&T Corp., 5.70%, 4/30/14(3) Fifth Third Bancorp., 6.25%, 5/1/13(3) HSBC Bank plc, 3.50%, 6/28/15(3)(4) HSBC Holdings plc, 6.80%, 6/1/38(3) HSBC USA, Inc., 5.00%, 9/27/20(3) National Australia Bank Ltd., 2.75%, 9/28/15(3)(4) PNC Bank N.A., 6.00%, 12/7/17(3) PNC Funding Corp., 4.25%, 9/21/15(3) Royal Bank of Scotland plc, 3.95%, 9/21/15 SunTrust Bank, 7.25%, 3/15/18(3) Wachovia Bank N.A., 4.80%, 11/1/14(3) Wachovia Bank N.A., 4.875%, 2/1/15(3) Wells Fargo & Co., 3.625%, 4/15/15(3) COMMERCIAL SERVICES & SUPPLIES — 0.2% ARAMARK Corp., 8.50%, 2/1/15(3) Cenveo Corp., 8.375%, 6/15/14(3) Corrections Corp. of America, 6.25%, 3/15/13(3) KAR Auction Services, Inc., 8.75%, 5/1/14(3) Republic Services, Inc., 5.50%, 9/15/19(3) Waste Management, Inc., 6.125%, 11/30/39(3) COMMUNICATIONS EQUIPMENT(2) Cisco Systems, Inc., 5.90%, 2/15/39(3) COMPUTERS & PERIPHERALS(2) Seagate Technology HDD Holdings, 6.80%, 10/1/16(3) CONSUMER FINANCE — 0.2% American Express Centurion Bank, 5.55%, 10/17/12(3) American Express Co., 7.25%, 5/20/14(3) American General Finance Corp., 4.875%, 7/15/12(3) Capital One Bank USA N.A., 8.80%, 7/15/19(3) Ford Motor Credit Co. LLC, 7.25%, 10/25/11(3) Ford Motor Credit Co. LLC, 7.50%, 8/1/12 General Electric Capital Corp., 3.75%, 11/14/14(3) General Electric Capital Corp., 2.25%, 11/9/15(3) General Electric Capital Corp., 5.625%, 9/15/17(3) General Electric Capital Corp., 4.375%, 9/16/20(3) SLM Corp., 5.375%, 1/15/13(3) CONTAINERS & PACKAGING — 0.1% Graham Packaging Co. LP/GPC Capital Corp I, 9.875%, 10/15/14 Graham Packaging Co. LP/GPC Capital Corp I, 8.25%, 1/1/17 DIVERSIFIED FINANCIAL SERVICES — 0.4% Ally Financial, Inc., 6.875%, 9/15/11 Ally Financial, Inc., 8.30%, 2/12/15(3) Arch Western Finance LLC, 6.75%, 7/1/13(3) Bank of America Corp., 4.50%, 4/1/15(3) 30 Shares/ Principal Amount Value Bank of America Corp., 6.50%, 8/1/16(3) Bank of America Corp., 5.75%, 12/1/17(3) Bank of America N.A., 5.30%, 3/15/17(3) BankAmerica Capital II, 8.00%, 12/15/26(3) Citigroup Capital XXI, VRN, 8.30%, 12/21/37(3) Citigroup, Inc., 6.00%, 12/13/13(3) Citigroup, Inc., 6.01%, 1/15/15(3) Citigroup, Inc., 4.75%, 5/19/15 Citigroup, Inc., 6.125%, 5/15/18(3) Citigroup, Inc., 8.50%, 5/22/19(3) Citigroup, Inc., 5.375%, 8/9/20(3) JPMorgan Chase & Co., 3.70%, 1/20/15(3) JPMorgan Chase & Co., 6.00%, 1/15/18(3) Susser Holdings LLC/Susser Finance Corp., 8.50%, 5/15/16 DIVERSIFIED TELECOMMUNICATION SERVICES — 0.5% Alltel Corp., 7.875%, 7/1/32(3) Angel Lux Common SA, 8.875%, 5/1/16(3)(4) AT&T, Inc., 6.80%, 5/15/36(3) AT&T, Inc., 6.55%, 2/15/39(3) British Telecommunications plc, 5.95%, 1/15/18(3) Cellco Partnership/Verizon Wireless Capital LLC, 8.50%, 11/15/18(3) Cincinnati Bell, Inc., 8.75%, 3/15/18(3) Embarq Corp., 7.08%, 6/1/16(3) France Telecom SA, 4.375%, 7/8/14(3) Frontier Communications Corp., 6.25%, 1/15/13(3) Frontier Communications Corp., 7.125%, 3/15/19(3) Intelsat Jackson Holdings SA, 11.25%, 6/15/16(3) Intelsat Luxembourg SA, 11.25%, 2/4/17(5) Intelsat Subsidiary Holding Co. SA, 8.875%, 1/15/15(3) Level 3 Financing, Inc., 9.25%, 11/1/14 Qwest Corp., 7.875%, 9/1/11(3) Qwest Corp., 7.50%, 10/1/14(3) Sprint Capital Corp., 8.75%, 3/15/32(3) Telecom Italia Capital SA, 6.175%, 6/18/14(3) Telecom Italia Capital SA, 7.00%, 6/4/18(3) Telefonica Emisiones SAU, 5.88%, 7/15/19(3) Verizon Communications, Inc., 6.40%, 2/15/38(3) Wind Acquisition Finance SA, 11.75%, 7/15/17(4) Windstream Corp., 8.625%, 8/1/16(3) ELECTRIC UTILITIES — 0.1% Carolina Power & Light Co., 5.15%, 4/1/15(3) Carolina Power & Light Co., 5.25%, 12/15/15(3) Cleveland Electric Illuminating Co. (The), 5.70%, 4/1/17(3) Duke Energy Corp., 3.95%, 9/15/14(3) Edison International, 3.75%, 9/15/17(3) Edison Mission Energy, 7.00%, 5/15/17(3) Energy Future Holdings Corp., 10.875%, 11/1/17(3) Exelon Generation Co. LLC, 4.00%, 10/1/20(3) FirstEnergy Solutions Corp., 6.05%, 8/15/21(3) Florida Power Corp., 6.35%, 9/15/37(3) Southern California Edison Co., 5.625%, 2/1/36(3) 31 Shares/ Principal Amount Value ELECTRICAL EQUIPMENT(2) Baldor Electric Co., 8.625%, 2/15/17(3) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 0.1% Sanmina-SCI Corp., 8.125%, 3/1/16(3) ENERGY EQUIPMENT & SERVICES — 0.1% Pioneer Drilling Co., 9.875%, 3/15/18(3) Transocean, Inc., 6.50%, 11/15/20(3) Weatherford International Ltd., 9.625%, 3/1/19(3) FOOD & STAPLES RETAILING — 0.2% CVS Caremark Corp., 6.60%, 3/15/19(3) Ingles Markets, Inc., 8.875%, 5/15/17(3) Kroger Co. (The), 6.40%, 8/15/17(3) Rite Aid Corp., 8.625%, 3/1/15(3) SUPERVALU, Inc., 8.00%, 5/1/16(3) Wal-Mart Stores, Inc., 5.875%, 4/5/27(3) Wal-Mart Stores, Inc., 6.20%, 4/15/38(3) Wal-Mart Stores, Inc., 5.625%, 4/1/40(3) Wal-Mart Stores, Inc., 5.00%, 10/25/40(3) FOOD PRODUCTS — 0.1% Kellogg Co., 4.45%, 5/30/16(3) Kraft Foods, Inc., 6.00%, 2/11/13(3) Kraft Foods, Inc., 5.375%, 2/10/20(3) Kraft Foods, Inc., 6.50%, 2/9/40(3) Mead Johnson Nutrition Co., 3.50%, 11/1/14(3) Smithfield Foods, Inc., 7.75%, 5/15/13(3) Smithfield Foods, Inc., 7.75%, 7/1/17(3) HEALTH CARE EQUIPMENT & SUPPLIES — 0.2% Alere, Inc., 9.00%, 5/15/16(3) Baxter International, Inc., 5.90%, 9/1/16(3) Biomet, Inc., 10.00%, 10/15/17(3) Biomet, Inc., 11.625%, 10/15/17(3) Covidien International Finance SA, 1.875%, 6/15/13(3) HEALTH CARE PROVIDERS & SERVICES — 0.3% CHS/Community Health Systems, Inc., 8.875%, 7/15/15(3) Express Scripts, Inc., 5.25%, 6/15/12(3) Express Scripts, Inc., 7.25%, 6/15/19(3) HCA, Inc., 6.50%, 2/15/16(3) HCA, Inc., 9.25%, 11/15/16(3) HealthSouth Corp., 10.75%, 6/15/16 HealthSouth Corp., 8.125%, 2/15/20 Medco Health Solutions, Inc., 7.25%, 8/15/13(3) Omnicare, Inc., 6.875%, 12/15/15(3) Tenet Healthcare Corp., 8.875%, 7/1/19 WellPoint, Inc., 5.80%, 8/15/40(3) HOTELS, RESTAURANTS & LEISURE — 0.3% Dave & Buster’s, Inc., 11.00%, 6/1/18 Harrah’s Operating Co., Inc., 11.25%, 6/1/17(3) Harrah’s Operating Co., Inc., 10.00%, 12/15/18(3) McDonald’s Corp., 5.35%, 3/1/18(3) MGM Resorts International, 6.75%, 9/1/12(3) MGM Resorts International, 7.625%, 1/15/17(3) Pinnacle Entertainment, Inc., 8.75%, 5/15/20(3) 32 Shares/ Principal Amount Value Starwood Hotels & Resorts Worldwide, Inc., 6.75%, 5/15/18(3) Universal City Development Partners Ltd/UCDP Finance, Inc., 8.875%, 11/15/15 Yum! Brands, Inc., 5.30%, 9/15/19(3) HOUSEHOLD DURABLES(2) K Hovnanian Enterprises, Inc., 10.625%, 10/15/16 Yankee Acquisition Corp., 8.50%, 2/15/15(3) HOUSEHOLD PRODUCTS(2) Central Garden and Pet Co., 8.25%, 3/1/18 INDEPENDENT POWER PRODUCERS & ENERGY TRADERS — 0.1% AES Corp. (The), 8.00%, 10/15/17(3) Calpine Construction Finance Co. LP/CCFC Finance Corp., 8.00%, 6/1/16(3)(4) Energy Future Intermediate Holding Co. LLC/EFIH Finance, Inc., 10.00%, 12/1/20 RRI Energy, Inc., 7.625%, 6/15/14(3) INDUSTRIAL CONGLOMERATES(2) General Electric Co., 5.00%, 2/1/13(3) General Electric Co., 5.25%, 12/6/17(3) INSURANCE — 0.2% Allstate Corp. (The), 7.45%, 5/16/19 American International Group, Inc., 3.65%, 1/15/14(6) American International Group, Inc., 5.85%, 1/16/18(3) CNA Financial Corp., 5.875%, 8/15/20(3) Fairfax Financial Holdings Ltd., 7.75%, 6/15/17(3) Genworth Financial, Inc., 7.20%, 2/15/21(3) Hartford Financial Services Group, Inc. (The), 4.00%, 3/30/15(3) International Lease Finance Corp., 5.30%, 5/1/12(3) Lincoln National Corp., 6.25%, 2/15/20(3) MetLife Global Funding I, 5.125%, 4/10/13(3)(4) MetLife, Inc., 6.75%, 6/1/16(3) New York Life Global Funding, 4.65%, 5/9/13(3)(4) Prudential Financial, Inc., 7.375%, 6/15/19(3) Prudential Financial, Inc., 5.40%, 6/13/35(3) Travelers Cos., Inc. (The), 5.90%, 6/2/19(3) Travelers Cos., Inc. (The), 3.90%, 11/1/20(3) INTERNET SOFTWARE & SERVICES(2) eBay, Inc., 3.25%, 10/15/20(3) IT SERVICES(2) SunGard Data Systems, Inc., 10.25%, 8/15/15(3) LEISURE EQUIPMENT & PRODUCTS(2) Hasbro, Inc., 6.35%, 3/15/40(3) MACHINERY(2) Deere & Co., 5.375%, 10/16/29(3) SPX Corp., 7.625%, 12/15/14(3) MEDIA — 0.6% CBS Corp., 5.75%, 4/15/20(3) CBS Corp., 4.30%, 2/15/21(3) CBS Corp., 5.50%, 5/15/33(3) Cengage Learning Acquisitions, Inc., 10.50%, 1/15/15(4) Cinemark USA, Inc., 8.625%, 6/15/19(3) Clear Channel Communications, Inc., 10.75%, 8/1/16(3) Comcast Corp., 5.90%, 3/15/16(3) 33 Shares/ Principal Amount Value Comcast Corp., 5.70%, 5/15/18(3) Comcast Corp., 6.40%, 5/15/38(3) DirecTV Holdings LLC, 3.55%, 3/15/15(3) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%, 10/1/14(3) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 6.375%, 6/15/15(3) Harland Clarke Holdings Corp., 9.50%, 5/15/15(3) Interpublic Group of Cos., Inc. (The), 10.00%, 7/15/17(3) Mediacom LLC/Mediacom Capital Corp., 9.125%, 8/15/19(3) NBC Universal, Inc., 5.15%, 4/30/20(3)(4) NBC Universal, Inc., 4.375%, 4/1/21(4) NBC Universal, Inc., 5.95%, 4/1/41(4) News America, Inc., 6.90%, 8/15/39(3) Nielsen Finance LLC/Nielsen Finance Co., 11.50%, 5/1/16(3) Omnicom Group, Inc., 4.45%, 8/15/20(3) Time Warner Cable, Inc., 5.40%, 7/2/12(3) Time Warner Cable, Inc., 6.75%, 7/1/18(3) Time Warner, Inc., 3.15%, 7/15/15(3) Time Warner, Inc., 4.875%, 3/15/20(3) Time Warner, Inc., 7.70%, 5/1/32(3) Viacom, Inc., 6.25%, 4/30/16(3) Virgin Media Finance plc, 9.50%, 8/15/16(3) WMG Acquisition Corp., 9.50%, 6/15/16 METALS & MINING — 0.1% Alcoa, Inc., 6.15%, 8/15/20(3) Anglo American Capital plc, 9.375%, 4/8/19(3)(4) Anglo American Capital plc, 4.45%, 9/27/20(3)(4) AngloGold Ashanti Holdings plc, 5.375%, 4/15/20(3) ArcelorMittal, 9.85%, 6/1/19(3) ArcelorMittal, 5.25%, 8/5/20(3) Freeport-McMoRan Copper & Gold, Inc., 8.375%, 4/1/17(3) Newmont Mining Corp., 6.25%, 10/1/39(3) Rio Tinto Finance USA Ltd., 3.50%, 11/2/20(3) Vale Overseas Ltd., 5.625%, 9/15/19(3) Vale Overseas Ltd., 4.625%, 9/15/20 MULTILINE RETAIL(2) Macy’s Retail Holdings, Inc., 5.35%, 3/15/12(3) Macy’s Retail Holdings, Inc., 5.90%, 12/1/16(3) MULTI-UTILITIES — 0.1% CenterPoint Energy Resources Corp., 6.125%, 11/1/17(3) CenterPoint Energy Resources Corp., 6.25%, 2/1/37(3) Dominion Resources, Inc., 6.40%, 6/15/18(3) Pacific Gas & Electric Co., 5.80%, 3/1/37(3) PG&E Corp., 5.75%, 4/1/14(3) Sempra Energy, 8.90%, 11/15/13(3) Sempra Energy, 6.50%, 6/1/16(3) OFFICE ELECTRONICS(2) Xerox Corp., 5.65%, 5/15/13(3) Xerox Corp., 4.25%, 2/15/15(3) 34 Shares/ Principal Amount Value OIL, GAS & CONSUMABLE FUELS — 0.6% Anadarko Petroleum Corp., 6.45%, 9/15/36(3) Apache Corp., 5.10%, 9/1/40(3) Apache Corp., 5.25%, 2/1/42(6) Arch Coal, Inc., 8.75%, 8/1/16(3) Bill Barrett Corp., 9.875%, 7/15/16(3) BP Capital Markets plc, 4.50%, 10/1/20(3) Chesapeake Energy Corp., 7.625%, 7/15/13(3) ConocoPhillips, 5.75%, 2/1/19(3) ConocoPhillips, 6.50%, 2/1/39(3) El Paso Corp., 7.875%, 6/15/12(3) El Paso Corp., 6.875%, 6/15/14(3) Enbridge Energy Partners LP, 6.50%, 4/15/18(3) Enbridge Energy Partners LP, 5.50%, 9/15/40(3) Encore Acquisition Co., 9.50%, 5/1/16(3) Enterprise Products Operating LLC, 6.30%, 9/15/17(3) Enterprise Products Operating LLC, 6.45%, 9/1/40(3) EOG Resources, Inc., 5.625%, 6/1/19(3) Hess Corp., 6.00%, 1/15/40(3) Kinder Morgan Energy Partners LP, 6.85%, 2/15/20(3) Kinder Morgan Energy Partners LP, 6.50%, 9/1/39(3) Magellan Midstream Partners LP, 6.55%, 7/15/19(3) Motiva Enterprises LLC, 5.75%, 1/15/20(3)(4) Nexen, Inc., 5.65%, 5/15/17(3) OPTI Canada, Inc., 7.875%, 12/15/14(3) Petrobras International Finance Co., 5.75%, 1/20/20(3) Petrohawk Energy Corp., 7.875%, 6/1/15(3) Petroleos Mexicanos, 6.00%, 3/5/20(3) Plains All American Pipeline LP/PAA Finance Corp., 3.95%, 9/15/15(3) Plains All American Pipeline LP/PAA Finance Corp., 8.75%, 5/1/19(3) Sabine Pass LNG LP, 7.25%, 11/30/13(3) Sabine Pass LNG LP, 7.50%, 11/30/16(3) SandRidge Energy, Inc., 8.75%, 1/15/20(3) Shell International Finance BV, 3.10%, 6/28/15(3) Shell International Finance BV, 4.30%, 9/22/19(3) Shell International Finance BV, 6.375%, 12/15/38(3) Talisman Energy, Inc., 7.75%, 6/1/19(3) TransCanada PipeLines Ltd., 3.80%, 10/1/20 Williams Partners LP, 5.25%, 3/15/20(3) Williams Partners LP, 4.125%, 11/15/20(3) PAPER & FOREST PRODUCTS — 0.2% Boise Cascade LLC, 7.125%, 10/15/14(3) Domtar Corp., 9.50%, 8/1/16(3) Georgia-Pacific LLC, 7.70%, 6/15/15(3) Georgia-Pacific LLC, 7.125%, 1/15/17(3)(4) International Paper Co., 9.375%, 5/15/19(3) International Paper Co., 7.30%, 11/15/39(3) Verso Paper Holdings LLC/Verso Paper, Inc., 9.125%, 8/1/14(3) 35 Shares/ Principal Amount Value PHARMACEUTICALS — 0.1% Abbott Laboratories, 5.875%, 5/15/16(3) Abbott Laboratories, 5.30%, 5/27/40(3) AstraZeneca plc, 5.40%, 9/15/12(3) AstraZeneca plc, 5.90%, 9/15/17(3) GlaxoSmithKline Capital, Inc., 4.85%, 5/15/13(3) Pfizer, Inc., 7.20%, 3/15/39(3) Watson Pharmaceuticals, Inc., 5.00%, 8/15/14(3) REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.1% Boston Properties LP, 4.125%, 5/15/21(3) Digital Realty Trust LP, 5.875%, 2/1/20(3) Host Hotels & Resorts LP, 6.75%, 6/1/16(3) Kimco Realty Corp., 6.875%, 10/1/19(3) Sabra Health Care REIT, Inc., 9.125%, 4/15/15 Ventas Realty LP/Ventas Capital Corp., 3.125%, 11/30/15(3) REAL ESTATE MANAGEMENT & DEVELOPMENT(2) AMB Property LP, 6.625%, 12/1/19(3) CB Richard Ellis Services, Inc., 11.625%, 6/15/17(3) ROAD & RAIL — 0.1% Avis Budget Car Rental LLC/Avis Budget Finance, Inc., 9.625%, 3/15/18(3) Burlington Northern Santa Fe Corp., 5.05%, 3/1/41(3) Hertz Corp. (The), 10.50%, 1/1/16(3) Union Pacific Corp., 5.75%, 11/15/17(3) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT(2) Freescale Semiconductor, Inc., 9.25%, 4/15/18(3)(4) SOFTWARE(2) Intuit, Inc., 5.75%, 3/15/17(3) SPECIALTY RETAIL — 0.2% Burlington Coat Factory Warehouse Corp., 11.125%, 4/15/14(3) Couche-Tard US LP/Couche-Tard Finance Corp., 7.50%, 12/15/13(3) GSC Holdings Corp., 8.00%, 10/1/12(3) Lowe’s Cos., Inc., 2.125%, 4/15/16(3) Michaels Stores, Inc., 11.375%, 11/1/16(3) Staples, Inc., 9.75%, 1/15/14(3) Toys “R” Us Property Co. I LLC,, 10.75%, 7/15/17 TEXTILES, APPAREL & LUXURY GOODS — 0.1% Perry Ellis International, Inc., 8.875%, 9/15/13(3) TOBACCO(2) Altria Group, Inc., 10.20%, 2/6/39(3) TRADING COMPANIES & DISTRIBUTORS — 0.1% Ashtead Capital, Inc., 9.00%, 8/15/16(3)(4) RSC Equipment Rental, Inc./RSC Holdings III LLC, 9.50%, 12/1/14(3) WIRELESS TELECOMMUNICATION SERVICES — 0.1% America Movil SAB de CV, 5.00%, 10/16/19(3) America Movil SAB de CV, 5.00%, 3/30/20(3) American Tower Corp., 4.625%, 4/1/15(3) Crown Castle International Corp., 9.00%, 1/15/15(3) Rogers Communications, Inc., 6.25%, 6/15/13(3) TOTAL CORPORATE BONDS(Cost $61,243,689) 36 Shares/ Principal Amount Value U.S. Government Agency Mortgage-Backed Securities(7) — 2.8% FHLMC, 6.50%, 12/1/12(3) FHLMC, 7.00%, 6/1/14(3) FHLMC, 4.50%, 1/1/19(3) FHLMC, 5.00%, 1/1/21(3) FHLMC, 5.00%, 4/1/21(3) FHLMC, 7.00%, 8/1/29(3) FHLMC, 8.00%, 7/1/30(3) FHLMC, 5.50%, 12/1/33(3) FHLMC, 6.00%, 11/1/38 FHLMC, 6.50%, 7/1/47(3) FNMA, 6.50%, 4/1/12(3) FNMA, 6.00%, 4/1/14(3) FNMA, 7.50%, 6/1/15(3) FNMA, 5.50%, 12/1/16(3) FNMA, 4.50%, 5/1/19(3) FNMA, 5.00%, 9/1/20(3) FNMA, 7.00%, 6/1/26(3) FNMA, 7.50%, 3/1/27(3) FNMA, 7.00%, 1/1/29(3) FNMA, 6.50%, 4/1/29(3) FNMA, 6.50%, 8/1/29(3) FNMA, 6.50%, 12/1/29(3) FNMA, 7.00%, 3/1/30(3) FNMA, 8.00%, 7/1/30(3) FNMA, 7.50%, 9/1/30(3) FNMA, 7.00%, 9/1/31(3) FNMA, 6.50%, 1/1/32(3) FNMA, 7.00%, 6/1/32(3) FNMA, 6.50%, 8/1/32(3) FNMA, 6.50%, 11/1/32(3) FNMA, 5.50%, 6/1/33(3) FNMA, 5.50%, 8/1/33(3) FNMA, 5.00%, 11/1/33(3) FNMA, 5.50%, 1/1/34(3) FNMA, 4.50%, 9/1/35(3) FNMA, 5.00%, 1/1/36 FNMA, 5.00%, 2/1/36(3) FNMA, 5.50%, 1/1/37 FNMA, 5.50%, 2/1/37(3) FNMA, 6.50%, 8/1/37(3) FNMA, 4.50%, 2/1/39 FNMA, 6.50%, 6/1/47(3) FNMA, 6.50%, 8/1/47(3) FNMA, 6.50%, 8/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) FNMA, 6.50%, 9/1/47(3) GNMA, 7.50%, 10/15/25(3) GNMA, 6.00%, 3/15/26(3) GNMA, 7.00%, 12/15/27(3) GNMA, 6.50%, 2/15/28(3) GNMA, 7.00%, 8/15/29(3) GNMA, 7.50%, 5/15/30(3) GNMA, 7.00%, 5/15/31(3) GNMA, 5.50%, 11/15/32(3) GNMA, 6.50%, 10/15/38(3) TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $27,223,097) U.S. Government Agency Securities and Equivalents — 0.7% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES — 0.5% FHLMC, 2.875%, 2/9/15(3) FNMA, 6.625%, 11/15/30(3) GOVERNMENT-BACKED CORPORATE BONDS(8) — 0.2% Bank of America Corp., VRN, 0.59%, 1/31/11(3) Citigroup Funding, Inc., VRN, 0.62%, 1/31/11(3) Morgan Stanley, VRN, 0.64%, 12/20/10(3) TOTAL U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS (Cost $7,293,728) Commercial Mortgage-Backed Securities(7) — 0.7% Banc of America Commercial Mortgage, Inc., Series 2004-6, Class A3 SEQ, 4.51%, 12/10/42(3) Commercial Mortgage Pass-Through Certificates, Series 2004 LB3A, Class A4 SEQ, VRN, 5.23%, 12/1/10(3) 37 Shares/ Principal Amount Value Credit Suisse Mortgage Capital Certificates, Series 2007 TF2A, Class A1, VRN, 0.43%, 12/15/10, resets monthly off the 1-month LIBOR plus 0.18% with no caps(3)(4) Greenwich Capital Commercial Funding Corp., Series 2005 GG3, Class A4, VRN, 4.80%, 12/1/10(3) GS Mortgage Securities Corp. II, Series 2004 GG2, Class A6 SEQ, VRN, 5.40%, 12/1/10(3) GS Mortgage Securities Corp. II, Series 2005 GG4, Class A4 SEQ, 4.76%, 7/10/39(3) GS Mortgage Securities Corp. II, Series 2005 GG4, Class A4A SEQ, 4.75%, 7/10/39(3) LB-UBS Commercial Mortgage Trust, Series 2004 C1, Class A4 SEQ, 4.57%, 1/15/31(3) LB-UBS Commercial Mortgage Trust, Series 2004 C2, Class A4 SEQ, 4.37%, 3/15/36(3) LB-UBS Commercial Mortgage Trust, Series 2005 C2, Class A2 SEQ, 4.82%, 4/15/30(3) LB-UBS Commercial Mortgage Trust, Series 2005 C5, Class AM, VRN, 5.02%, 12/13/10(3) Merrill Lynch Floating Trust, Series 2006-1, Class A1, VRN, 0.32%, 12/15/10, resets monthly off the 1-month LIBOR plus 0.07% with no caps(3)(4) Morgan Stanley Capital I, Series 2001 T5, Class A4 SEQ, 6.39%, 10/15/35(3) Morgan Stanley Capital I, Series 2005 HQ6, Class A2A SEQ, 4.88%, 8/13/42(3) PNC Mortgage Acceptance Corp., Series 2001 C1, Class A2 SEQ, 6.36%, 3/12/34(3) Wachovia Bank Commercial Mortgage Trust, Series 2003 C3, Class A2 SEQ, 4.87%, 2/15/35(3) Wachovia Bank Commercial Mortgage Trust, Series 2004 C11, Class A3 SEQ, 4.72%, 1/15/41(3) Wachovia Bank Commercial Mortgage Trust, Series 2004 C15, Class A3 SEQ, 4.50%, 10/15/41(3) Wachovia Bank Commercial Mortgage Trust, Series 2005 C20, Class A5, VRN, 5.09%, 12/1/10(3) Wachovia Bank Commercial Mortgage Trust, Series 2005 C20, Class A6A, VRN, 5.11%, 12/1/10(3) Wachovia Bank Commercial Mortgage Trust, Series 2006 C23, Class A4, VRN, 5.42%, 12/1/10(3) TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $7,068,149) Collateralized Mortgage Obligations(7) — 0.4% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS — 0.3% ABN Amro Mortgage Corp., Series 2003-4, Class A4, 5.50%, 3/25/33 Banc of America Alternative Loan Trust, Series 2007-2, Class 2A4, 5.75%, 6/25/37(3) Banc of America Mortgage Securities, Inc., Series 2004-7, Class 7A1, 5.00%, 8/25/19(3) Chase Mortgage Finance Corp., Series 2006 S4, Class A3, 6.00%, 12/25/36(3) Citicorp Mortgage Securities, Inc., Series 2003-6, Class 1A2 SEQ, 4.50%, 5/25/33 Countrywide Home Loan Mortgage Pass-Through Trust, Series 2003 J13, Class 1A1 SEQ, 5.25%, 1/25/34(3) 38 Shares/ Principal Amount Value MASTR Alternative Loans Trust, Series 2003-8, Class 4A1, 7.00%, 12/25/33(3) MASTR Asset Securitization Trust, Series 2003-10, Class 3A1, 5.50%, 11/25/33(3) Wamu Mortgage Pass-Through Certificates, Series 2003 S11, Class 3A5, 5.95%, 11/25/33(3) Wells Fargo Mortgage-Backed Securities Trust, Series 2005-5, Class 1A1, 5.00%, 5/25/20 Wells Fargo Mortgage-Backed Securities Trust, Series 2005-17, Class 1A1, 5.50%, 1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series 2007 AR10, Class 1A1, VRN, 6.20%, 12/1/10 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS — 0.1% FHLMC, Series 2926, Class EW SEQ, 5.00%, 1/15/25(3) FNMA, Series 2003-52, Class KF SEQ, VRN, 0.65%, 12/27/10, resets monthly off the 1-month LIBOR plus 0.40% with a cap of 7.50%(3) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $3,707,539) Municipal Securities — 0.4% American Municipal Power-Ohio, Inc. Rev., (Building Bonds), 5.94%, 2/15/47(3) Bay Area Toll Auth. Toll Bridge Rev., Series 2010 S1, (Building Bonds), 6.92%, 4/1/40(3) California GO, (Building Bonds), 6.65%, 3/1/22(3) California GO, (Building Bonds), 7.30%, 10/1/39(3) California GO, (Building Bonds), 7.60%, 11/1/40(6) Columbus Development Auth. Industrial Rev., (Litho-Krome), VRDN, 0.50%, 12/1/10 (LOC: Bank of America N.A.)(3) Georgia Municipal Electric Auth. Rev., Series 2010 J, (Building Bonds), 6.64%, 4/1/57(3) Illinois GO, (Taxable Pension), 5.10%, 6/1/33(3) Illinois GO, Series 2010-3, (Building Bonds), 6.725%, 4/1/35 Kansas State Department of Transportation Highway Rev., Series 2010 A, (Building Bonds), 4.60%, 9/1/35(3) Los Angeles Community College District GO, Series 2010 D, (Election of 2008), 6.68%, 8/1/36(3) Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%, 7/1/39(3) Metropolitan Transportation Auth. Rev., Series 2010 C1, (Building Bonds), 6.69%, 11/15/40(3) New Jersey State Turnpike Auth. Rev., Series 2009 F, (Building Bonds), 7.41%, 1/1/40(3) Ohio Water Development Auth. Pollution Control Rev., Series 2010 B2, (Building Bonds), 4.88%, 12/1/34(3) Orange County Housing Finance Auth. Multifamily Rev., Series 2002 B, (Millenia), VRDN, 0.24%, 12/1/10 (LOC: FNMA)(3) Oregon State Department of Transportation Highway Usertax Rev., Series 2010 A, (Building Bonds), 5.83%, 11/15/34(3) Rutgers State University Rev., Series 2010 H, (Building Bonds), 5.67%, 5/1/40(3) Sacramento Municipal Utility District Electric Rev., Series 2010 W, (Building Bonds), 6.16%, 5/15/36(3) 39 Shares/ Principal Amount Value Salt River Agricultural Improvement & Power District Electric Rev., Series 2010 A, (Building Bonds), 4.84%, 1/1/41(3) San Francisco City and County Public Utilities Water Commission Rev., Series 2010 B, (Building Bonds), 6.00%, 11/1/40(3) Santa Clara Valley Transportation Auth. Sales Tax Rev., Series 2010 A, (Building Bonds), 5.88%, 4/1/32(3) Texas GO, (Building Bonds), 5.52%, 4/1/39(3) University Regiments Medical Center Rev., (Building Bonds), 6.55%, 5/15/48(3) Utah Housing Corp. Multifamily Housing Rev., Series 2004 B, (Tanglewood), VRDN, 0.30%, 12/1/10 (LOC: Citibank N.A.)(3) Washington GO, Series 2010 F, (Building Bonds), 5.14%, 8/1/40(3) TOTAL MUNICIPAL SECURITIES (Cost $3,697,062) Commercial Paper(9) — 0.3% Austin Texas, 0.30%, 12/15/10(3) Chariot Funding LLC, 0.25%, 12/1/10(3)(4) Chicago Illinois, 0.40%, 2/3/11 Crown Point Capital Co., 0.40%, 12/10/10(3)(4) Govco LLC, 0.45%, 2/7/11(3)(4) Legacy Capital LLC, 0.35%, 12/2/10(3)(4) Salvation Army (The), 0.27%, 12/2/10(3) TOTAL COMMERCIAL PAPER (Cost $2,699,289) Sovereign Governments & Agencies — 0.1% BRAZIL(2) Brazilian Government International Bond, 5.875%, 1/15/19(3) Brazilian Government International Bond, 5.625%, 1/7/41(3) CANADA(2) Hydro Quebec, 8.40%, 1/15/22(3) GERMANY(2) KfW, 4.125%, 10/15/14(3) ITALY(2) Republic of Italy, 3.125%, 1/26/15(3) MEXICO — 0.1% United Mexican States, 5.625%, 1/15/17(3) United Mexican States, 5.95%, 3/19/19(3) United Mexican States, 6.05%, 1/11/40(3) TOTAL SOVEREIGN GOVERNMENTS & AGENCIES (Cost $1,043,181) Convertible Preferred Stocks(2) INSURANCE(2) Aspen Insurance Holdings Ltd., Series AHL, 5.625% LEISURE EQUIPMENT & PRODUCTS(2) Callaway Golf Co., Series B, 7.50% MEDIA(2) LodgeNet Interactive Corp., 10.00%(4) 18 REAL ESTATE INVESTMENT TRUSTS (REITs)(2) Entertainment Properties Trust, Series E, 9.00% Lexington Realty Trust, Series C, 6.50% TOBACCO(2) Universal Corp., 6.75% 26 TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $333,016) 40 Shares Value Preferred Stocks(2) DIVERSIFIED FINANCIAL SERVICES(2) Ally Financial, Inc., 7.00%(4) REAL ESTATE INVESTMENT TRUSTS (REITs)(2) DuPont Fabros Technology, Inc., Series A, 7.875% National Retail Properties, Inc., Series C, 7.375% PS Business Parks, Inc., Series O, 7.375% TOTAL PREFERRED STOCKS (Cost $190,865) Shares Value Temporary Cash Investments – Segregated For Futures Contracts — 1.0% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares (Cost $10,668,000) Temporary Cash Investments — 1.2% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares(3) (Cost $12,764,320) TOTAL INVESTMENT SECURITIES — 98.9% (Cost $846,913,852) OTHER ASSETS AND LIABILITIES — 1.1% TOTAL NET ASSETS — 100.0% Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 28 NASDAQ 100 E-Mini Futures December 2010 58 S&P 400 Midcap Index E-Mini Futures December 2010 77 S&P 500 E-Mini Futures December 2010 28 U.S. Long Bond March 2011 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 92 U.S. Treasury 2-Year Notes March 2011 41 Notes to Schedule of Investments ADR American Depositary Receipt CVA Certificaten Van Aandelen Equivalent Security whose principal payments are backed by the full faith and credit of the United States FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GDR Global Depositary Receipt GNMA Government National Mortgage Association GO General Obligation LB-UBS Lehman Brothers, Inc. — UBS AG LIBOR London Interbank Offered Rate LOC Letter of Credit MASTR Mortgage Asset Securitization Transactions, Inc. NVDR Non-Voting Depositary Receipt OJSC Open Joint Stock Company resets The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEQ Sequential Payer VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Non-income producing. Category is less than 0.05% of total net assets. Security, or a portion thereof, has been segregated for when-issued securities and/or futures contracts. At the period end, the aggregate value of securities pledged was $34,531,000. Security was purchased under Rule 144A or Section 4(2) of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $7,304,266, which represented 0.7% of total net assets. Step-coupon security. These securities are issued with a zero coupon and become interest bearing at a predetermined rate and date and are issued at a substantial discount from their value at maturity. Interest reset or final maturity date is indicated, as applicable. Rate shown is effective at the period end. When-issued security. Final maturity date indicated, unless otherwise noted. The debt is guaranteed under the Federal Deposit Insurance Corporation’s (FDIC) Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC’s guarantee is the earlier of the maturity date of the debt or December 31, 2012. The rate indicated is the yield to maturity at purchase. See Notes to Financial Statements. 42 Statement of Assets and Liabilities NOVEMBER 30, 2010 Assets Investment securities, at value (cost of $846,913,852) Foreign currency holdings, at value (cost of $1,128,417) Receivable for investments sold Receivable for capital shares sold Receivable for variation margin on futures contracts Dividends and interest receivable Other assets Liabilities Disbursements in excess of demand deposit cash Payable for investments purchased Payable for capital shares redeemed Payable for variation margin on futures contracts Accrued management fees Distribution and service fees payable Accrued foreign taxes Net Assets Net Assets Consist of: Capital (par value and paid-in surplus) Undistributed net investment income Accumulated net realized loss Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class, $0.01 Par Value Institutional Class, $0.01 Par Value A Class, $0.01 Par Value $7.30* B Class, $0.01 Par Value C Class, $0.01 Par Value R Class, $0.01 Par Value *Maximum offering price $7.75 (net asset value divided by 0.9425) See Notes to Financial Statements. 43 Statement of Operations YEAR ENDED NOVEMBER 30, 2010 Investment Income (Loss) Income: Dividends (net of foreign taxes withheld of $359,953) $13,811,355 Interest Expenses: Management fees Distribution and service fees: A Class B Class C Class R Class Directors’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions (net of foreign tax expenses paid (refunded) of $142,425) Futures contract transactions Swap agreement transactions Foreign currency transactions (net of foreign tax expenses paid (refunded) of $49,920) Change in net unrealized appreciation (depreciation) on: Investments (net of deferred foreign taxes of $(120,190)) Futures contracts Swap agreements Translation of assets and liabilities in foreign currencies Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations $112,855,469 See Notes to Financial Statements. 44 Statement of Changes in Net Assets YEARS ENDED NOVEMBER 30, 2, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) $11,205,897 Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class Institutional Class A Class B Class — C Class — R Class Decrease in net assets from distributions Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period $ 980,042,024 Undistributed net investment income See Notes to Financial Statements. 45 Notes to Financial Statements NOVEMBER 30, 2010 1. Organization American Century Strategic Asset Allocations, Inc. (the corporation) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company and is organized as a Maryland corporation. Strategic Allocation: Aggressive Fund (the fund) is one fund in a series issued by the corporation. The fund is diversified as defined under the 1940 Act. The fund’s investment objective is to provide as high a level of total return (capital appreciation plus dividend and interest income) as is consistent with its mix of asset types. The fund pursues its objective by diversifying investments among three asset classes — equity securities, bonds and money market instruments, the mix of which will depend on the risk profile of the fund. The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class, the C Class and the R Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. 46 The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Certain countries impose taxes on realized gains on the sale of securities registered in their country. The fund records the foreign tax expense, if any, on an accrual basis. The foreign tax expense on realized gains and unrealized appreciation reduces the net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Investment Income — Dividend income less foreign taxes withheld, if any, is recorded as of the ex-dividend date. Interest income is recorded on the accrual basis and includes paydown gain (loss) and accretion of discounts and amortization of premiums. When-Issued and Forward Commitments — The fund may engage in securities transactions on a when-issued or forward commitment basis. In these transactions, the securities’ prices and yields are fixed on the date of the commitment. In a when-issued transaction, the payment and delivery are scheduled for a future date and during this period, securities are subject to market fluctuations. In a forward commitment transaction, the fund may sell a security and at the same time make a commitment to purchase the same security at a future date at a specified price. Conversely, the fund may purchase a security and at the same time make a commitment to sell the same security at a future date at a specified price. These types of transactions are executed simultaneously in what are known as “roll” transactions. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. The fund accounts for “roll” transactions as purchases and sales. Foreign Currency Translations — All assets and liabilities initially expressed in foreign currencies are translated into U.S. dollars at prevailing exchange rates at period end. The fund may enter into spot foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of investment securities, dividend and interest income, spot foreign currency exchange contracts, and expenses are translated at the rates of exchange prevailing on the respective dates of such transactions. Net realized and unrealized foreign currency exchange gains or losses related to investment securities are a component of net realized gain (loss) on investment transactions and net unrealized appreciation (depreciation) on investments, respectively. Certain countries impose taxes on the contract amount of purchases and sales of foreign currency contracts in their currency. The fund records the foreign tax expense, if any, as a reduction to the net realized gain (loss) on foreign currency transactions. Repurchase Agreements — The fund may enter into repurchase agreements with institutions that American Century Investment Management, Inc. (ACIM) (the investment advisor) has determined are creditworthy pursuant to criteria adopted by the Board of Directors. The fund requires that the collateral, represented by securities, received in a repurchase transaction be transferred to the custodian in a manner sufficient to enable the fund to obtain those securities in the event of a default under the repurchase agreement. ACIM monitors, on a daily basis, the securities transferred to ensure the value, including accrued interest, of the securities under each repurchase agreement is equal to or greater than amounts owed to the fund under each repurchase agreement. 47 Joint Trading Account — Pursuant to an Exemptive Order issued by the Securities and Exchange Commission, the fund, along with certain other funds in the American Century Investments family of funds, may transfer uninvested cash balances into a joint trading account. These balances are invested in one or more repurchase agreements that are collateralized by U.S. Treasury or Agency obligations. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. Additionally, non-U.S. tax returns filed by the fund due to investments in certain foreign securities remain subject to examination by the relevant taxing authority for seven years from the date of filing. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income are declared and paid annually. Distributions from net realized gains, if any, are generally declared and paid twice per year. The fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code, in all events in a manner consistent with provisions of the 1940 Act. Indemnifications — Under the corporation’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The corporation has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent directors (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The rate of the fee is determined by applying a fee rate calculation formula. This formula takes into account the fund’s assets as well as certain assets, if any, of other clients of the investment advisor outside the American Century Investments family of funds (such as subadvised funds and separate accounts) that have very similar investment teams and investment strategies (strategy assets). The annual management fee schedule ranges from 1.00% to 1.20% for the Investor Class, A Class, B Class, C Class and R Class. The Institutional Class is 0.20% less at each point within the range. The effective annual management fee for each class for the year ended November 30, 2010 was 1.20% for the Investor Class, A Class, B Class, C Class and R Class and 1.00% for the Institutional Class. 48 Prior to July 16, 2010, ACIM had entered into a subadvisory agreement with American Century Global Investment Management, Inc. (ACGIM) (see Note 10) on behalf of the fund, under which ACGIM made investment decisions for the international and emerging markets portions of the fund in accordance with the fund’s investment objectives, policies and restrictions under the supervision of ACIM and the Board of Directors. ACIM paid all costs associated with retaining ACGIM as the subadvisor of the fund. Distribution and Service Fees — The Board of Directors has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class, C Class and R Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and C Class will each pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The plans provide that the R Class will pay ACIS an annual distribution and service fee of 0.50%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended November 30, 2010, are detailed in the Statement of Operations. Related Parties — Certain officers and directors of the corporation are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the corporation’s investment advisor, ACIM, the distributor of the corporation, ACIS, and the corporation’s transfer agent, American Century Services, LLC. The fund is eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The fund has a securities lending agreement with JPMorgan Chase Bank (JPMCB) and a mutual funds services agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMCB is a custodian of the fund. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 4. Investment Transactions Purchases of investment securities, excluding short-term investments, for the year ended November 30, 2010, totaled $941,337,609, of which $66,330,587 represented U.S. Treasury and Government Agency obligations. Sales of investment securities, excluding short-term investments, for the year ended November 30, 2010, totaled $994,266,852, of which $75,155,903 represented U.S. Treasury and Government Agency obligations. 49 5. Capital Share Transactions Transactions in shares of the fund were as follows: Year ended November 30, 2010 Year ended November 30, 2009 Shares Amount Shares Amount Investor Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed Institutional Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed A Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed B Class/Shares Authorized Sold Issued in reinvestment of distributions — — Redeemed C Class/Shares Authorized Sold Issued in reinvestment of distributions — — Redeemed R Class/Shares Authorized Sold Issued in reinvestment of distributions Redeemed Net increase (decrease) 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). 50 The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks & Rights — Foreign Common Stocks & Rights — U.S. Treasury Securities — — Corporate Bonds — — U.S. Government Agency Mortgage-Backed Securities — — U.S. Government Agency Securities and Equivalents — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Municipal Securities — — Commercial Paper — — Sovereign Governments & Agencies — — Convertible Preferred Stocks — — Preferred Stocks — — Temporary Cash Investments — — Total Value of Investment Securities — Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts — 7. Derivative Instruments Credit Risk — The fund is subject to credit risk in the normal course of pursuing its investment objectives. The value of a bond generally declines as the credit quality of its issuer declines. Credit default swap agreements enable a fund to buy/sell protection against a credit event of a specific issuer or index. A fund may attempt to enhance returns by selling protection or attempt to mitigate credit risk by buying protection. The buyer/seller of credit protection against a security or basket of securities may pay/receive an up-front or periodic payment to compensate for/against potential default events. A fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Changes in value, including the periodic amounts of interest to be paid or received on swap agreements, are recorded as unrealized appreciation (depreciation) on swap agreements. Realized gain or loss is recorded upon receipt or payment of a periodic settlement or termination of swap agreements. Net realized and unrealized gains or losses occurring during the holding period of swap agreements are a component of net realized gain (loss) on swap agreement transactions and change in net unrealized appreciation (depreciation) on swap agreements, respectively. The risks of entering into swap agreements include the possible lack of liquidity, failure of the counterparty to meet its obligations, and that there may be unfavorable changes in the underlying investments or instruments. The fund held no credit risk derivative instruments at period end. The fund participated in one credit default swap agreement to buy protection throughout most of the year and liquidated the position shortly before period end. Equity Price Risk — The fund is subject to equity price risk in the normal course of pursuing its investment objectives. A fund may enter into futures contracts based on an equity index in order to manage its exposure to changes in market conditions. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund is required to deposit either cash or securities in an amount equal to a certain percentage of the contract value (initial margin). Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The equity price risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. 51 Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. Value of Derivative Instruments as of November 30, 2010 Asset Derivatives Liability Derivatives Type of Risk Exposure Location on Statement of Assets and Liabilities Value Location on Statement of Assets and Liabilities Value Equity Price Risk Receivable for variation margin on futures contracts Payable for variation margin on futures contracts Interest Rate Risk Receivable for variation margin on futures contracts Payable for variation margin on futures contracts $39,954 Effect of Derivative Instruments on the Statement of Operations for the Year Ended November 30, 2010 Net Realized Gain (Loss) Change in Net Unrealized Appreciation (Depreciation) Type of Risk Exposure Location on Statement of Operations Value Location on Statement of Operations Value Credit Risk Net realized gain (loss) on swap agreement transactions Change in net unrealized appreciation (depreciation) on swap agreements Equity Price Risk Net realized gain (loss) on futures contract transactions Change in net unrealized appreciation (depreciation) on futures contracts Interest Rate Risk Net realized gain (loss) on futures contract transactions Change in net unrealized appreciation (depreciation) on futures contracts 52 8. Risk Factors There are certain risks involved in investing in foreign securities. These risks include those resulting from future adverse political, social, and economic developments, fluctuations in currency exchange rates, the possible imposition of exchange controls, and other foreign laws or restrictions. Investing in emerging markets may accentuate these risks. 9. Federal Tax Information On December 21, 2010, the fund declared and paid the following per-share distributions from net investment income to shareholders of record on December 20, 2010: Investor Institutional A B C R — — The tax character of distributions paid during the years ended November 30, 2010 and November 30, 2009 were as follows: Distributions Paid From Ordinary income Long-term capital gains — — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of paydown losses, interest on swap agreements, foreign taxes, certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of November 30, 2010, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments Net tax appreciation (depreciation) on derivatives and translation of assets and liabilities in foreign currencies Other book-to-tax adjustments Net tax appreciation (depreciation) Undistributed ordinary income Accumulated capital losses The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization for tax purposes of unrealized gains (losses) on certain forward foreign currency exchange contracts, futures contracts and investments in passive foreign investment companies. Other book-to-tax adjustments are attributable primarily to the tax deferral of losses on straddle positions. The accumulated capital losses represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire in 2017. 53 10. Corporate Event As part of a long-standing estate and business succession plan established by James E. Stowers, Jr., the founder of American Century Investments, ACC Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the fund’s advisors. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee was considered a change of control of ACC and therefore also a change of control of the fund’s advisors even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of the fund’s investment advisory and subadvisory agreements. As required by the 1940 Act, the assignment automatically terminated such agreements, making the approval of a new agreement necessary. On February 18, 2010, the Board of Directors approved interim investment advisory and subadvisory agreements under which the fund was managed until a new agreement was approved. The new investment advisory agreement for the fund was approved by the Board of Directors on March 29, 2010, and by shareholders at a Special Meeting of Shareholders on June 16, 2010. It went into effect on July 16, 2010. The new agreement, which is substantially identical to the terminated agreement (with the exception of different effective and termination dates), did not result in changes in the management of American Century Investments, the fund, its investment objectives, fees or services provided. In order to streamline American Century’s corporate organization, ACGIM was merged into ACIM on July 16, 2010, eliminating the need for a new subadvisory agreement. 11. Other Tax Information (Unaudited) The following information is provided pursuant to provisions of the Internal Revenue Code. The fund hereby designates up to the maximum amount allowable as qualified dividend income for the fiscal year ended November 30, 2010. For corporate taxpayers, the fund hereby designates $7,584,504, or up to the maximum amount allowable, of ordinary income distributions paid during the fiscal year ended November 30, 2010 as qualified for the corporate dividends received deduction. 54 Financial Highlights Investor Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income From Net Realized Gains — — Total Distributions Net Asset Value, End of Period Total Return(2) 12.18% 26.83% (35.37)% 16.17% 14.15% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.21% 1.21% 1.19% 1.18% 1.18% Ratio of Net Investment Income (Loss) to Average Net Assets 1.11% 1.43% 1.57% 1.32% 1.34% Portfolio Turnover Rate 98% 134% 146% 136% 172% Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 55 Institutional Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income From Net Realized Gains — — Total Distributions Net Asset Value, End of Period Total Return(2) 12.46% 26.78% (35.14)% 16.39% 14.37% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.01% 1.01% 0.99% 0.98% 0.98% Ratio of Net Investment Income (Loss) to Average Net Assets 1.31% 1.63% 1.77% 1.52% 1.54% Portfolio Turnover Rate 98% 134% 146% 136% 172% Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 56 A Class(1) For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(2) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income From Net Realized Gains — — Total Distributions Net Asset Value, End of Period Total Return(3) 11.96% 26.38% (35.44)% 15.91% 13.77% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.46% 1.46% 1.44% 1.43% 1.43% Ratio of Net Investment Income (Loss) to Average Net Assets 0.86% 1.18% 1.32% 1.07% 1.09% Portfolio Turnover Rate 98% 134% 146% 136% 172% Net Assets, End of Period (in thousands) Prior to December 3, 2007, the A Class was referred to as the Advisor Class. Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 57 B Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income — From Net Realized Gains — — Total Distributions — Net Asset Value, End of Period Total Return(2) 11.20% 25.22% (35.89)% 14.94% 12.98% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.21% 2.21% 2.19% 2.18% 2.18% Ratio of Net Investment Income (Loss) to Average Net Assets 0.11% 0.43% 0.57% 0.32% 0.34% Portfolio Turnover Rate 98% 134% 146% 136% 172% Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 58 C Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income — From Net Realized Gains — — Total Distributions — Net Asset Value, End of Period Total Return(2) 11.21% 25.51% (35.98)% 14.98% 13.01% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 2.21% 2.21% 2.19% 2.18% 2.18% Ratio of Net Investment Income (Loss) to Average Net Assets 0.11% 0.43% 0.57% 0.32% 0.34% Portfolio Turnover Rate 98% 134% 146% 136% 172% Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 59 R Class For a Share Outstanding Throughout the Years Ended November 30 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss)(1) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income From Net Realized Gains — — Total Distributions Net Asset Value, End of Period Total Return(2) 11.78% 26.02% (35.68)% 15.38% 13.40% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 1.71% 1.71% 1.69% 1.68% 1.68% Ratio of Net Investment Income (Loss) to Average Net Assets 0.61% 0.93% 1.07% 0.82% 0.84% Portfolio Turnover Rate 98% 134% 146% 136% 172% Net Assets, End of Period (in thousands) Computed using average shares outstanding throughout the period. Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. See Notes to Financial Statements. 60 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders, American Century Strategic Asset Allocations, Inc.: We have audited the accompanying statement of assets and liabilities, including the schedule of investments, of Strategic Allocation: Aggressive Fund, one of the funds constituting American Century Strategic Asset Allocations, Inc. (the “Corporation”), as of November 30, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Corporation’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Corporation is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Corporation’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2010, by correspondence with the custodian and brokers; where replies were not received from brokers, we performed other auditing procedures. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Strategic Allocation: Aggressive Fund of American Century Strategic Asset Allocations, Inc., as of November 30, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. Deloitte & Touche LLP Kansas City, Missouri January 21, 2011 61 Proxy Voting Results A special meeting of shareholders was held on June 16, 2010, to vote on the following proposals. Each proposal received the required number of votes and was adopted. A summary of voting results is listed below each proposal. Proposal 1: To elect one Director to the Board of Directors of American Century Strategic Asset Allocations, Inc. (the proposal was voted on by all shareholders of funds issued by American Century Strategic Asset Allocations, Inc.): John R. Whitten For: Withhold: 71,829,301 Abstain: 0 Broker Non-Vote: 0 The other directors whose term of office continued after the meeting include Jonathan S. Thomas, Thomas A. Brown, Andrea C. Hall, James A. Olson, Donald H. Pratt, and M. Jeannine Strandjord. Proposal 2: To approve a management agreement between the fund and American Century Investment Management, Inc.: Investor, A, B, C and R Classes For: Against: Abstain: Broker Non-Vote: Institutional Class For: Against: 0 Abstain: 0 Broker Non-Vote: 62 Management The Board of Directors The individuals listed below serve as directors of the fund. Each director will continue to serve in this capacity until death, retirement, resignation or removal from office. The mandatory retirement age for directors who are not “interested persons,” as that term is defined in the Investment Company Act (independent directors), is 72. However, the mandatory retirement age for an individual director may be extended with the approval of the remaining independent directors. Mr. Thomas is the only director who is an “interested person” because he currently serves as President and Chief Executive Officer of American Century Companies, Inc. (ACC), the parent company of American Century Investment Management, Inc. (ACIM or the advisor). The other directors (more than three-fourths of the total number) are independent; that is, they have never been employees, directors or officers of, and have no financial interest in, ACC or any of its wholly owned, direct or indirect, subsidiaries, including ACIM, American Century Investment Services, Inc. (ACIS) and American Century Services, LLC (ACS). The directors serve in this capacity for seven (in the case of Mr. Thomas, 15) registered investment companies in the American Century Investments family of funds. The following presents additional information about the directors. The mailing address for each director is 4500 Main Street, Kansas City, Missouri 64111. Independent Directors Thomas A. Brown Year of Birth: 1940 Position(s) with the Fund: Director Length of Time Served: Since 1980 Principal Occupation(s) During the Past Five Years: Managing Member, Associated Investments, LLC (real estate investment company); Brown Cascade Properties, LLC (real estate investment company) (2001 to 2009) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BS in Mechanical Engineering, University of Kansas; formerly, Chief Executive Officer, Associated Bearings Company; formerly, Area Vice President, Applied Industrial Technologies (bearings and power transmission company) Andrea C. Hall Year of Birth: 1945 Position(s) with the Fund: Director Length of Time Served: Since 1997 Principal Occupation(s) During the Past Five Years: Retired as advisor to the President, Midwest Research Institute (not-for-profit research organization) (June 2006) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BS in Biology, Florida State University; PhD in Biology, Georgetown University; formerly, Senior Vice President and Director of Research Operations, Midwest Research Institute 63 James A. Olson Year of Birth: 1942 Position(s) with the Fund: Director Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: Member, Plaza Belmont LLC (private equity fund manager); Chief Financial Officer, Plaza Belmont LLC (September 1999 to September 2006) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: Saia, Inc. and Entertainment Properties Trust Education/Other Professional Experience: BS in Business Administration and MBA, St. Louis University; CPA; 21 years of experience as a partner in the accounting firm of Ernst & Young LLP Donald H. Pratt Year of Birth: 1937 Position(s) with the Fund: Director, Chairman of the Board Length of Time Served: Since 1995 (Chairman since 2005) Principal Occupation(s) During the Past Five Years: Chairman and Chief Executive Officer, Western Investments, Inc. (real estate company) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BS in Industrial Engineering, Wichita State University; MBA, Harvard Business School; serves on the Board of Governors of the Independent Directors Council and Investment Company Institute; formerly, Chairman of the Board, Butler Manufacturing Company (metal buildings producer) M. Jeannine Strandjord Year of Birth: 1945 Position(s) with the Fund: Director Length of Time Served: Since 1994 Principal Occupation(s) During the Past Five Years: Retired, formerly, Senior Vice President, Process Excellence, Sprint Corporation (telecommunications company) (January 2005 to September 2005) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: DST Systems Inc., Euronet Worldwide Inc., Charming Shoppes, Inc. Education/Other Professional Experience: BS in Business Administration and Accounting, University of Kansas; CPA; formerly, Senior Vice President of Financial Services and Treasurer and Chief Financial Officer, Global Markets Group; Sprint Corporation; formerly, with the accounting firm of Ernst and Whinney John R. Whitten Year of Birth: 1946 Position(s) with the Fund: Director Length of Time Served: Since 2008 Principal Occupation(s) During the Past Five Years: Project Consultant, Celanese Corp. (industrial chemical company) Number of Funds in Fund Complex Overseen by Director: 61 Other Directorships Held by Director During the Past Five Years: Rudolph Technologies, Inc. Professional Education/Experience: BS in Business Administration, Cleveland State University; CPA; formerly, Chief Financial Officer and Treasurer, Applied Industrial Technologies, Inc.; thirteen years of experience with accounting firm Deloitte & Touche LLP 64 Interested Director Jonathan S. Thomas Year of Birth: 1963 Position(s) with the Fund: Director and President Length of Time Served: Since 2007 Principal Occupation(s) During the Past Five Years: President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Number of Funds in Fund Complex Overseen by Director: 101 Other Directorships Held by Director During the Past Five Years: None Education/Other Professional Experience: BA in Economics, University of Massachusetts; MBA, Boston College; formerly held senior leadership roles with Fidelity Investments, Boston Financial Services, Bank of America and Morgan Stanley; serves on the Board of Governors of the Investment Company Institute Officers The following table presents certain information about the executive officers of the fund. Each officer serves as an officer for each of the 15 investment companies in the American Century family of funds, unless otherwise noted. No officer is compensated for his or her service as an officer of the fund. The listed officers are interested persons of the fund and are appointed or re-appointed on an annual basis. The mailing address for each of the officers listed below is 4500 Main Street, Kansas City, Missouri 64111. Name (Year of Birth) Offices with the Fund Principal Occupation(s) During the Past Five Years Jonathan S. Thomas Director and President since 2007 President and Chief Executive Officer, ACC (March 2007 to present); Chief Administrative Officer, ACC (February 2006 to February 2007); Executive Vice President, ACC (November 2005 to February 2007). Also serves as: Chief Executive Officer and Manager, ACS; Executive Vice President, ACIM; Director, ACC, ACIM and other ACC subsidiaries Barry Fink Executive Vice President since 2007 Chief Operating Officer and Executive Vice President, ACC (September 2007 to present); President, ACS (October 2007 to present); Managing Director, Morgan Stanley (2000 to 2007); Global General Counsel, Morgan Stanley (2000 to 2006). Also serves as: Manager, ACS and Director, ACC and certain ACC subsidiaries Maryanne L. Roepke Chief Compliance Officer since 2006 and Senior Vice President since 2000 Chief Compliance Officer, American Century funds, ACIM and ACS (August 2006 to present); Assistant Treasurer, ACC (January 1995 to August 2006); and Treasurer and Chief Financial Officer, various American Century funds (July 2000 to August 2006). Also serves as: Senior Vice President, ACS Charles A. Etherington General Counsel since 2007 and Senior Vice President since 2006 Attorney, ACC (February 1994 to present); Vice President, ACC (November 2005 to present), General Counsel, ACC (March 2007 to present); Also serves as General Counsel, ACIM, ACS, ACIS and other ACC subsidiaries; and Senior Vice President, ACIM and ACS Robert J. Leach Vice President, Treasurer and Chief Financial Officer since 2006 Vice President, ACS (February 2000 to present); and Controller, various American Century funds (1997 to September 2006) David H. Reinmiller Vice President since 2000 Attorney, ACC (January 1994 to present); Associate General Counsel, ACC (January 2001 to present); Chief Compliance Officer, American Century funds and ACIM (January 2001 to February 2005). Also serves as Vice President, ACIM and ACS Ward D. Stauffer Secretary since 2005 Attorney, ACC (June 2003 to present) The Statement of Additional Information has additional information about the fund’s directors and is available without charge, upon request, by calling 1-800-345-2021. 65 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you don’t want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you don’t have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 66 Notes 67 Notes 68 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Strategic Asset Allocations, Inc. Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2011 American Century Proprietary Holdings, Inc. All rights reserved. CL-ANN-702081101 69 ITEM 2.CODE OF ETHICS. (a) The registrant has adopted a Code of Ethics for Senior Financial Officers that applies to the registrant’s principal executive officer, principal financial officer, principal accounting officer, and persons performing similar functions. (b) No response required. (c) None. (d) None. (e) Not applicable. (f) The registrant’s Code of Ethics for Senior Financial Officers was filed as Exhibit 12 (a)(1) to American Century Asset Allocation Portfolios, Inc.’s Annual Certified Shareholder Report on Form N-CSR, File No. 811-21591, on September 29, 2005, and is incorporated herein by reference. ITEM 3.AUDIT COMMITTEE FINANCIAL EXPERT. (a)(1) The registrant’s board has determined that the registrant has at least one audit committee financial expert serving on its audit committee. (a)(2) James A. Olson, Andrea C. Hall and Thomas A. Brown are the registrant’s designated audit committee financial experts.They are “independent” as defined in Item 3 of Form N-CSR. (a)(3) Not applicable. (b) No response required. (c) No response required. (d) No response required. ITEM 4.PRINCIPAL ACCOUNTANT FEES AND SERVICES. (a) Audit Fees. The aggregate fees billed for each of the last two fiscal years for professional services rendered by the principal accountant for the audit of the registrant’s annual financial statements or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for those fiscal years were as follows: FY 2009:$79,469 FY 2010:$78,039 (b) Audit-Related Fees. The aggregate fees billed in each of the last two fiscal years for assurance and related services by the principal accountant that are reasonably related to the performance of the audit of the registrant’s financial statements and are not reported under paragraph (a) of this Item were as follows: For services rendered to the registrant: FY 2009:$0 FY 2010:$0 Fees required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X (relating to certain engagements for non-audit services with the registrant’s investment adviser and its affiliates): FY 2009:$0 FY 2010:$0 (c) Tax Fees. The aggregate fees billed in each of the last two fiscal years for professional services rendered by the principal accountant for tax compliance, tax advice, and tax planning were as follows: For services rendered to the registrant: FY 2009:$0 FY 2010:$0 Fees required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X (relating to certain engagements for non-audit services with the registrant’s investment adviser and its affiliates): FY 2009:$0 FY 2010:$0 (d) All Other Fees. The aggregate fees billed in each of the last two fiscal years for products and services provided by the principal accountant, other than the services reported in paragraphs (a) through (c) of this Item were as follows: For services rendered to the registrant: FY 2009:$0 FY 2010:$0 Fees required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X (relating to certain engagements for non-audit services with the registrant’s investment adviser and its affiliates): FY 2009:$0 FY 2010:$0 (e)(1) In accordance with paragraph (c)(7)(i)(A) of Rule 2-01 of Regulation S-X, before the accountant is engaged by the registrant to render audit or non-audit services, the engagement is approved by the registrant’s audit committee.Pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X, the registrant’s audit committee also pre-approves its accountant’s engagements for non-audit services with the registrant’s investment adviser, its parent company, and any entity controlled by, or under common control with the investment adviser that provides ongoing services to the registrant, if the engagement relates directly to the operations and financial reporting of the registrant. (e)(2) All services described in each of paragraphs (b) through (d) of this Item were pre-approved before the engagement by the registrant’s audit committee pursuant to paragraph (c)(7)(i)(A) of Rule 2-01 of Regulation S-X.Consequently, none of such services were required to be approved by the audit committee pursuant to paragraph (c)(7)(i)(C). (f) The percentage of hours expended on the principal accountant’s engagement to audit the registrant’s financial statements for the most recent fiscal year that were attributed to work performed by persons other than the principal accountant’s full-time, permanent employees was less than 50%. (g) The aggregate non-audit fees billed by the registrant’s accountant for services rendered to the registrant, and rendered to the registrant’s investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the adviser that provides ongoing services to the registrant for each of the last two fiscal years of the registrant were as follows: FY 2009:$55,065 FY 2010:$59,174 (h) The registrant’s investment adviser and accountant have notified the registrant’s audit committee of all non-audit services that were rendered by the registrant’s accountant to the registrant’s investment adviser, its parent company, and any entity controlled by, or under common control with the investment adviser that provides services to the registrant, which services were not required to be pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X.The notification provided to the registrant’s audit committee included sufficient details regarding such services to allow the registrant’s audit committee to consider the continuing independence of its principal accountant. ITEM 5.AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6.INVESTMENTS. (a) The schedule of investments is included as part of the report to stockholders filed under Item 1 of this Form. (b) Not applicable. ITEM 7.DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9.PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the reporting period, there were no material changes to the procedures by which shareholders may recommend nominees to the registrant’s board. ITEM 11.CONTROLS AND PROCEDURES. (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12.EXHIBITS. (a)(1) Registrant’s Code of Ethics for Senior Financial Officers, which is the subject of the disclosure required by Item 2 of Form N-CSR, was filed as Exhibit 12(a)(1) to American Century Asset Allocation Portfolios, Inc.’s Certified Shareholder Report on Form N-CSR, File No. 811-21591, on September 29, 2005. (a)(2) Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as EX-99.CERT. (a)(3) Not applicable. (b) A certification by the registrant’s chief executive officer and chief financial officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, is furnished and attached hereto as EX-99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY STRATEGIC ASSET ALLOCATIONS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: January 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: January 28, 2011 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: January 28, 2011
